TABLE OF CONTENTS

 
Exhibit 10.1
 
PW EAGLE, INC.
 

--------------------------------------------------------------------------------

 
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
Dated: September 30, 2002
 
$63,000,000
 

--------------------------------------------------------------------------------

 
FLEET CAPITAL CORPORATION
Individually and as Agent for any Lender which is
or becomes a Party hereto
 
 





--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

         
Page

--------------------------------------------------------------------------------

SECTION 1.
  
CREDIT FACILITY
  
1
1.1
  
Loans
  
1
1.2
  
Letters of Credit; LC Guaranties
  
3
1.3
  
Term Loan
  
3
SECTION 2.
  
INTEREST, FEES AND CHARGES
  
4
2.1
  
Interest
  
4
2.2
  
Computation of Interest and Fees
  
4
2.3
  
Fee Letter
  
4
2.4
  
Letter of Credit and LC Guaranty Fees
  
4
2.5
  
Unused Line Fee
  
5
2.6
  
Prepayment Fee
  
5
2.7
  
Audit Fees
  
5
2.8
  
Reimbursement of Expenses
  
5
2.9
  
Bank Charges
  
6
2.10
  
Collateral Protection Expenses; Appraisals
  
6
2.11
  
Payment of Charges
  
6
2.12
  
No Deductions
  
6
SECTION 3.
  
LOAN ADMINISTRATION
  
7
3.1
  
Manner of Borrowing Revolving Credit Loans/LIBOR Option
  
7
3.2
  
Payments
  
9
3.3
  
Mandatory and Optional Prepayments
  
10
3.4
  
Application of Payments and Collections
  
11
3.5
  
All Loans to Constitute One Obligation
  
12
3.6
  
Loan Account
  
12
3.7
  
Statements of Account
  
12
3.8
  
Increased Costs
  
12
3.9
  
Basis for Determining Interest Rate Inadequate
  
13
3.10
  
Sharing of Payments, Etc
  
13
SECTION 4.
  
TERM AND TERMINATION
  
14
4.1
  
Term of Agreement
  
14
4.2
  
Termination
  
14
SECTION 5.
  
SECURITY INTERESTS
  
14
5.1
  
Security Interest in Collateral
  
14
5.2
  
Other Collateral
  
15
5.3
  
Lien Perfection; Further Assurances
  
16
5.4
  
Lien on Realty
  
16
SECTION 6.
  
COLLATERAL ADMINISTRATION
  
16
6.1
  
General
  
16
6.2
  
Administration of Accounts
  
17
6.3
  
Administration of Inventory
  
18
6.4
  
Administration of Equipment
  
18
6.5
  
Payment of Charges
  
19
SECTION 7.
  
REPRESENTATIONS AND WARRANTIES
  
19
7.1
  
General Representations and Warranties
  
19
7.2
  
Continuous Nature of Representations and Warranties
  
23
7.3
  
Survival of Representations and Warranties
  
23
SECTION 8.
  
COVENANTS AND CONTINUING AGREEMENTS
  
24



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
TABLE OF CONTENTS
 
(continued)
 

         
Page

--------------------------------------------------------------------------------

8.1
  
Affirmative Covenants
  
24
8.2
  
Negative Covenants
  
26
8.3
  
Specific Financial Covenants
  
29
SECTION 9.
  
CONDITIONS PRECEDENT
  
30
9.1
  
Documentation
  
30
9.2
  
No Default
  
30
9.3
  
Other Conditions
  
30
9.4
  
No Litigation
  
30
9.5
  
Material Adverse Effect
  
30
9.6
  
Subordinated Note Documents
  
30
SECTION 10.
  
EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
  
30
10.1
  
Events of Default
  
30
10.2
  
Acceleration of the Obligations
  
32
10.3
  
Other Remedies
  
32
10.4
  
Set Off and Sharing of Payments
  
33
10.5
  
Remedies Cumulative; No Waiver
  
34
SECTION 11.
  
AGENT
  
34
11.1
  
Authorization and Action
  
34
11.2
  
Agent’s Reliance, Etc
  
34
11.3
  
Fleet and Affiliates
  
35
11.4
  
Lender Credit Decision
  
35
11.5
  
Indemnification
  
35
11.6
  
Rights and Remedies to be Exercised by Agent Only
  
36
11.7
  
Agency Provisions Relating to Collateral
  
36
11.8
  
Agent’s Right to Purchase Commitments
  
36
11.9
  
Right of Sale, Assignment, Participations
  
37
11.10
  
Amendment
  
38
11.11
  
Resignation of Agent; Appointment of Successor
  
38
11.12
  
Audit and Examination Reports; Disclaimer by Lenders
  
38
SECTION 12.
  
MISCELLANEOUS
  
39
12.1
  
Power of Attorney
  
39
12.2
  
Indemnity
  
40
12.3
  
Sale of Interest
  
40
12.4
  
Severability
  
40
12.5
  
Successors and Assigns
  
40
12.6
  
Cumulative Effect; Conflict of Terms
  
40
12.7
  
Execution in Counterparts
  
40
12.8
  
Notice
  
54
12.9
  
Consent
  
41
12.10
  
Credit Inquiries
  
41
12.11
  
Time of Essence
  
42
12.12
  
Entire Agreement
  
42
12.13
  
Interpretation
  
42
12.14
  
Confidentiality
  
42
12.15
  
GOVERNING LAW; CONSENT TO FORUM
  
42
12.16
  
WAIVERS BY BORROWER
  
43
12.17
  
Advertisement
  
43
12.18
  
No Novation
  
43



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made as of this
30th day of September, 2002, by and among FLEET CAPITAL CORPORATION (“Fleet”), a
Rhode Island corporation with an office at One South Wacker Drive, Suite 1400,
Chicago, Illinois 60606, individually as a Lender and as Agent (“Agent”) for
itself and any other financial institution which is or becomes a party hereto
(each such financial institution, including Fleet, is referred to hereinafter
individually as a “Lender” and collectively as the “Lenders”), the LENDERS and
PW EAGLE, INC., a Minnesota corporation with its chief executive office and
principal place of business at 222 South Ninth Street, Suite 2880, Minneapolis,
Minnesota 55402 (“Borrower”). Capitalized terms used in this Agreement have the
meanings assigned to them in Appendix A, General Definitions. Accounting terms
not otherwise specifically defined herein shall be construed in accordance with
GAAP consistently applied.
 
RECITALS
 
A.    Borrower, Agent and certain of the Lenders, entered into a certain Second
Amended and Restated Loan and Security Agreement dated as of September 20, 1999
(said Second Amended and Restated Loan and Security Agreement, as amended from
time to time, is hereinafter referred to as the “Original Loan Agreement”); and
 
B.    Borrower, Agent and Lenders wish to amend and restated the Original Loan
Agreement .
 
C.    Accordingly, in consideration of the mutual agreements contained herein,
and subject to the terms and conditions hereof, the parties hereto agree as
follows:
 
SECTION 1.    CREDIT FACILITY
 
Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree to make a Total Credit Facility of up to Sixty-Three Million Dollars
($63,000,000) available upon Borrower’s request therefor, as follows:
 
Loans.
 
Revolving Credit Loans.    Each Lender agrees, severally and not jointly, for so
long as no Default or Event of Default exists, to make Revolving Credit Loans to
Borrower from time to time during the period from the date hereof to but not
including the last day of the Term, as requested by Borrower in the manner set
forth in subsection 3.1.1 hereof, up to a maximum principal amount at any time
outstanding equal to the lesser of (i) such Lender’s Revolving Loan Commitment
minus the product of such Lender’s Revolving Loan Percentage and the LC Amount
minus the product of such Lender’s Revolving Loan Percentage and reserves, if
any and (ii) the product of such Lender’s Revolving Loan Percentage and an
amount equal to the Borrowing Base at such time minus the LC Amount minus
reserves, if any. Agent shall have the right to establish reserves in such
amounts, and with respect to such matters, as Agent shall deem necessary or
appropriate in its sole judgment, against the amount of Revolving Credit Loans
which Borrower may otherwise request under this subsection 1.1.1, including,
without limitation, with respect to (i) price adjustments, damages, unearned
discounts, returned products or other matters for which credit memoranda are
issued in the ordinary course of Borrower’s business; (ii) potential dilution
related to Accounts; (iii) shrinkage, spoilage and obsolescence of Borrower’s
Inventory; (iv) slow moving Inventory; (v) other sums chargeable against
Borrower’s Loan Account as Revolving Credit Loans under any section of this
Agreement; (vi) amounts owing by Borrower to any Person to the extent secured by
a Lien on, or trust over, any Property of Borrower; (vii) amounts owing by
Borrower in connection with Product Obligations; and (viii) such other specific
events, conditions or contingencies as to which Agent, in its sole judgment,
determines reserves should be established from time to time hereunder. The
Revolving Credit Loans shall be repayable in accordance with the terms of the
Revolving Notes and shall be secured by all of the Collateral.



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Overadvances.    Insofar as Borrower may request and Agent or Majority Lenders
(as provided below) may be willing in their sole and absolute discretion to make
Revolving Credit Loans to Borrower at a time when the unpaid balance of
Revolving Credit Loans plus the sum of the LC Amount plus the amount of LC
Obligations that have not been reimbursed by Borrower or funded with a Revolving
Credit Loan, plus reserves, exceeds, or would exceed with the making of any such
Revolving Credit Loan, the Borrowing Base (and such Loan or Loans being herein
referred to individually as an “Overadvance” and collectively, as
“Overadvances”), Agent shall enter such Overadvances as debits in the Loan
Account. All Overadvances shall be repaid on demand, shall be secured by the
Collateral and shall bear interest as provided in this Agreement for Revolving
Credit Loans generally. Any Overadvance made pursuant to the terms hereof shall
be made by all Lenders ratably in accordance with their respective Revolving
Loan Percentages. Overadvances in the aggregate amount of Five Hundred Thousand
Dollars ($500,000) or less may, unless a Default or Event of Default has
occurred and is continuing, be made in the sole and absolute discretion of
Agent. Overadvances in an aggregate amount of more than Five Hundred Thousand
Dollars ($500,000) but less than One Million Dollars ($1,000,000) may, unless a
Default or an Event of Default has occurred and is continuing, be made in the
sole and absolute discretion of the Majority Lenders. Overadvances in an
aggregate amount of One Million Dollars ($1,000,000) or more and Overadvances to
be made after the occurrence and during the continuation of a Default or an
Event of Default shall require the consent of all Lenders. The foregoing
notwithstanding, in no event, unless otherwise consented to by all Lenders, (w)
shall any Overadvances be outstanding for more than sixty (60) consecutive days,
(x) after all outstanding Overadvances have been repaid, shall Agent or Lenders
make any additional Overadvances unless sixty (60) days or more have expired
since the last date on which any Overadvances were outstanding, (y) shall
Overadvances be outstanding on more than ninety (90) days within any one hundred
eighty day (180) period or (z) shall Agent make Revolving Credit Loans on behalf
of Lenders under this subsection 1.1.2 to the extent such Revolving Credit Loans
would cause a Lender’s share of the Revolving Credit Loans to exceed such
Lender’s Revolving Loan Commitment minus such Lender’s Revolving Loan Percentage
of the LC Amount.
 
Use of Proceeds.    The Revolving Credit Loans shall be used solely for (i)
satisfaction of Indebtedness of Borrower owed to certain Original Lenders who
are not Lenders hereunder with respect to certain loans made pursuant to the
Original Loan Agreement, (ii) Borrower’s general operating capital needs in a
manner consistent with the provisions of this Agreement and all applicable laws,
and (iii) other purposes permitted under this Agreement.
 
Swingline Loans.    In order to reduce the frequency of transfers of funds from
Lenders to Agent for making Revolving Credit Loans and for so long as no Default
or Event of Default exists, Agent shall be permitted (but not required) to make
Revolving Credit Loans to Borrower upon request by Borrower (such Revolving
Credit Loans to be designated as “Swingline Loans”) provided that the aggregate
amount of Swingline Loans outstanding at any time will not (i) exceed Three
Million Dollars ($3,000,000); (ii) when added to the principal amount of Agent’s
other Revolving Credit Loans then outstanding plus Agent’s Revolving Loan
Percentage of the LC Amount, exceed Agent’s Revolving Credit Commitment; or
(iii) when added to the principal amount of all other Revolving Credit Loans
then outstanding plus the LC Amount, exceed the Borrowing Base. Within the
foregoing limits, Borrower may borrow, repay and reborrow Swingline Loans. All
Swingline Loans shall be treated as Revolving Credit Loans for purposes of this
Agreement, except that (a) all Swingline Loans shall be included within the Base
Rate Revolving Portion and (b) notwithstanding anything herein to the contrary
(other than as set forth in the next succeeding sentence), all principal and
interest paid with respect to Swingline Loans shall be for the sole account of
Agent in its capacity as the lender of Swingline Loans. Notwithstanding the
foregoing, not more than 2 Business Days after (1) Lenders receive notice from
Agent that a Swingline Loan has been advanced in respect of a drawing under a
Letter of Credit or LC Guaranty or (2) in any other circumstance, demand is made
by Agent during the continuance of an Event of Default, each Lender shall
irrevocably and unconditionally purchase and receive from Agent, without
recourse or warranty from Agent, an undivided interest and participation in each
Swingline Loan to the extent of such Lender’s Revolving Loan Percentage thereof,
by paying to Agent, in same day funds, an amount equal to such Lender’s
Revolving Loan Percentage of such Swingline Loan.



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Agent Loans.    Upon the occurrence and during the continuance of an Event of
Default, Agent, in its sole discretion, may make Revolving Credit Loans on
behalf of Lenders, in an aggregate amount not to exceed One Million Dollars
($1,000,000), if Agent, in its reasonable business judgment, deems that such
Revolving Credit Loans are necessary or desirable (i) to protect all or any
portion of the Collateral, (ii) to enhance the likelihood, or maximize the
amount of, repayment of the Loans and the other Obligations, or (iii) to pay any
other amount chargeable to Borrower pursuant to this Agreement, including
without limitation costs, fees and expenses as described in Sections 2.8 and 2.9
(hereinafter, “Agent Loans”); provided, that in no event shall (a) the maximum
principal amount of the Revolving Credit Loans exceed the aggregate Revolving
Loan Commitments and (b) Majority Lenders may at any time revoke Agent’s
authorization to make Agent Loans. Any such revocation must be in writing and
shall become effective prospectively upon Agent’s receipt thereof. Each Lender
shall be obligated to advance its Revolving Loan Percentage of each Agent Loan.
If Agent Loans are made pursuant to the preceding sentence, then (a) the
Borrowing Base shall be deemed increased by the amount of such permitted Agent
Loans, but only for so long as Agent allows such Agent Loans to be outstanding,
and (b) all Lenders that have committed to make Revolving Credit Loans shall be
bound to make, or permit to remain outstanding, such Agent Loans based upon
their Revolving Loan Percentages in accordance with the terms of this Agreement.
 
Letters of Credit; LC Guaranties.    Agent agrees, for so long as no Default or
Event of Default exists and if requested by Borrower, to (i) issue its, or cause
to be issued by Bank or another Affiliate of Agent, on the date requested by
Borrower, Letters of Credit for the account of Borrower or (ii) execute LC
Guaranties by which Agent, Bank, or another Affiliate of Agent, on the date
requested by Borrower, shall guaranty the payment or performance by Borrower of
its reimbursement obligations with respect to letters of credit; provided that
the LC Amount shall not exceed Three Million Dollars ($3,000,000) at any time.
No Letter of Credit or LC Guaranty may have an expiration date after the last
day of the Term. Notwithstanding anything to the contrary contained herein,
Borrower, Agent and Lenders hereby agree that all LC Obligations and all
obligations of Borrower relating thereto shall be satisfied by the prompt
issuance of one or more Revolving Credit Loans that are Base Rate Portions,
which Borrower hereby acknowledges are requested and Lenders hereby agree to
fund. In the event that Revolving Credit Loans are not, for any reason, promptly
made to satisfy all then existing LC Obligations, each Lender hereby agrees to
pay to Agent, on demand, an amount equal to such LC Obligations multiplied by
such Lender’s Revolving Loan Percentage, and until so paid, such amount shall be
secured by the Collateral and shall bear interest and be payable at the same
rate and in the same manner as Base Rate Portions. Immediately upon the issuance
of a Letter of Credit or an LC Guaranty under this Agreement, each Lender shall
be deemed to have irrevocably and unconditionally purchased and received from
Agent, without recourse or warranty, an undivided interest and participation
therein equal to such LC Obligations multiplied by such Lender’s Revolving Loan
Percentage.
 
Term Loan.
 
Term Loan.    Pursuant to Section 1.2.1 of the Original Loan Agreement, the
lenders under the Original Loan Agreement (the “Original Lenders”) made a term
loan A (“Original Term Loan A”). As of the Closing Date, the aggregate
outstanding principal balance of the Original Term Loan A is Fifteen Million
Eight Hundred Eighty-Four Thousand Eight Hundred Eighty-Five and 60/100 Dollars
($15,884,885.60) and the outstanding principal balance of the Original Term Loan
A owed to Lenders is Eight Million Seven Hundred Thirty-Six Thousand Six Hundred
Eighty-Seven and 10/100 Dollars ($8,736,687.10). On the Closing Date, subject to
the fulfillment or waiver of all conditions precedent to the effectiveness of
this Agreement, each Lender shall make new term loans (collectively the “New
Term Loan”) to Borrower in the principal amount set forth below such Lender’s
name on the signature pages hereof (such Lender’s “New Term Loan Commitment”).
The percentage equal to the quotient of (x) each Lender’s New Term Loan
Commitment, divided by (y) the aggregate of all New Term Loan Commitments, is
such Lender’s “New Term Loan Percentage.” The aggregate amount of the New Term
Loan Commitments is Nine Million Two Hundred Sixty-Three Thousand Three Hundred
Twelve and 90/100 Dollars ($9,263,312.90). On the Closing Date, that portion of
the Original Term Loan owed to Lenders and the New Term Loan shall be combined
into one term loan (the “Term Loan”) in the aggregate principal amount of
Eighteen Million Dollars ($18,000,000). The Term Loan shall be evidenced by
amended, restated and combined promissory



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

notes to be executed and delivered by Borrower to Lenders on the Closing Date,
the form of which is attached hereto and made a part hereof as Exhibit 1.2.1
(the “Term Note(s)”), shall bear interest as specified herein and shall be
repayable in accordance with the terms of the Term Notes. The proceeds of New
Term Loan shall be used solely for the purposes for which proceeds of the
Revolving Credit Loans are authorized.
 
INTEREST, FEES AND CHARGES
 
Interest.
 
Rates of Interest.    Interest shall accrue on the principal amount of the Base
Rate Revolving Portions and the Base Rate Term Portions outstanding at the end
of each day at a fluctuating rate per annum equal to the Applicable Margin then
in effect plus the Base Rate. Said rate of interest shall increase or decrease
by an amount equal to any increase or decrease in the Base Rate, effective as of
the opening of business on the day that any such change in the Base Rate occurs.
If Borrower exercises its LIBOR Option as provided in Section 3.1, interest
shall accrue on the principal amount of the LIBOR Revolving Portions and the
LIBOR Term Portions outstanding at the end of each day at a rate per annum equal
to the Applicable Margin then in effect plus the LIBOR applicable to each LIBOR
Portion for the corresponding Interest Period.
 
Default Rate of Interest.    At the option of Agent or the Majority Lenders,
upon and after the occurrence of an Event of Default, and during the
continuation thereof, the principal amount of all Loans shall bear interest at a
rate per annum equal to 2.0% plus the interest rate otherwise applicable thereto
(the “Default Rate”).
 
Maximum Interest.    In no event whatsoever shall the aggregate of all amounts
deemed interest hereunder or under the Notes and charged or collected pursuant
to the terms of this Agreement or pursuant to the Notes exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. If any provisions of this Agreement
or the Notes are in contravention of any such law, such provisions shall be
deemed amended to conform thereto (the “Maximum Rate”). If at any time, the
amount of interest paid hereunder is limited by the Maximum Rate, and the amount
at which interest accrues hereunder is subsequently below the Maximum Rate, the
rate at which interest accrues hereunder shall remain at the Maximum Rate, until
such time as the aggregate interest paid hereunder equals the amount of interest
that would have been paid had the Maximum Rate not applied.
 
Computation of Interest and Fees.    Interest, Letter of Credit and LC Guaranty
fees and Unused Line Fees hereunder shall be calculated daily and shall be
computed on the actual number of days elapsed over a year of 360 days.
 
Fee Letter.    Borrower shall pay to Agent certain fees and other amounts in
accordance with the terms of the fee letter between Borrower and Agent (the “Fee
Letter”).
 
Letter of Credit and LC Guaranty Fees.    Borrower shall pay to Agent:
 
for standby Letters of Credit and LC Guaranties of standby letters of credit,
for the ratable benefit of Lenders a per annum fee equal to the Applicable
Margin then in effect for LIBOR Revolving Portions of the aggregate face amount
of such Letters of Credit and LC Guaranties outstanding from time to time during
the term of this Agreement, plus all normal and customary charges associated
with the issuance thereof, which fees and charges shall be deemed fully earned
upon issuance of each such Letter of Credit or LC Guaranty, shall be due and
payable on the first Business Day of each month and shall not be subject to
rebate or proration upon the termination of this Agreement for any reason; and
 
for documentary Letters of Credit and LC Guaranties of documentary letters of
credit, for the ratable benefit of Lenders, a per annum fee equal to the
Applicable Margin then in effect for LIBOR Revolving Portions of the face amount
of each such Letter of Credit or LC Guaranty, payable upon the issuance of such
Letter of Credit or execution of such LC Guaranty and an additional fee equal to
the Applicable Margin then in



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

effect for LIBOR Revolving Portions per annum of the face amount of such Letters
of Credit or LC Guaranty payable upon each renewal thereof and each extension
thereof plus all normal and customary charges associated with the issuance and
administration of each such Letter of Credit or LC Guaranty (which fees and
charges shall be fully earned upon issuance, renewal or extension (as the case
may be) of each such Letter of Credit or LC Guaranty, shall be due and payable
on the first Business Day of each month, and shall not be subject to rebate or
proration upon the termination of this Agreement for any reason);
 
Unused Line Fee.    Borrower shall pay to Agent, for the ratable benefit of
Lenders, a fee (the “Unused Line Fee”) equal to one-half of one percent (½%) per
annum multiplied by the average daily amount by which the Revolving Credit
Maximum Amount exceeds the sum of (i) the outstanding principal balance of the
Revolving Credit Loans plus (ii) the LC Amount; provided, that for purposes of
allocating the Unused Line Fee among Lenders, outstanding Swingline Loans shall
not be included as part of the outstanding balance of the Loans for purposes of
calculating such fees owed to Lenders other than Agent. The Unused Line Fee
shall be payable monthly in arrears on the first day of each month hereafter.
 
Prepayment Fee.    At the effective date of termination of this Agreement for
any reason other than a Change in Control, Borrower shall pay to Agent, for the
ratable benefit of Lenders (in addition to the then outstanding principal,
accrued interest and other charges owing under the terms of this Agreement and
any of the other Loan Documents) and any amounts owing pursuant to subsection
3.2.5, as liquidated damages for the loss of the bargain and not as a penalty,
an amount equal to one-half of one percent (½%) of the Total Credit Facility if
termination occurs during the first 24-month period of the Term (September 30,
2002 through September 29, 2004); one-quarter of one percent (¼%) of the Total
Credit Facility if termination occurs during the third 12-month period of the
Term (September 30, 2004 through August 19, 2005). If termination for reasons
other than a Change in Control occurs on the last day of the Term, no
termination charge shall be payable. At the effective date of termination of
this Agreement in connection with a Change in Control, Borrower shall pay to
Agent, for the ratable benefit of Lenders (in addition to the then outstanding
principal, accrued interest and other charges owing under the terms of this
Agreement and any of the Loan Documents) and any amounts owing pursuant to
subsection 3.2.5, as liquidated damages for the loss of bargain and not as a
penalty, an amount equal to one-half of one percent (½%) of the Total Credit
Facility if termination occurs during the first 12-month period of the term
(September 30, 2002 through September 29, 2003); and one-eighth of one percent
(1/8%) of the Total Credit Facility if termination occurs during the second or
third 12-month period of the Term (September 30, 2003 through August 19, 2005).
If termination in connection with a Change in Control occurs on the last day of
the Term, no termination charge shall be payable.
 
Audit Fees.    Borrower shall pay to Agent audit fees in accordance with Agent’s
current schedule of fees in effect from time to time in connection with audits
of the books and records and Properties of Borrower and its Subsidiaries and
such other matters as Agent shall deem appropriate in its sole judgment, plus
all reasonable out-of-pocket expenses incurred by Agent in connection with such
audits, whether such audits are conducted by employees of Agent or by third
parties hired by Agent. Such audit fees and out-of-pocket expenses shall be
payable on the first day of the month following the date of issuance by Agent of
a request for payment thereof to Borrower. Agent may, in its discretion, provide
for the payment of such amounts by making appropriate Revolving Credit Loans to
Borrower and charging Borrower’s Loan Account therefor.
 
Reimbursement of Expenses.    If, at any time or times regardless of whether or
not an Event of Default then exists, (i) Agent incurs legal or accounting
expenses or any other costs or out-of-pocket expenses in connection with (1) the
negotiation and preparation of this Agreement or any of the other Loan
Documents, any amendment of or modification of this Agreement or any of the
other Loan Documents, or any syndication or attempted syndication of the
Obligations (including, without limitation, printing and distribution of
materials to prospective Lenders and all costs associated with bank meetings,
but excluding any closing fees paid to Lenders in connection therewith) or (2)
the administration of this Agreement or any of the other Loan Documents and the
transactions contemplated hereby and thereby; or (ii) Agent or any Lender incurs
legal or accounting expenses or any other costs or out-of-pocket expenses in
connection with (1) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, Borrower or



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any other Person) relating to the Collateral, this Agreement or any of the other
Loan Documents or Borrower’s, any of its Subsidiaries’ or any Guarantor’s
affairs; (2) any attempt to enforce any rights of Agent or any Lender against
Borrower or any other Person which may be obligated to Agent or any Lender by
virtue of this Agreement or any of the other Loan Documents, including, without
limitation, the Account Debtors; or (3) any attempt to inspect, verify, protect,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Collateral; then all such legal and accounting expenses, other costs
and out of pocket expenses of Agent or any Lender, as applicable, shall be
charged to Borrower; provided, that Borrower shall not be responsible for such
costs and out-of-pocket expenses to the extent incurred because of the gross
negligence or willful misconduct of Agent or any Lender. All amounts chargeable
to Borrower under this Section 2.8 shall be Obligations secured by all of the
Collateral, shall be payable on demand to Agent or such Lender, as the case may
be, and shall bear interest from the date such demand is made until paid in full
at the rate applicable to Base Rate Revolving Portions from time to time.
Borrower shall also reimburse Agent for expenses incurred by Agent in its
administration of the Collateral to the extent and in the manner provided in
Sections 2.9 and 2.10 hereof. The foregoing notwithstanding, Borrower shall not
be required to reimburse Agent or any Lender for any costs or expenses incurred
in any action where there is entered a final non-appealable court order pursuant
to which Agent or Lenders are not the prevailing party (as determined by said
order).
 
Bank Charges.    Borrower shall pay to Agent, on demand, any and all fees, costs
or expenses which Agent or any Lender pays to a bank or other similar
institution arising out of or in connection with (i) the forwarding to Borrower
or any other Person on behalf of Borrower, by Agent or any Lender, of proceeds
of Loans made to Borrower pursuant to this Agreement and (ii) the depositing for
collection by Agent or any Lender of any check or item of payment received or
delivered to Agent or any Lender on account of the Obligations.
 
Collateral Protection Expenses; Appraisals.    All out-of-pocket expenses
incurred in protecting, storing, warehousing, insuring, handling, maintaining
and shipping the Collateral, and any and all excise, property, sales, and use
taxes imposed by any state, federal, or local authority on any of the Collateral
or in respect of the sale thereof shall be borne and paid by Borrower. If
Borrower fails to promptly pay any portion thereof when due, Agent may, at its
option, but shall not be required to, pay the same and charge Borrower therefor.
Additionally, from time to time, Agent may, at Borrower’s expense, obtain
appraisals from appraisers (who may be personnel of Agent), stating the then
current fair market value of all or any portion of the real estate or personal
property of Borrower or any of its Subsidiaries, including without limitation
the Inventory of Borrower and its Subsidiaries; provided that unless an Event of
Default has occurred and is continuing, Agent shall not be permitted to obtain
at Borrower’s expense more than one such appraisal per calendar year.
 
Payment of Charges.    All amounts chargeable to Borrower under this Agreement
shall be Obligations secured by all of the Collateral, shall be, unless
specifically otherwise provided, payable on demand and shall bear interest from
the date demand was made or such amount is due, as applicable, until paid in
full at the rate applicable to Base Rate Revolving Portions from time to time.
 
No Deductions.    Any and all payments or reimbursements made hereunder shall be
made free and clear of and without deduction for any and all taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto; excluding, however, the following: taxes imposed on the income of Agent
or any Lender or franchise taxes by the jurisdiction under the laws of which
Agent or any Lender is organized or doing business or any political subdivision
thereof and taxes imposed on its income by the jurisdiction of Agent’s or such
Lender’s applicable lending office or any political subdivision thereof or
franchise taxes (all such taxes, levies, imposts, deductions, charges or
withholdings and all liabilities with respect thereto excluding such taxes
imposed on net income and franchise taxes, herein “Tax Liabilities”). If
Borrower shall be required by law to deduct any such Tax Liabilities from or in
respect of any sum payable hereunder to Agent or any Lender, then the sum
payable hereunder shall be increased as may be necessary so that, after all
required deductions are made, Agent or such Lender receives an amount equal to
the sum it would have received had no such deductions been made.



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
LOAN ADMINISTRATION
 
Manner of Borrowing Revolving Credit Loans/LIBOR Option.    Borrowings under the
credit facility established pursuant to Section 1 hereof shall be as follows:
 
Loan Requests; Revolving Credit Loans.    A request for a Revolving Credit Loan
shall be made, or shall be deemed to be made, in the following manner: (a)
Borrower may give Agent notice of its intention to borrow, in which notice
Borrower shall specify the amount of the proposed borrowing of a Revolving
Credit Loan and the proposed borrowing date, which shall be a Business Day, no
later than 11:00 a.m. (Chicago, Illinois time) on the proposed borrowing date
(or in accordance with subsection 3.1.7, 3.1.8 or 3.1.9, as applicable, in the
case of a request for a LIBOR Revolving Portion), provided, however, that no
such request may be made at a time when there exists a Default or an Event of
Default; and (b) the becoming due of any amount required to be paid under this
Agreement, or the Notes, whether as interest or for any other Obligation, shall
be deemed irrevocably to be a request for a Revolving Credit Loan on the due
date in the amount required to pay such interest or other Obligation.
 
Disbursement.    Borrower hereby irrevocably authorizes Agent to disburse the
proceeds of each Loan requested, or deemed to be requested, pursuant to
subsection 3.1.1(a) as follows: (i) the proceeds of each Revolving Credit Loan
requested under subsection 3.1.1(a) shall be disbursed by Agent in lawful money
of the United States of America in immediately available funds, in the case of
the initial borrowing, in accordance with the terms of the written disbursement
letter from Borrower, and in the case of each subsequent borrowing, by wire
transfer to such bank account as may be agreed upon by Borrower and Agent from
time to time or elsewhere if pursuant to a written direction from Borrower; and
(ii) the proceeds of each Revolving Credit Loan deemed requested under
subsection 3.1.1(b) shall be disbursed by Agent by way of direct payment of the
relevant interest or other Obligation. If at any time any Loan is funded by
Agent or Lenders in excess of the amount requested or deemed requested by
Borrower, Borrower agrees to repay the excess to Agent immediately upon the
earlier to occur of (a) Borrower’s discovery of the error and (b) notice thereof
to Borrower from Agent or any Lender.
 
Payment by Lenders.    Agent shall give to each Lender prompt written notice by
facsimile, telex or cable of the receipt by Agent from Borrower of any request
for a Revolving Credit Loan. Each such notice shall specify the requested date
and amount of such Revolving Credit Loan, whether such Revolving Credit Loan
shall be subject to the LIBOR Option, and the amount of each Lender’s advance
thereunder (in accordance with its applicable Revolving Loan Percentage. Each
Lender shall, not later than 12:00 p.m. (Chicago time) on such requested date,
wire to a bank designated by Agent the amount of that Lender’s Revolving Loan
Percentage of the requested Revolving Credit Loan. The failure of any Lender to
make the Revolving Credit Loans to be made by it shall not release any other
Lender of its obligations hereunder to make its Revolving Credit Loan. Neither
Agent nor any other Lender shall be responsible for the failure of any other
Lender to make the Revolving Credit Loan to be made by such other Lender. The
foregoing notwithstanding, Agent, in its sole discretion, may from its own funds
make a Revolving Credit Loan on behalf of any Lender. In such event, the Lender
on behalf of whom Agent made the Revolving Credit Loan shall reimburse Agent for
the amount of such Revolving Credit Loan made on its behalf, on a weekly (or
more frequent, as determined by Agent in its sole discretion) basis. On each
such settlement date, Agent will pay to each Lender the net amount owing to such
Lender in connection with such settlement, including without limitation amounts
relating to Loans, fees, interest and other amounts payable hereunder. The
entire amount of interest attributable to such Revolving Credit Loan for the
period from the date on which such Revolving Credit Loan was made by Agent on
such Lender’s behalf until Agent is reimbursed by such Lender, shall be paid to
Agent for its own account.
 
Authorization.    Borrower hereby irrevocably authorizes Agent, in Agent’s sole
discretion, to advance to Borrower, and to charge to Borrower’s Loan Account
hereunder as a Revolving Credit Loan (which shall be a Base Rate Revolving
Portion), a sum sufficient to pay all interest accrued on the Obligations during
the immediately preceding month and to pay all fees, costs and expenses and
other Obligations at any time owed by Borrower to Agent or any Lender hereunder.
 
Letter of Credit and LC Guaranty Requests.    A request for a Letter of Credit
or LC Guaranty shall be made in the following manner: Borrower may give Agent
and Bank a written notice of its request for the issuance of a



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Letter of Credit or LC Guaranty, not later than 11:00 a.m. (Chicago, Illinois
time), one Business Day before the proposed issuance date thereof, in which
notice Borrower shall specify the proposed issuer, issuance date and format and
wording for the Letter of Credit or LC Guaranty being requested (which shall be
satisfactory to Agent and the Person being asked to issue such Letter of Credit
or LC Guaranty); provided, that no such request may be made at a time when there
exists a Default or Event of Default. Such request shall be accompanied by an
executed application and reimbursement agreement in form and substance
satisfactory to Agent and the Person being asked to issue the Letter of Credit
or LC Guaranty, as well as any required resolutions.
 
Method of Making Requests.    As an accommodation to Borrower, unless a Default
or an Event of Default is then in existence, (i) Agent shall permit telephonic
or electronic requests for Revolving Credit Loans to Agent, (ii) Agent and Bank
may, in their discretion, permit electronic transmittal of requests for Letters
of Credit and LC Guaranties to them, and (iii) Agent may, in Agent’s discretion,
permit electronic transmittal of instructions, authorizations, agreements or
reports to Agent. Unless Borrower specifically directs Agent or Bank in writing
not to accept or act upon telephonic or electronic communications from Borrower,
neither Agent nor Bank shall have any liability to Borrower for any loss or
damage suffered by Borrower as a result of Agent’s or Bank’s honoring of any
requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to it telephonically or electronically and
purporting to have been sent to Agent or Bank by Borrower, and neither Agent nor
Bank shall have any duty to verify the origin of any such communication or the
authority of the Person sending it. Each telephonic request for a Revolving
Credit Loan, Letter of Credit or LC Guaranty accepted by Agent and Bank, if
applicable, hereunder shall be promptly followed by a written confirmation of
such request from Borrower to Agent and Bank, if applicable.
 
LIBOR Portions.    Provided that as of both the date of the LIBOR Request and
the first day of the Interest Period, no Default or Event of Default exists, in
the event Borrower desires to obtain a LIBOR Portion, Borrower shall give Agent
a LIBOR Request no later than 11:00 a.m. (Chicago, Illinois time) on the third
Business Day prior to the requested borrowing date. Each LIBOR Request shall be
irrevocable and binding on Borrower. In no event shall Borrower be permitted to
have outstanding at any one time LIBOR Portions with more than four (4)
different Interest Periods.
 
Conversion of Base Rate Portions.    Provided that as of both the date of the
LIBOR Request and the first day of the Interest Period, no Default or Event of
Default exists, Borrower may, on any Business Day, convert any Base Rate Portion
into a LIBOR Portion. If Borrower desires to convert a Base Rate Portion,
Borrower shall give Agent a LIBOR Request no later then 11:00 a.m. (Chicago,
Illinois time) on the third Business Day prior to the requested conversion date.
After giving effect to any conversion of Base Rate Portions to LIBOR Portions,
Borrower shall not be permitted to have outstanding at any one time LIBOR
Portions with more than four (4) different Interest Periods.
 
Continuation of LIBOR Portions.    Provided that as of both the date of the
LIBOR Request and the first day of the Interest Period, no Default or Event of
Default exists, Borrower may, on any Business Day, continue any LIBOR Portions
into a subsequent Interest Period of the same or a different permitted duration.
If Borrower desires to continue a LIBOR Portion, Borrower shall give Agent a
LIBOR Request no later than 11:00 a.m. (Chicago, Illinois time) on the third
Business Day prior to the requested continuation date. After giving effect to
any continuation of LIBOR Portions, Borrower shall not be permitted to have
outstanding at any one time LIBOR Portions with more than four (4) different
Interest Periods. If Borrower shall fail to give timely notice of its election
to continue any LIBOR Portion or portion thereof as provided above, or if such
continuation shall not be permitted, such LIBOR Portion or portion thereof,
unless such LIBOR Portion shall be repaid, shall automatically be converted into
a Base Rate Portion at the end of the Interest Period then in effect with
respect to such LIBOR Portion.
 
Inability to Make LIBOR Portions.    Notwithstanding any other provision hereof,
if any applicable law, treaty, regulation or directive, or any change therein or
in the interpretation or application thereof, shall make it unlawful for any
Lender (for purposes of this subsection 3.1.10, the term “Lender” shall include
the office or branch where such Lender or any corporation or bank then
controlling such Lender makes or maintains



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any LIBOR Portions) to make or maintain its LIBOR Portions, or if with respect
to any Interest Period, Agent is unable to determine the LIBOR relating thereto,
or adverse or unusual conditions in, or changes in applicable law relating to,
the London interbank market make it, in the reasonable judgment of Agent,
impracticable to fund therein any of the LIBOR Portions, or make the projected
LIBOR unreflective of the actual costs of funds therefor to any Lender, the
obligation of Agent and Lenders to make or continue LIBOR Portions or convert
Base Rate Portions to LIBOR Portions hereunder shall forthwith be suspended
during the pendency of such circumstances and Borrower shall, if any affected
LIBOR Portions are then outstanding, promptly upon request from Agent, convert
such affected LIBOR Portions into Base Rate Portions.
 
Payments.    Except where evidenced by notes or other instruments issued or made
by Borrower to any Lender and accepted by such Lender specifically containing
payment instructions that are in conflict with this Section 3.2 (in which case
the conflicting provisions of said notes or other instruments shall govern and
control), the Obligations shall be payable as follows:
 
Principal.
 
Revolving Credit Loans.    Principal on account of Revolving Credit Loans shall
be payable by Borrower to Agent for the ratable benefit of Lenders immediately
upon the earliest of (i) the receipt by Agent or Borrower of any proceeds of any
of the Collateral (except as otherwise provided herein), including without
limitation pursuant to subsections 3.3.1 and 6.2.4, to the extent of said
proceeds, subject to Borrower’s rights to reborrow such amounts in compliance
with subsection 1.1.1 hereof; (ii) the occurrence of an Event of Default in
consequence of which Agent or Majority Lenders elect to accelerate the maturity
and payment of the Obligations, or (iii) termination of this Agreement pursuant
to Section 4 hereof; provided, however, that, if an Overadvance shall exist at
any time, Borrower shall, on demand, repay the Overadvance. Each payment
(including principal prepayment) by Borrower on account of principal of the
Revolving Credit Loans shall be applied first to Base Rate Revolving Portions
and then to LIBOR Revolving Portions.
 
Term Loan.    Principal payable on account of the Term Loan shall be payable by
Borrower in accordance with the terms of the Term Notes.
 
Interest.
 
Base Rate Portion.    Interest accrued on the Base Rate Portion shall be due and
payable on the earliest of (1) the first calendar day of each month (for the
immediately preceding month), computed through the last calendar day of the
preceding month, (2) the occurrence of an Event of Default in consequence of
which Agent or Majority Lenders elect to accelerate the maturity and payment of
the Obligations or (3) termination of this Agreement pursuant to Section 4
hereof.
 
LIBOR Portion.    Interest accrued on each LIBOR Portion shall be due and
payable on each LIBOR Interest Payment Date and on the earlier of (1) the
occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations or (2)
termination of this Agreement pursuant to Section 4 hereof.
 
Costs, Fees and Charges.    Costs, fees and charges payable pursuant to this
Agreement shall be payable by Borrower to Agent, as and when provided in Section
2 or Section 3 hereof, as applicable to Agent or a Lender, as applicable, or to
any other Person designated by Agent or such Lender in writing.
 
Other Obligations.    The balance of the Obligations requiring the payment of
money, if any, shall be payable by Borrower to Agent for distribution to
Lenders, as appropriate, as and when provided in this Agreement, the Other
Agreements or the Security Documents, or on demand, whichever is later.
 
Prepayment of/Failure to Borrow LIBOR Portions.    Borrower may prepay a LIBOR
Portion only upon at least three (3) Business Days prior written notice to Agent
(which notice shall be irrevocable). Borrower shall pay to each Lender, upon
request of such Lender, such amount or amounts as shall be sufficient (in the
reasonable



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

opinion of such Lender) to compensate such Lender for any loss, cost, or expense
incurred as a result of: (i) any payment of a LIBOR Portion on a date other than
the last day of the Interest Period for such LIBOR Portion; (ii) any failure by
Borrower to borrow a LIBOR Portion on the date specified by Borrower’s LIBOR
Request; or (iii) any failure by Borrower to pay a LIBOR Portion on the date for
payment specified in Borrower’s written notice. Without limiting the foregoing,
Borrower shall pay to each Lender a “yield maintenance fee” in an amount
computed as follows: the current rate for United States Treasury securities
(bills on a discounted basis shall be converted to a bond equivalent) with a
maturity date closest to the Interest Period chosen pursuant to the LIBOR
Portion as to which the prepayment is made, shall be subtracted from the LIBOR
in effect at the time of prepayment. If the result is zero or a negative number,
there shall be no yield maintenance fee. If the result is a positive number,
then the resulting percentage shall be multiplied by the amount of the principal
balance being prepaid. The resulting amount shall be divided by 360 and
multiplied by the number of days remaining in the Interest Period chosen
pursuant to the LIBOR Portion as to which the prepayment is made. Said amount
shall be reduced to present value calculated by using the above referenced
United States Treasury securities rate and the number of days remaining in the
term chosen pursuant to the LIBOR Portion as to which prepayment is made. The
resulting amount shall be the yield maintenance fee due to the applicable Lender
upon the prepayment of a LIBOR Portion. If by reason of an Event of Default,
Agent or Majority Lenders elect to declare the Obligations to be immediately due
and payable, then any yield maintenance fee with respect to a LIBOR Portion
shall become due and payable in the same manner as though Borrower had exercised
such right of prepayment.
 
Mandatory and Optional Prepayments.
 
Proceeds of Sale, Loss, Destruction or Condemnation of Collateral.    Except as
provided in subsections 6.4.2 and 8.2.9, if Borrower or any of its Subsidiaries
sells any of the Collateral or if any of the Collateral is lost or destroyed or
taken by condemnation, Borrower shall, unless otherwise agreed by Majority
Lenders, pay to Agent for the ratable benefit of Lenders as and when received by
Borrower or such Subsidiary and as a mandatory prepayment of the Loans, as
herein provided, a sum equal to the proceeds (including insurance payments but
net of costs and taxes incurred in connection with such sale or event) received
by Borrower or such Subsidiary from such sale, loss, destruction or
condemnation. To the extent that the Collateral sold, lost, destroyed or
condemned consists of Equipment (other than Equipment that was financed with the
proceeds of Equipment Loans), real Property, or other Property other than
Accounts or Inventory, the applicable prepayment shall be applied first to the
installments of principal due under the Term Notes ratably, to be applied to
future installment payments in inverse order of maturity/on a ratable basis
until paid in full, and second to repay outstanding principal of Revolving
Credit Loans. To the extent that the Collateral sold, lost, destroyed or
condemned consists of Accounts or Inventory, the applicable prepayment shall be
applied to reduce the outstanding principal balance of the Revolving Credit
Loans, but shall not permanently reduce the Revolving Loan Commitments.
 
Notwithstanding the foregoing:
 
(x)    if the proceeds of insurance (net of costs and taxes incurred) with
respect to any loss or destruction of Equipment, Inventory or real Property (i)
are less than Five Hundred Thousand Dollars ($500,000), unless an Event of
Default is then in existence, such amounts shall be provisionally applied to
reduce the outstanding principal balance of the Revolving Credit Loans and
provided no Default or Event of Default shall have occurred and be continuing,
Borrower shall be permitted within 180 days (or such longer period as reasonably
consented to by Agent) after the receipt by Borrower of such proceeds to
reborrow such proceeds in accordance with the terms of this Agreement for use in
replacing or repairing the damaged or lost Collateral. If such damaged or lost
Collateral is not replaced or repaired within such 180-day (or such longer
period as reasonably consented to by Agent) period, all such proceeds shall be
applied to installments of principal due under the Term Notes in the manner
specified in the second sentence of this Section 3.3.1 until payment thereof in
full; and
 
(y)    if (i) the net sales proceeds received by Borrower in connection with any
sale of Equipment or real Property exceed 125% of the most recent appraised
value of such Equipment or real Property (as determined by Agent in the
reasonable exercise of its discretion), (ii) no Event of Default has occurred
and is



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
continuing, and (iii) at the time of such sale, if average Availability for the
sixty (60) days immediately prior to such sale equals or exceeds Ten Million
Dollars ($10,000,000), then the excess of such net sale proceeds over 125% of
such appraised value of the sold Equipment or real Property shall be applied to
reduce the outstanding principal balance of the Revolving Credit Loans.
 
Proceeds from Issuance of Additional Indebtedness or Equity.    If Borrower
issues any additional Indebtedness or obtains any additional equity in a manner
permitted under this Agreement, Borrower shall pay to Agent for the ratable
benefit of Lenders, when and as received by any Borrower and as a mandatory
prepayment of the Obligations, a sum equal to one hundred percent (100%) of the
net proceeds to Borrower of the issuance of such Indebtedness or equity. Any
such prepayment shall be applied to the Loans in the manner specified in the
second sentence of subsection 3.3.1 until payment thereof in full.
 
LIBOR Portions.    If the application of any payment made in accordance with the
provisions of this Section 3.3 at a time when no Event of Default has occurred
and is continuing would result in termination of a LIBOR Portion prior to the
last day of the Interest Period for such LIBOR Portion, the amount of such
prepayment shall not be applied to such LIBOR Portion, but will, at Borrower’s
option, be held by Agent in a non-interest bearing account at a Lender or
another bank satisfactory to Agent in its discretion, which account is in the
name of Agent and from which account only Agent can make any withdrawal, in each
case to be applied as such amount would otherwise have been applied under this
Section 3.3 at the earlier to occur of (i) the last day of the relevant Interest
Period or (ii) the occurrence of a Default or an Event of Default.
 
Optional Prepayments.    Borrower may, at its option from time to time upon not
less than 3 days prior written notice to Agent, prepay installments of the Term
Notes, provided that the amount of any such prepayment is at least $500,000 and
in integral multiples of $100,000 above $500,000, and that such prepayments are
made ratably with respect to all Term Notes. Each such prepayment shall be
applied to the installments of principal due under the Term Notes in the inverse
order of maturity. Any such optional prepayment shall be credited against the
amount of the mandatory prepayment required under subsection 3.3.2 for the
fiscal year in which such optional prepayment was made. Except for charges under
subsection 3.2.5 applicable to prepayments of LIBOR Term Portions, and except
for charges under Section 2.6 applicable to the termination of the Total Credit
Facility, such prepayments shall be without premium or penalty.
 
Application of Payments and Collections.
 
Collections.    All items of payment received by Agent by 12:00 noon, Chicago,
Illinois, time, on any Business Day shall be deemed received on that Business
Day. All items of payment received after 12:00 noon, Chicago, Illinois, time, on
any Business Day shall be deemed received on the following Business Day. If as
the result of collections of Accounts as authorized by subsection 6.2.4 hereof
or otherwise, a credit balance exists in the Loan Account, such credit balance
shall not accrue interest in favor of Borrower, but shall be disbursed to
Borrower or otherwise at Borrower’s direction in the manner set forth in
subsection 3.1.2, upon Borrower’s request at any time, so long as no Default or
Event of Default then exists. Agent may at its option, offset such credit
balance against any of the Obligations upon and during the continuance of an
Event of Default.
 
Apportionment, Application and Reversal of Payments.    Principal and interest
payments shall be apportioned ratably among Lenders (according to the unpaid
principal balance of the Loans to which such payments relate held by each
Lender). All payments shall be remitted to Agent and all such payments not
relating to principal or interest of specific Loans, or not constituting payment
of specific fees, and all proceeds of Accounts, or, except as provided in
subsection 3.3.1, other Collateral received by Agent, shall be applied, ratably,
subject to the provisions of this Agreement, first, to pay any fees,
indemnities, or expense reimbursements (other than amounts related to Product
Obligations) then due to Agent or Lenders from Borrower; second, to pay interest
due from Borrower in respect of all Loans, including Swingline Loans and Agent
Loans; third, to pay or prepay principal of Swingline Loans and Agent Loans;
fourth, to pay or prepay principal of the Revolving Credit Loans (other than
Swingline Loans and Agent Loans) and unpaid reimbursement obligations in respect
of Letters of Credit; fifth, to pay an amount to Agent equal to all outstanding
Letter of Credit Obligations to be held as cash Collateral for such Obligations;
sixth, to pay or prepay principal of



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Term Loan; seventh, to the payment of any other Obligation (other than
amounts related to Product Obligations) due to Agent or any Lender by Borrower;
and eighth, to pay any fees, indemnities or expense reimbursements related to
Product Obligations. After the occurrence and during the continuance of an Event
of Default, Agent shall have the continuing exclusive right to apply and reapply
any and all such payments and collections received at any time or times
hereafter by Agent or its agent against the Obligations, in such manner as Agent
may deem advisable, notwithstanding any entry by Agent or any Lender upon any of
its books and records.
 
All Loans to Constitute One Obligation.    The Loans and LC Guarantees shall
constitute one general Obligation of Borrower, and shall be secured by Agent’s
Lien upon all of the Collateral.
 
Loan Account.    Agent shall enter all Loans as debits to a loan account (the
“Loan Account”) and shall also record in the Loan Account all payments made by
Borrower on any Obligations and all proceeds of Collateral which are finally
paid to Agent, and may record therein, in accordance with customary accounting
practice, other debits and credits, including interest and all charges and
expenses properly chargeable to Borrower.
 
Statements of Account.    Agent will account to Borrower monthly with a
statement of Loans, charges and payments made pursuant to this Agreement during
the immediately preceding month, and such account rendered by Agent shall be
deemed final, binding and conclusive upon Borrower absent demonstrable error
unless Agent is notified by Borrower in writing to the contrary within 30 days
of the date each accounting is received by Borrower. Such notice shall only be
deemed an objection to those items specifically objected to therein.
 
Increased Costs.    If any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law) adopted or implemented after the date of this Agreement and having general
applicability to all banks or finance companies within the jurisdiction in which
any Lender operates (excluding, for the avoidance of doubt, the effect of and
phasing in of capital requirements or other regulations or guidelines passed
prior to the date of this Agreement), or any interpretation or application
thereof by any governmental authority charged with the interpretation or
application thereof, or the compliance of such Lender therewith, shall:
 
(1)    subject such Lender to any tax with respect to this Agreement (other than
(a) any tax based on or measured by net income or otherwise in the nature of a
net income tax, including, without limitation, any franchise tax or any similar
tax based on capital, net worth or comparable basis for measurement and (b) any
tax collected by a withholding on payments and which neither is computed by
reference to the net income of the payee nor is in the nature of an advance
collection of a tax based on or measured by the net income of the payee) or (2)
change the basis of taxation of payments to such Lender of principal, fees,
interest or any other amount payable hereunder or under any Loan Documents
(other than in respect of (a) any tax based on or measured by net income or
otherwise in the nature of a net income tax, including, without limitation, any
franchise tax or any similar tax based on capital, net worth or comparable basis
for measurement and (b) any tax collected by a withholding on payments and which
neither is computed by reference to the net income of the payee nor is in the
nature of an advance collection of a tax based on or measured by the net income
of the payee);
 
impose, modify or hold applicable any reserve (except any reserve taken into
account in the determination of the applicable LIBOR), special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
such Lender, including (without limitation) pursuant to Regulation D of the
Board of Governors of the Federal Reserve System; or
 
impose on such Lender or the London interbank market any other condition with
respect to any Loan Document;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining Loans hereunder or the result of any of the
foregoing is to reduce the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, or the result of any of the foregoing
is to reduce the amount of any
 



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
payment (whether of principal, interest or otherwise) in respect of any of the
Loans, then, in any such case, Borrower shall pay such Lender, upon demand and
certification not later than sixty (60) days following its receipt of notice of
the imposition of such increased costs, such additional amount as will
compensate such Lender for such additional cost or such reduction, as the case
may be, to the extent such Lender has not otherwise been compensated, with
respect to a particular Loan, for such increased cost as a result of an increase
in the Base Rate or the LIBOR. An officer of the applicable Lender shall
determine the amount of such additional cost or reduced amount using reasonable
averaging and attribution methods and shall certify the amount of such
additional cost or reduced amount to Borrower, which certification shall include
a written explanation of such additional cost or reduction to Borrower. Such
certification shall be conclusive absent demonstrable error. If a Lender claims
any additional cost or reduced amount pursuant to this Section 3.8, then such
Lender shall use reasonable efforts (consistent with legal and regulatory
restrictions) to designate a different lending office or to file any certificate
or document reasonably requested by Borrower if the making of such designation
or filing would avoid the need for, or reduce the amount of, any such additional
cost or reduced amount and would not, in the sole discretion of such Lender, be
otherwise disadvantageous to such Lender.
 
Basis for Determining Interest Rate Inadequate.    In the event that Agent or
any Lender shall have determined that:
 
reasonable means do not exist for ascertaining the LIBOR for any Interest
Period; or
 
Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank market with respect to a proposed LIBOR
Portion, or a proposed conversion of a Base Rate Portion into a LIBOR Portion;
then
 
Agent or such Lender shall give Borrower prompt written, telephonic or
electronic notice of the determination of such effect. If such notice is given,
(i) any such requested LIBOR Portion shall be made as a Base Rate Portion,
unless Borrower shall notify Agent no later than 10:00 a.m. (Chicago, Illinois
time) three (3) Business Days prior to the date of such proposed borrowing that
the request for such borrowing shall be canceled or made as an unaffected type
of LIBOR Portion, and (ii) any Base Rate Portion which was to have been
converted to an affected type of LIBOR Portion shall be continued as or
converted into a Base Rate Portion, or, if Borrower shall notify Agent, no later
than 10:00 a.m. (Chicago, Illinois time) three (3) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of LIBOR Portion.
 
Sharing of Payments, Etc.    If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of any Loan made by it in excess of its ratable share of
payments on account of Loans made by all Lenders, such Lender shall forthwith
purchase from each other Lender such participation in such Loan as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each other Lender; provided, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lenders the purchase price to the extent of such recovery, together with an
amount equal to such Lender’s ratable share (according to the proportion of (i)
the amount of such Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 3.10 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation. Notwithstanding
anything to the contrary contained herein, all purchases and repayments to be
made under this Section 3.10 shall be made through Agent.
 



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
TERM AND TERMINATION
 
Term of Agreement.    Subject to the right of Lenders to cease making Loans to
Borrower during the continuance of any Default or Event of Default, this
Agreement shall be in effect for a period through and including August 20, 2005
(the “Term”), unless terminated as provided in Section 4.2 hereof.
 
Termination.
 
Termination by Lenders.    Agent may, and at the direction of Majority Lenders
shall, terminate this Agreement without notice upon or after the occurrence and
during the continuance of an Event of Default.
 
Termination by Borrower.    Upon at least 90 days prior written notice to Agent
and Lenders, Borrower may, at its option, terminate this Agreement; provided,
however, no such termination shall be effective until Borrower has paid or
collateralized to Agent’s satisfaction all of the Obligations in immediately
available funds, all Letters of Credit and LC Guaranties have expired,
terminated or have been cash collateralized to Agent’s satisfaction and Borrower
has complied with Section 2.6 and subsection 3.2.5. Any notice of termination
given by Borrower shall be irrevocable unless all Lenders otherwise agree in
writing and no Lender shall have any obligation to make any Loans or issue or
procure any Letters of Credit or LC Guaranties on or after the termination date
stated in such notice. Borrower may elect to terminate this Agreement in its
entirety only. No section of this Agreement or type of Loan available hereunder
may be terminated singly.
 
Effect of Termination.    All of the Obligations shall be immediately due and
payable upon the termination date stated in any notice of termination of this
Agreement. All undertakings, agreements, covenants, warranties and
representations of Borrower contained in the Loan Documents shall survive any
such termination and Agent shall retain its Liens in the Collateral and Agent
and each Lender shall retain all of its rights and remedies under the Loan
Documents notwithstanding such termination until all Obligations have been
discharged or paid, in full, in immediately available funds, including, without
limitation, all Obligations under Section 2.6 and subsection 3.2.5 resulting
from such termination. Notwithstanding the foregoing or the payment in full of
the Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrower and by any Person whose loans or other advances to Borrower
are used in whole or in part to satisfy the Obligations, indemnifying Agent and
each Lender from any such loss or damage or (ii) have retained cash Collateral
or other Collateral for such period of time as Agent, in its discretion, may
deem necessary to protect Agent and each Lender from any such loss or damage.
 
SECURITY INTERESTS
 
Security Interest in Collateral.    To secure the prompt payment and performance
to Agent and each Lender of the Obligations, Borrower hereby grants to Agent for
the benefit of itself and each Lender a continuing Lien upon all of Borrower’s
assets, including all of the following Property and interests in Property of
Borrower, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located:
 
Accounts
 
Certificated Securities;
 
Chattel Paper;
 
Computer Hardware and Software and all rights with respect thereto, including,
any and all licenses, options, warranties, service contracts, program services,
test rights, maintenance rights, support rights, improvement rights, renewal
rights and indemnifications, and any substitutions, replacements, additions or
model conversions of any of the foregoing;
 



14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Contract Rights;
 
Deposit Accounts;
 
Documents;
 
Equipment;
 
Financial Assets;
 
Fixtures;
 
General Intangibles, including Payment Intangibles and Software;
 
Goods (including all of its Equipment, Fixtures and Inventory), and all
accessions, additions, attachments, improvements, substitutions and replacements
thereto and therefor;
 
Instruments;
 
Intellectual Property;
 
Inventory;
 
Investment Property;
 
money (of every jurisdiction whatsoever);
 
Letter-of-Credit Rights;
 
Payment Intangibles;
 
Security Entitlements;
 
Software;
 
Supporting Obligations;
 
Uncertificated Securities; and
 
to the extent not included in the foregoing, all other personal property of any
kind or description;
 
together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing.
 
Other Collateral.
 
Commercial Tort Claims.    Borrower shall promptly notify Agent in writing upon
incurring or otherwise obtaining a Commercial Tort Claim after the Closing Date
against any third party and, upon request of Agent, promptly enter into an
amendment to this Agreement and do such other acts or things deemed appropriate
by Agent to give Agent a security interest in any such Commercial Tort Claim.
Borrower represents and warrants that as of the date of this Agreement, to its
knowledge, it does not possess any Commercial Tort Claims.



15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Other Collateral.    Borrower shall promptly notify Agent in writing upon
acquiring or otherwise obtaining any Collateral after the date hereof consisting
of Deposit Accounts, Investment Property, Letter-of-Credit Rights or Electronic
Chattel Paper and, upon the request of Agent, promptly execute such other
documents, and do such other acts or things deemed appropriate by Agent to
deliver to Agent control with respect to such Collateral; promptly notify Agent
in writing upon acquiring or otherwise obtaining any Collateral after the date
hereof consisting of Documents or Instruments and, upon the request of Agent,
will promptly execute such other documents, and do such other acts or things
deemed appropriate by Agent to deliver to Agent possession of such Documents
which are negotiable and Instruments, and, with respect to nonnegotiable
Documents, to have such nonnegotiable Documents issued in the name of Agent; and
with respect to Collateral in the possession of a third party, other than
Certificated Securities and Goods covered by a Document, obtain an
acknowledgement from the third party that it is holding the Collateral for the
benefit of Agent.
 
Lien Perfection; Further Assurances .    Borrower shall execute such UCC-1
financing statements as are required by the UCC and such other instruments,
assignments or documents as are necessary to perfect Agent’s Lien upon any of
the Collateral and shall take such other action as may be required to perfect or
to continue the perfection of Agent’s Lien upon the Collateral. Unless
prohibited by applicable law, Borrower hereby authorizes Agent to execute and
file any such financing statement, including, without limitation, financing
statements that indicate the Collateral (i) as all assets of Borrower or words
of similar effect, or (ii) as being of an equal or lesser scope, or with greater
or lesser detail, than as set forth in Section 5.1, on Borrower’s behalf.
Borrower also hereby ratifies its authorization for Agent to have filed in any
jurisdiction any like financing statements or amendments thereto if filed prior
to the date hereof. The parties agree that a carbon, photographic or other
reproduction of this Agreement shall be sufficient as a financing statement and
may be filed in any appropriate office in lieu thereof. At Agent’s request,
Borrower shall also promptly execute or cause to be executed and shall deliver
to Agent any and all documents, instruments and agreements deemed necessary by
Agent, to give effect to or carry out the terms or intent of the Loan Documents.
 
Lien on Realty.    The due and punctual payment and performance of the
Obligations shall also be secured by the Lien created by the Mortgages upon all
real Property of Borrower described therein. If Borrower shall acquire at any
time or times hereafter any fee simple interest in other real Property (other
than leasehold interests in sales offices or warehouses), Borrower agrees
promptly to execute and deliver to Agent, for its benefit and the ratable
benefit of Lenders, as additional security and Collateral for the Obligations,
deeds of trust, security deeds, mortgages or other collateral assignments
reasonably satisfactory in form and substance to Agent and its counsel (herein
collectively referred to as “New Mortgages”) covering such real Property. The
Mortgages and each New Mortgage shall be duly recorded (at Borrower’s expense)
in each office where such recording is required to constitute a valid Lien on
the real Property covered thereby. In respect to any Mortgage or any New
Mortgage, Borrower shall deliver to Agent, at Borrower’s expense, mortgagee
title insurance policies issued by a title insurance company reasonably
satisfactory to Agent, which policies shall be in form and substance reasonably
satisfactory to Agent and shall insure a valid Lien in favor of Agent for the
benefit of itself and each Lender on the Property covered thereby, subject only
to Permitted Liens and those other exceptions reasonably acceptable to Agent and
its counsel. Borrower shall also deliver to Agent such other usual and customary
documents, including, without limitation, ALTA Surveys of the real Property
described in the Mortgages or any New Mortgage, as Agent and its counsel may
reasonably request relating to the real Property subject to the Mortgages or the
New Mortgages.
 
COLLATERAL ADMINISTRATION
 
General.
 
Location of Collateral.    All Collateral, other than Inventory in transit and
motor vehicles, will at all times be kept by Borrower and its Subsidiaries at
one or more of the business locations set forth in Exhibit 6.1.1 hereto, as
updated by Borrower providing prior written notice to Agent of any new location.
 



16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Insurance of Collateral.    Borrower shall maintain and pay for insurance upon
all Collateral wherever located and with respect to the business of Borrower and
each of its Subsidiaries, covering casualty, hazard, public liability, workers’
compensation and such other risks in such amounts and with such insurance
companies as are reasonably satisfactory to Agent. Borrower shall deliver
certified copies of such policies to Agent as promptly as practicable, with
satisfactory lender’s loss payable endorsements, naming Agent as a loss payee,
assignee or additional insured, as appropriate, as its interest may appear, and
showing only such other loss payees, assignees and additional insureds as are
satisfactory to Agent. Each policy of insurance or endorsement shall contain a
clause requiring the insurer to give not less than 10 days’ prior written notice
to Agent in the event of cancellation of the policy for nonpayment of premium
and not less than 30 days’ prior written notice to Agent in the event of
cancellation of the policy for any other reason whatsoever and a clause
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of Borrower, any of its Subsidiaries or the owner of the
Property or by the occupation of the premises for purposes more hazardous than
are permitted by said policy. Borrower agrees to deliver to Agent, promptly as
rendered, true copies of all reports made in any reporting forms to insurance
companies. All proceeds of business interruption insurance (if any) of Borrower
and its Subsidiaries shall be remitted to Agent for application to the
outstanding balance of the Revolving Credit Loans.
 
Unless Borrower provides Agent with evidence of the insurance coverage required
by this Agreement, Agent may purchase insurance at Borrower’s expense to protect
Agent’s interests in the Properties of Borrower and its Subsidiaries. This
insurance may, but need not, protect the interests of Borrower and its
Subsidiaries. The coverage that Agent purchases may not pay any claim that
Borrower or any Subsidiary makes or any claim that is made against Borrower or
any such Subsidiary in connection with said Property. Borrower may later cancel
any insurance purchased by Agent, but only after providing Agent with evidence
that Borrower and its Subsidiaries have obtained insurance as required by this
Agreement. If Agent purchases insurance, Borrower will be responsible for the
costs of that insurance, including interest and any other charges Agent may
impose in connection with the placement of insurance, until the effective date
of the cancellation or expiration of the insurance. The costs of the insurance
may be added to the Obligations. The costs of the insurance may be more than the
cost of insurance that Borrower and its Subsidiaries may be able to obtain on
their own.
 
Protection of Collateral.    Neither Agent nor any Lender shall be liable or
responsible in any way for the safekeeping of any of the Collateral or for any
loss or damage thereto (except for reasonable care in the custody thereof while
any Collateral is in Agent’s or any Lender’s actual possession) or for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency, or other person whomsoever, but the same shall be at
Borrower’s sole risk.
 
Administration of Accounts.
 
Records, Schedules and Assignments of Accounts.    Borrower shall keep accurate
and complete records of its Accounts and all payments and collections thereon
and shall submit to Agent on such periodic basis as Agent shall request a sales
and collections report for the preceding period, in form acceptable to Agent.
Concurrently with the delivery of each Borrowing Case Certificate described in
subsection 8.1.4, or more frequently as requested by Agent, from and after the
date hereof, Borrower shall deliver to Agent a detailed aged trial balance of
all of its Accounts, specifying the names, addresses, face values, dates of
invoices and due dates for each Account Debtor obligated on an Account so listed
(“Schedule of Accounts”), and upon Agent’s request therefor, copies of proof of
delivery and the original copy of all documents, including, without limitation,
repayment histories and present status reports relating to the Accounts so
scheduled and such other matters and information relating to the status of then
existing Accounts as Agent shall request. If requested by Agent, Borrower shall
execute and deliver to Agent formal written assignments of all of its Accounts
weekly or daily, which shall include all Accounts that have been created since
the date of the last assignment, together with copies of invoices or invoice
registers related thereto.
 
Discounts, Allowances, Disputes.    If Borrower grants any discounts, allowances
or credits that are not shown on the face of the invoice for the Account
involved, Borrower shall report such discounts, allowances or credits, as the
case may be, to Agent as part of the next required Schedule of Accounts.
 



17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Account Verification.    Any of Agent’s officers, employees or agents shall have
the right, at any time or times hereafter, in the name of Agent, any designee of
Agent or Borrower, to verify the validity, amount or any other matter relating
to any Accounts by mail, telephone, electronic communication or otherwise.
Borrower shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.
 
Maintenance of Dominion Account.    Borrower shall maintain a Dominion Account
or Accounts pursuant to lockbox and blocked account arrangements acceptable to
Agent with banks as may be selected by Borrower and be acceptable to Agent.
Borrower shall issue to any such banks an irrevocable letter of instruction
directing such banks to deposit all payments or other remittances received in
the lockbox and blocked accounts to the Dominion Account for application on
account of the Obligations as provided in subsection 3.2.1. All funds deposited
in any Dominion Account shall immediately become the property of Agent, for the
ratable benefit of Lenders, and Borrower shall obtain the agreement by such
banks in favor of Agent to waive any recoupment, setoff rights, and any security
interest in, or against, the funds so deposited. Agent assumes no responsibility
for such lockbox and blocked account arrangements, including, without
limitation, any claim of accord and satisfaction or release with respect to
deposits accepted by any bank thereunder.
 
Collection of Accounts, Proceeds of Collateral.    Borrower agrees that all
invoices rendered and other requests made by Borrower for payment in respect of
Accounts shall contain a written statement directing payment in respect of such
Accounts to be paid to a lockbox established pursuant to subsection 6.2.4. To
expedite collection, Borrower shall endeavor in the first instance to make
collection of its Accounts for Agent. All remittances received by Borrower on
account of Accounts, together with the proceeds of any other Collateral, shall
be held as Agent’s property, for its benefit and the benefit of Lenders, by
Borrower as trustee of an express trust for Agent’s benefit and Borrower shall
immediately deposit same in kind in the Dominion Account. Agent retains the
right at all times after the occurrence and during the continuance of a Default
or an Event of Default to notify Account Debtors that Borrower’s Accounts have
been assigned to Agent and to collect Borrower’s Accounts directly in its own
name, or in the name of Agent’s agent, and to charge the collection costs and
expenses, including attorneys’ fees, to Borrower.
 
Taxes.    If an Account includes a charge for any tax payable to any
governmental taxing authority, Agent is authorized, in its sole discretion, to
pay the amount thereof to the proper taxing authority for the account of
Borrower and to charge Borrower therefor, except for taxes that (i) are being
actively contested in good faith and by appropriate proceedings and with respect
to which Borrower maintains reasonable reserves on its books therefor and (ii)
would not reasonably be expected to result in any Lien other than a Permitted
Lien. In no event shall Agent or any Lender be liable for any taxes to any
governmental taxing authority that may be due by Borrower.
 
Administration of Inventory.    Borrower shall keep records of its Inventory
which records shall be complete and accurate and complete in all material
respects. Borrower shall furnish to Agent Inventory reports concurrently with
the delivery of each Borrowing Base Certificate described in subsection 8.1.4 or
more frequently as requested by Agent, which reports will be in such other
format and detail as Agent shall request and shall include a current list of all
locations of Borrower’s Inventory. Borrower shall conduct a physical inventory
no less frequently than annually and shall provide to Agent a report based on
each such physical inventory promptly thereafter, together with such supporting
information as Agent shall reasonably request.
 
Administration of Equipment.
 
Records and Schedules of Equipment.    Borrower shall keep records of its
Equipment which shall be complete and accurate in all material respects
itemizing and describing the kind, type, quality, quantity and book value of its
Equipment and all dispositions made in accordance with subsection 6.4.2 hereof,
and Borrower shall, and shall cause each of its Subsidiaries to, furnish Agent
with a current schedule containing the foregoing information on at least an
annual basis and more often if requested by Agent. Promptly after the request
therefor by Agent, Borrower shall deliver to Agent any and all evidence of
ownership, if any, of any of its Equipment.
 



18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Dispositions of Equipment.    Borrower shall not, and shall not permit any of
its Subsidiaries to, sell, lease or otherwise dispose of or transfer any of its
respective Equipment or other fixed assets or any part thereof without the prior
written consent of Agent; provided, however, that the foregoing restriction
shall not apply, for so long as no Default or Event of Default exists and is
continuing, to (i) dispositions of Equipment and other fixed assets which, in
the aggregate during any consecutive twelve-month period, have a fair market
value or a book value, whichever is less, of $250,000 or less, provided that all
proceeds thereof are remitted to Agent for application to the Loans as provided
in subsection 3.3.1, or (ii) replacements of Equipment or other fixed assets
that are substantially worn, damaged or obsolete with Equipment or other fixed
assets of like kind, function and value, provided that the replacement Equipment
or other fixed assets shall be acquired within 90 days after any disposition of
the Equipment or other fixed assets that are to be replaced and the replacement
Equipment or other fixed assets shall be free and clear of Liens other than
Permitted Liens that are not Purchase Money Liens.
 
Payment of Charges.    All amounts chargeable to Borrower under Section 6 hereof
shall be Obligations secured by all of the Collateral, shall be payable on
demand and shall bear interest from the date such advance was made until paid in
full at the rate applicable to Base Rate Revolving Portions from time to time.
 
REPRESENTATIONS AND WARRANTIES
 
General Representations and Warranties.    To induce Agent and each Lender to
enter into this Agreement and to make advances hereunder, Borrower warrants,
represents and covenants to Agent and each Lender that:
 
Qualification.    Borrower and each of its Subsidiaries is a corporation,
limited partnership or limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization. Borrower and each of its Subsidiaries is duly
qualified and is authorized to do business and is in good standing as a foreign
limited liability company, limited partnership or corporation, as applicable, in
each state or jurisdiction listed on Exhibit 7.1.1 hereto and in all other
states and jurisdictions in which the failure of Borrower or any of its
Subsidiaries to be so qualified could reasonably be expected to have a Material
Adverse Effect.
 
Power and Authority.    Borrower and each of its Subsidiaries is duly authorized
and empowered to enter into, execute, deliver and perform this Agreement and
each of the other Loan Documents to which it is a party. The execution, delivery
and performance of this Agreement and each of the other Loan Documents have been
duly authorized by all necessary corporate or other relevant action and do not
and will not: (i) require any consent or approval of the shareholders of
Borrower or any of the shareholders, partners or members, as the case may be, of
any Subsidiary of Borrower; (ii) contravene Borrower’s or any of its
Subsidiaries’ charter, articles or certificate of incorporation, partnership
agreement, certificate of formation, by-laws, limited liability agreement,
operating agreement or other organizational documents (as the case may be);
(iii) violate, or cause Borrower or any of its Subsidiaries to be in default
under, any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to
Borrower or any of its Subsidiaries, the violation of which could reasonably be
expected to have a Material Adverse Effect; (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Borrower or any of its
Subsidiaries is a party or by which it or its Properties may be bound or
affected, the breach of or default under which could reasonably be expected to
have a Material Adverse Effect; or (v) result in, or require, the creation or
imposition of any Lien (other than Permitted Liens) upon or with respect to any
of the Properties now owned or hereafter acquired by Borrower or any of its
Subsidiaries.
 
Legally Enforceable Agreement.    This Agreement is, and each of the other Loan
Documents when delivered under this Agreement will be, a legal, valid and
binding obligation of Borrower and each of its Subsidiaries party thereto,
enforceable against it in accordance with its respective terms.
 
Capital Structure.    Exhibit 7.1.4 hereto states, as of the date hereof, (i)
the correct name of each of the Subsidiaries of Borrower, its jurisdiction of
incorporation or organization and the percentage of its Voting Stock owned by
Borrower, (ii) the name of Borrower’s and each of its Subsidiaries’ corporate or
joint venture
 



19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
relationships and the nature of the relationship, (iii) the numbers and nature
of all outstanding Securities of Borrower and the holder of Securities of each
Subsidiary of Borrower and (iv) the number of authorized, issued and treasury
Securities of Borrower and each Subsidiary of Borrower. Borrower has good title
to all of the Securities it purports to own of each of such Subsidiaries, free
and clear in each case of any Lien other than Permitted Liens. All such
Securities have been duly issued and are fully paid and non-assessable. Except
as set forth on Exhibit 7.1.4, as of the date hereof, there are no outstanding
options to purchase, or any rights or warrants to subscribe for, or any
commitments or agreements to issue or sell any Securities or obligations
convertible into, or any powers of attorney relating to any Securities of
Borrower or any of its Subsidiaries. Except as set forth on Exhibit 7.1.4, as of
the date hereof, there are no outstanding agreements or instruments binding upon
any of Borrower’s or any of its Subsidiaries’ partners, members or shareholders,
as the case may be, relating to the ownership of its Securities.
 
Names; Organization.    Neither Borrower nor any of its Subsidiaries has been
known as or has used any legal, fictitious or trade names except those listed on
Exhibit 7.1.5 hereto. Except as set forth on Exhibit 7.1.5, neither Borrower nor
any of its Subsidiaries has been the surviving entity of a merger or
consolidation or has acquired all or substantially all of the assets of any
Person. Each of Borrower’s and each of its Subsidiaries’ state(s) of
incorporation or organization, Type of Organization and Organizational I.D.
Number is set forth on Exhibit 7.1.5. The exact legal name of Borrower and each
of its Subsidiaries is set forth on Exhibit 7.1.5.
 
Business Locations; Agent for Process.    Each of Borrower’s and each of its
Subsidiary’s chief executive office, location of books and records and other
places of business are as listed on Exhibit 6.1.1 hereto, as updated from time
to time by Borrower in accordance with the provisions of subsection 6.1.1.
During the preceding one-year period, neither Borrower nor any of its
Subsidiaries has had an office, place of business or agent for service of
process, other than as listed on Exhibit 6.1.1. All tangible Collateral is and
will at all times be kept by Borrower and its Subsidiaries in accordance with
subsection 6.1.1. Except as shown on Exhibit 6.1.1, as of the date hereof, no
Inventory is stored with a bailee, distributor, warehouseman or similar party,
nor is any Inventory consigned to any Person.
 
Title to Properties; Priority of Liens.    Borrower and each of its Subsidiaries
has good, indefeasible and marketable title to and fee simple ownership of, or
valid and subsisting leasehold interests in, all of its real Property, and good
title to all of the Collateral and all of its other Property, in each case, free
and clear of all Liens except Permitted Liens. Borrower and each of its
Subsidiaries has paid or discharged all lawful claims which, if unpaid, might
become a Lien against any of Borrower’s or such Subsidiary’s Properties that is
not a Permitted Lien. The Liens granted to Agent under Section 5 hereof are
first priority Liens, subject only to Permitted Liens.
 
Accounts.    Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrower with respect to
any Account or Accounts. With respect to each of Borrower’s Accounts, whether or
not such Account is an Eligible Account, unless otherwise disclosed to Agent in
writing:
 
It is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;
 
It arises out of a completed, bona fide sale and delivery of goods or rendition
of services by Borrower, in the ordinary course of its business and in
accordance with the terms and conditions of all purchase orders, contracts or
other documents relating thereto and forming a part of the contract between
Borrower and the Account Debtor;
 
It is for a liquidated amount maturing as stated in the duplicate invoice
covering such sale or rendition of services, a copy of which has been furnished
or is available to Agent;
 
There are no facts, events or occurrences which in any way impair the validity
or enforceability of any Accounts or tend to reduce the amount payable
thereunder from the face amount of the invoice and statements delivered or made
available to Agent with respect thereto;



20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
To the best of Borrower’s knowledge, the Account Debtor thereunder (1) had the
capacity to contract at the time any contract or other document giving rise to
the Account was executed and (2) such Account Debtor is Solvent; and
 
To the best of Borrower’s knowledge, there are no proceedings or actions which
are threatened or pending against the Account Debtor thereunder which might
result in any material adverse change in such Account Debtor’s financial
condition or the collectibility of such Account.
 
Equipment.    The Equipment of Borrower and its Subsidiaries is in good
operating condition and repair, and all necessary replacements of and repairs
thereto shall be made so that the operating efficiency thereof shall be
maintained and preserved, reasonable wear and tear excepted. Neither Borrower
nor any of its Subsidiaries will permit any Equipment to become affixed to any
real Property leased to Borrower or any of its Subsidiaries so that an interest
arises therein under the real estate laws of the applicable jurisdiction unless
the landlord of such real Property has executed a landlord waiver or leasehold
mortgage in favor of and in form reasonably acceptable to Agent, and Borrower
will not permit any of the Equipment of Borrower or any of its Subsidiaries to
become an accession to any personal Property other than Equipment that is
subject to first priority (except for Permitted Liens) Liens in favor of Agent.
 
Financial Statements; Fiscal Year.    The Consolidated balance sheets of
Borrower and its Subsidiaries (including the accounts of all Subsidiaries of
Borrower and their respective Subsidiaries for the respective periods during
which a Subsidiary relationship existed) as of August 31, 2002, and the related
statements of income, changes in shareholder’s equity, and changes in financial
position for the periods ended on such dates, have been prepared in accordance
with GAAP, and present fairly in all material respects the financial positions
of Borrower and such Persons, at such dates and the results of Borrower’s and
such Persons’ operations, for such periods. As of the date hereof, since August
31, 2002, there has been no material adverse change in the financial position of
Borrower and such other Persons, taken as a whole, as reflected in the
Consolidated balance sheet as of such date. As of the date hereof, the fiscal
year of Borrower and each of its Subsidiaries ends on December 31 of each year.
 
Full Disclosure.    The financial statements referred to in subsection 7.1.10
hereof do not, nor does this Agreement or any other written statement of
Borrower to Agent or any Lender contain any untrue statement of a material fact
or omit a material fact necessary to make the statements contained therein or
herein not misleading.
 
Solvent Financial Condition.    Borrower and each of its Subsidiaries, is and
will be Solvent.
 
Surety Obligations.    Except as set forth on Exhibit 7.1.13, as of the date
hereof, neither Borrower nor any of its Subsidiaries is obligated as surety or
indemnitor under any surety or similar bond or other contract or has issued or
entered into any agreement to assure payment, performance or completion of
performance of any undertaking or obligation of any Person.
 
Taxes.    Borrower’s federal tax identification number is 41-1642846. The
federal tax identification number of each Subsidiary of Borrower is shown on
Exhibit 7.1.14 hereto. Borrower and each of its Subsidiaries has filed all
federal, state and local tax returns and other reports relating to taxes it is
required by law to file, and has paid, or made provision for the payment of, all
taxes, assessments, fees, levies and other governmental charges upon it, its
income and Properties as and when such taxes, assessments, fees, levies and
charges are due and payable, unless and to the extent any thereof are being
actively contested in good faith and by appropriate proceedings and Borrower and
each of its Subsidiaries maintains reasonable reserves on its books therefor.
The provision for taxes on the books of Borrower and its Subsidiaries is
adequate for all years not closed by applicable statutes, and for the current
fiscal year.
 
Brokers.    Except as shown on Exhibit 7.1.15 hereto, there are no claims for
brokerage commissions, finder’s fees or investment banking fees in connection
with the transactions contemplated by this Agreement.
 
Patents, Trademarks, Copyrights and Licenses.    Borrower and each of its
Subsidiaries owns, possesses or licenses or has the right to use all the
patents, trademarks, service marks, trade names, copyrights, licenses and other



21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Intellectual Property necessary for the present and planned future conduct of
its business without any known conflict with the rights of others, except for
such conflicts as could not reasonably be expected to have a Material Adverse
Effect. All such patents, trademarks, service marks, trade names, copyrights,
licenses, and other similar rights are listed on Exhibit 7.1.16 hereto. No claim
has been asserted to Borrower or any of its Subsidiaries which is currently
pending that their use of their Intellectual Property or the conduct of their
business does or may infringe upon the Intellectual Property rights of any third
party. To the knowledge of Borrower and except as set forth on Exhibit 7.1.16
hereto, as of the date hereof, no Person is engaging in any activity that
infringes in any material respect upon Borrower’s or any of its Subsidiaries’
material Intellectual Property. Except as set forth on Exhibit 7.1.16,
Borrower’s and each of its Subsidiaries’ (i) material trademarks, service marks,
and copyrights are registered with the U.S. Patent and Trademark Office or in
the U.S. Copyright Office, as applicable and (ii) material license agreements
and similar arrangements relating to its Inventory (1) permits, and does not
restrict, the assignment by Borrower or any of its Subsidiaries to Agent, or any
other Person designated by Agent, of all of Borrower’s or such Subsidiary’s, as
applicable, rights, title and interest pertaining to such license agreement or
such similar arrangement and (2) would permit the continued use by Borrower or
such Subsidiary, or Agent or its assignee, of such license agreement or such
similar arrangement and the right to sell Inventory subject to such license
agreement for a period of no less than 6 months after a default or breach of
such agreement or arrangement. The consummation and performance of the
transactions and actions contemplated by this Agreement and the other Loan
Document, including without limitation, the exercise by Agent of any of its
rights or remedies under Section 10, will not result in the termination or
impairment of any of Borrower’s or any of its Subsidiaries’ ownership or rights
relating to its Intellectual Property, except for such Intellectual Property
rights the loss or impairment of which could not reasonably be expected to have
a Material Adverse Effect. Except as listed on Exhibit 7.1.16 and except as
could not reasonably be expected to have a Material Adverse Effect, (i) neither
Borrower nor any of its Subsidiaries is in breach of, or default under, any term
of any license or sublicense with respect to any of its Intellectual Property
and (ii) to the knowledge of Borrower, no other party to such license or
sublicense is in breach thereof or default thereunder, and such license is valid
and enforceable.
 
Governmental Consents.    Borrower and each of its Subsidiaries has, and is in
good standing with respect to, all governmental consents, approvals, licenses,
authorizations, permits, certificates, inspections and franchises necessary to
continue to conduct its business as heretofore or proposed to be conducted by it
and to own or lease and operate its Properties as now owned or leased by it,
except where the failure to possess or so maintain such rights could not
reasonably be expected to have a Material Adverse Effect.
 
Compliance with Laws.    Borrower and each of its Subsidiaries has duly
complied, and its Properties, business operations and leaseholds are in
compliance with, the provisions of all federal, state and local laws, rules and
regulations applicable to Borrower or such Subsidiary, as applicable, its
Properties or the conduct of its business, except for such non-compliance as
could not reasonably be expected to have a Material Adverse Effect, and there
have been no citations, notices or orders of noncompliance issued to Borrower or
any of its Subsidiaries under any such law, rule or regulation, except where
such noncompliance could not reasonably be expected to have a Material Adverse
Effect. Borrower and each of its Subsidiaries has established and maintains an
adequate monitoring system to insure that it remains in compliance in all
material respects with all federal, state and local rules, laws and regulations
applicable to it. No Inventory has been produced in violation of the Fair Labor
Standards Act (29 U.S.C. §201 et seq.), as amended.
 
Restrictions.    Neither Borrower nor any of its Subsidiaries is a party or
subject to any contract or agreement which restricts its right or ability to
incur Indebtedness, other than as set forth on Exhibit 7.1.19 hereto, none of
which prohibit the execution of or compliance with this Agreement or the other
Loan Documents by Borrower or any of its Subsidiaries, as applicable.
 
Litigation.    Except as set forth on Exhibit 7.1.20 hereto, there are no
actions, suits, proceedings or investigations pending, or to the knowledge of
Borrower, threatened, against or affecting Borrower or any of its Subsidiaries,
or the business, operations, Properties, prospects, profits or condition of
Borrower or any of its Subsidiaries which, singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of its Subsidiaries is in default with respect to any order, writ,
injunction,



22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

judgment, decree or rule of any court, governmental authority or arbitration
board or tribunal, which, singly or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
No Defaults.    No event has occurred and no condition exists which would, upon
or after the execution and delivery of this Agreement or Borrower’s performance
hereunder, constitute a Default or an Event of Default. Neither Borrower nor any
of its Subsidiaries is in default in (and no event has occurred and no condition
exists which constitutes, or which the passage of time or the giving of notice
or both would constitute, a default in) the payment of any Indebtedness to any
Person for Money Borrowed in excess of Seven Hundred Fifty Thousand Dollars
($750,000).
 
Leases.    Exhibit 7.1.22 hereto is a complete listing of all capitalized and
operating personal property leases of Borrower and its Subsidiaries and all real
property leases of Borrower and its Subsidiaries. Borrower and each of its
Subsidiaries is in full compliance with all of the terms of each of its
respective capitalized and operating leases, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.
 
Pension Plans.    Except as disclosed on Exhibit 7.1.23 hereto, neither Borrower
nor any of its Subsidiaries has any Plan. Borrower and each of its Subsidiaries
is in compliance with the requirements of ERISA and the regulations promulgated
thereunder with respect to each Plan, except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect. No fact or
situation that could reasonably be expected to result in a material adverse
change in the financial condition of Borrower and its Subsidiaries exists in
connection with any Plan. Neither Borrower nor any of its Subsidiaries has any
withdrawal liability in connection with a Multiemployer Plan.
 
Trade Relations.    There exists no actual or, to Borrower’s knowledge,
threatened termination, cancellation or limitation of, or any modification or
change in, the business relationship between Borrower or any of its Subsidiaries
and any customer or any group of customers whose purchases individually or in
the aggregate are material to the business of Borrower and its Subsidiaries, or
with any material supplier, except in each case, where the same could not
reasonably be expected to have a Material Adverse Effect, and there exists no
present condition or state of facts or circumstances which would prevent
Borrower or any of its Subsidiaries from conducting such business after the
consummation of the transactions contemplated by this Agreement in substantially
the same manner in which it has heretofore been conducted.
 
Labor Relations.    Except as described on Exhibit 7.1.25 hereto, as of the date
hereof, neither Borrower nor any of its Subsidiaries is a party to any
collective bargaining agreement. There are no material grievances, disputes or
controversies with any union or any other organization of Borrower’s or any of
its Subsidiaries’ employees, or threats of strikes, work stoppages or any
asserted pending demands for collective bargaining by any union or organization,
except those that could not reasonably be expected to have a Material Adverse
Effect.
 
Continuous Nature of Representations and Warranties.    Each representation and
warranty contained in this Agreement and the other Loan Documents shall be
continuous in nature and shall remain accurate, complete and not misleading at
all times during the term of this Agreement, except for changes in the nature of
Borrower’s or one of Borrower’s Subsidiary’s business or operations that would
render the information in any exhibit attached hereto or to any other Loan
Document either inaccurate, incomplete or misleading, so long as Majority
Lenders have consented to such changes or such changes are expressly permitted
by this Agreement. Without limiting the generality of the foregoing, each Loan
request made or deemed made pursuant to subsection 3.1.1 hereof shall constitute
Borrower’s reaffirmation, as of the date of each such loan request, of each
representation, warranty or other statement made or furnished to Agent or any
Lender by or on behalf of Borrower, any Subsidiary of Borrower, or any Guarantor
in this Agreement, any of the other Loan Documents, or any instrument,
certificate or financial statement furnished in compliance with or in reference
thereto.
 
Survival of Representations and Warranties.    All representations and
warranties of Borrower contained in this Agreement or any of the other Loan
Documents shall survive the execution, delivery and acceptance
 



23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
thereof by Agent and each Lender and the parties thereto and the closing of the
transactions described therein or related thereto.
 
COVENANTS AND CONTINUING AGREEMENTS
 
Affirmative Covenants.    During the Term, and thereafter for so long as there
are any Obligations outstanding, Borrower covenants that, unless otherwise
consented to by Majority Lenders, in writing, it shall:
 
Visits and Inspections; Lender Meeting.    Permit (i) representatives of Agent,
and during the continuation of any Default or Event of Default any Lender, from
time to time, as often as may be reasonably requested, but only during normal
business hours, to visit and inspect the Properties of Borrower and each of its
Subsidiaries, inspect, audit and make extracts from its books and records, and
discuss with its officers, its employees and its independent accountants,
Borrower’s and each of its Subsidiaries’ business, assets, liabilities,
financial condition, business prospects and results of operations and (ii)
appraisers engaged pursuant to Section 2.10 (whether or not personnel of Agent),
from time to time, as often as may be reasonably requested, but only during
normal business hours and subject to the limitations contained in Section 2.10
of the Agreement, to visit and inspect the Properties of Borrower and each of
its Subsidiaries, for the purpose of completing appraisals pursuant to Section
2.10. Agent, if no Default or Event of Default then exists, shall give Borrower
reasonable prior notice of any such inspection or audit. Without limiting the
foregoing, Borrower will participate and will cause its key management personnel
to participate in a meeting with Agent and Lenders periodically during each
year, which meeting(s) shall be held at such times and such places as may be
reasonably requested by Agent.
 
Notices.    Promptly notify Agent in writing of the occurrence of any event or
the existence of any fact which renders any representation or warranty in this
Agreement or any of the other Loan Documents inaccurate, incomplete or
misleading in any material respect as of the date made or remade. In addition,
Borrower agrees to provide Agent with prompt written notice of any change in the
information disclosed in any Exhibit hereto (other than changes which are
expressly permitted by this Agreement), in each case after giving effect to the
materiality limits and Material Adverse Effect qualifications contained therein.
 
Financial Statements.    Keep, and cause each of its Subsidiaries to keep,
adequate records and books of account with respect to its business activities in
which proper entries are made in accordance with customary accounting practices
reflecting all its financial transactions; and cause to be prepared and
furnished to Agent and each Lender, the following, all to be prepared in
accordance with GAAP applied on a consistent basis, unless Borrower’s certified
public accountants concur in any change therein and such change is disclosed to
Agent and is consistent with GAAP:
 
not later than 90 days after the close of each fiscal year of Borrower,
unqualified (except for a qualification for a change in accounting principles
with which the accountant concurs) audited financial statements of Borrower and
its Subsidiaries as of the end of such year, on a Consolidated and consolidating
basis, certified by a firm of independent certified public accountants of
recognized standing selected by Borrower but acceptable to Agent and, within a
reasonable time thereafter a copy of any management letter issued in connection
therewith;
 
not later than 30 days after the end of each month hereafter, including the last
month of Borrower’s fiscal year, unaudited interim financial statements of
Borrower and its Subsidiaries as of the end of such month and of the portion of
the fiscal year then elapsed, on a Consolidating and consolidated basis,
certified by the principal financial officer of Borrower as prepared in
accordance with GAAP and fairly presenting in all material respects the
financial position and results of operations of Borrower and its Subsidiaries
for such month and period subject only to changes from audit and year-end
adjustments and except that such statements need not contain notes;
 
together with each delivery of financial statements pursuant to clause (i) of
this subsection 8.1.3 and clause (ii) of this subsection 8.1.3 for the months of
March, June, September and December, a management report (1) setting forth in
comparative form the corresponding figures for the corresponding periods of the
 



24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

previous fiscal year and the corresponding figures from the most recent
Projections for the current fiscal year delivered pursuant to subsection 8.1.7
and (2) identifying the reasons for any significant variations. The information
above shall be presented in reasonable detail and shall be certified by the
chief financial officer of Borrower to the effect that such information fairly
presents in all material respects the results of operation and financial
condition of Borrower and its Subsidiaries as at the dates and for the periods
indicated;
 
promptly after the sending or filing thereof, as the case may be, copies of any
proxy statements, financial statements or reports which Borrower has made
available to its Securities holders and copies of any regular, periodic and
special reports or registration statements which Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any
governmental authority which may be substituted therefor, or any national
securities exchange;
 
upon request of Agent, copies of any annual report to be filed with ERISA in
connection with each Plan; and
 
such other data and information (financial and otherwise) as Agent or any
Lender, from time to time, may reasonably request, bearing upon or related to
the Collateral or Borrower’s or any of its Subsidiaries’ financial condition or
results of operations.
 
The foregoing notwithstanding, Agent and Lenders agree that in respect to
operating divisions, Borrower shall only be required to deliver income
statements pursuant to clauses (i) and (ii) above.
 
Concurrently with the delivery of the financial statements described in clause
(i) of this subsection 8.1.3, Borrower shall forward to Agent a copy of the
accountants’ letter to Borrower’s management that is prepared in connection with
such financial statements and also shall cause to be prepared and shall furnish
to Agent a certificate of the aforesaid certified public accountants certifying
to Agent that, based upon their examination of the financial statements of
Borrower and its Subsidiaries performed in connection with their examination of
said financial statements, they are not aware of any Default or Event of
Default, or, if they are aware of such Default or Event of Default, specifying
the nature thereof. Concurrently with the delivery of the financial statements
described in paragraph (i) and (ii) of this subsection 8.1.3, or more frequently
if reasonably requested by Agent, Borrower shall cause to be prepared and
furnished to Agent a Compliance Certificate in the form of Exhibit 8.1.3 hereto
executed by the Chief Financial Officer of Borrower (a “Compliance
Certificate”).
 
Borrowing Base Certificates.    On or before each Tuesday of each week from and
after the date hereof, Borrower shall deliver to Agent, in form acceptable to
Agent, a weekly Borrowing Base Certificate as of the last day of the immediately
preceding week, with such supporting materials as Agent shall reasonably
request. If Borrower deems it advisable, or Agent shall request, Borrower shall
execute and deliver to Agent Borrowing Base Certificates more frequently than
weekly.
 
Landlord, Processor and Storage Agreements.    Provide Agent with copies of all
agreements between Borrower or any of its Subsidiaries and any landlord,
warehouseman, processor, distributor or consignee which owns or is the lessee of
any premises at which any Collateral may, from time to time, be kept. With
respect to any lease (other than leases for sales offices), warehousing
agreement or any processing agreement in any case entered into after the Closing
Date, Borrower shall provide Agent with landlord waivers, bailee letters or
processor letters with respect to such premises. Such landlord waivers, bailee
letters or processor letters shall be in a form supplied by Agent to Borrower
with such reasonable revisions as are customarily accepted by Agent or by
similar financial institutions in similar financial transactions.
 
Intentionally Omitted.
 
Projections.    No later than 30 days prior to the end of each fiscal year of
Borrower, deliver to Agent Projections of Borrower and each of its Subsidiaries
for the forthcoming fiscal year, month by month.
 



25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiaries.    Cause each Subsidiary of Borrower, whether now or hereafter in
existence, promptly upon Agent’s request therefor, to execute and deliver to
Agent a Guaranty Agreement and a security agreement pursuant to which such
Subsidiary guaranties the payment of all Obligations and grants to Agent a first
priority Lien (subject only to Permitted Liens) on all of its Properties of the
types described in Section 5.1. Additionally, Borrower shall execute and deliver
to Agent a pledge agreement pursuant to which Borrower grants to Agent a first
priority Lien (subject only to Permitted Liens) with respect to all of the
issued and outstanding Securities of each such Subsidiary.
 
Deposit and Brokerage Accounts.    For each deposit account or brokerage account
that Borrower at any time opens or maintains, Borrower shall, at Agent’s request
and option, pursuant to an agreement in form and substance reasonably
satisfactory to Agent, cause the depository bank or securities intermediary, as
applicable, to agree to comply at any time with instructions from Agent to such
depository bank or securities intermediary, as applicable, directing the
disposition of funds from time to time credited to such deposit or brokerage
account, without further consent of Borrower.
 
Negative Covenants.    During the Term, and thereafter for so long as there are
any Obligations outstanding, Borrower covenants that, unless otherwise consented
to by Majority Lenders, in writing, it shall not:
 
Mergers; Consolidations; Acquisitions; Structural Changes.    Merge or
consolidate, or permit any Subsidiary of Borrower to merge or consolidate, with
any Person; nor change its or any of its Subsidiaries’ state of incorporation or
organization, Type of Organization or Organizational I.D. Number; nor change its
or any of its Subsidiaries’ legal name; nor acquire, nor permit any of its
Subsidiaries to acquire, all or any substantial part of the Properties of any
Person, except for:
 
mergers of any Subsidiary of Borrower into Borrower or another wholly-owned
Subsidiary of Borrower; and
 
acquisitions of assets consisting of fixed assets or real property that
constitute Capital Expenditures permitted under subsection 8.2.8; and
 
The foregoing notwithstanding, mergers, consolidations or acquisitions involving
a purchase price of $1,000,000 or more the consent of all Lenders shall be
required.
 
Loans.    Except as provided in Section 8.2.7 hereof, make, or permit any
Subsidiary of Borrower to make, any loans or other advances of money (other than
for salary, travel, advances, advances against commissions and other similar
advances in the ordinary course of business) to any Person, except that if after
giving effect to any such loans or advances there is no existing and continuing
Default or Event of Default, Borrower may make loans and advances to its
officers and executives for the purpose of financing the purchase by such
officers and executives in the open market of shares of Borrower’s Common Stock;
provided that the aggregate amount of such loans and advances under this clause
does not exceed at any point in time Two Million Dollars ($2,000,000).
 
Total Indebtedness.    Create, incur, assume, or suffer to exist, or permit any
Subsidiary of Borrower to create, incur or suffer to exist, any Indebtedness,
except:
 
Obligations owing to Agent and Lenders;
 
Subordinated Debt outstanding in respect to the Subordinated Debt Documents;
 
Indebtedness of any Subsidiary of Borrower to Borrower;
 
accounts payable to trade creditors and current operating expenses (other than
for Funded Debt) which are not aged more than 30 days from the due date, in each
case incurred in the ordinary course of business and paid within such time
period, unless the same are being actively contested in good faith and by
appropriate and lawful proceedings; and Borrower or such Subsidiary shall have
set aside such reserves, if any, with respect
 



26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereto as are required by GAAP and deemed adequate by Borrower or such
Subsidiary and its independent accountants;
 
Obligations to pay Rentals permitted by Section 8.2.18;
 
Permitted Purchase Money Indebtedness;
 
contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;
 
Indebtedness outstanding under the Hastings Documents;
 
Indebtedness outstanding under the Promissory Note and Stock Pledge Agreement;
 
Indebtedness under Capitalized Leases listed on Exhibit 7.1.22;
 
Indebtedness incurred in connection with performance bonds, workmen’s
compensation bonds or the like;
 
Indebtedness under the lease of Borrower’s manufacturing plant at 2220 Nugget
Way, Eugene, Oregon;
 
Indebtedness under the lease of real property at 2150 Port of Tacoma Road,
Tacoma, Washington;
 
Indebtedness under the Sale and Leaseback Documents; and
 
Indebtedness not included in paragraphs (i) through (xiv) above which does not
exceed at any time, in the aggregate, the sum of $1,000,000.
 
Affiliate Transactions.    Enter into, or be a party to, or permit any
Subsidiary of Borrower to enter into or be a party to, any transaction with any
Affiliate of Borrower or any holder of any Securities of Borrower or any
Subsidiary of Borrower, including without limitation any management, consulting
or similar fees, except in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms which are fully disclosed to Agent and are no less favorable to
Borrower or such Subsidiary than would be obtained in a comparable arms-length
transaction with a Person not an Affiliate or Security holder of Borrower.
 
Limitation on Liens.    Create or suffer to exist, or permit any Subsidiary of
Borrower to create or suffer to exist, any Lien upon any of its Property, income
or profits, whether now owned or hereafter acquired, except:
 
Liens at any time granted in favor of Agent for its benefit and the ratable
benefit of Lenders;
 
Liens for taxes (excluding any Lien imposed pursuant to any of the provisions of
ERISA) not yet due, or being contested in the manner described in Section 7.1.14
hereto, but only if in Agent’s judgment such Lien does not adversely affect
Agent’s or Lenders’ rights or the priority of Agent’s Lien in the Collateral;
 
Liens arising in the ordinary course of Borrower’s business by operation of law
or regulation or to secure the performance of contracts (other than for Funded
Debt), statutory obligations, surety, appeal bonds or the like, but only if
payment in respect of any such Lien is not at the time required and such Liens
do not, in the aggregate, materially detract from the value of the Property of
Borrower or materially impair the use thereof in the operation of Borrower’s
business;
 
Purchase Money Liens securing Permitted Purchase Money Indebtedness;
 
Liens securing Indebtedness of one of Borrower’s Subsidiaries to Borrower or
another such Subsidiary;
 



27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such other Liens as appear on Exhibit 8.2.5 hereto;
 
Liens securing Indebtedness under the Hastings Documents;
 
zoning restrictions, easements, licenses, reservations, provisions, covenants,
conditions, waivers, restrictions on the use of property or minor irregularities
of title (and with respect to leasehold interest, mortgages,
obligations, liens and other encumbrances incurred, created, assumed or
permitted to exist and arising by, through or under a landlord or owner of the
leased Property, with or without consent of the lessee) which do not in the
aggregate impair the use of any Property material to the operation of the
business of Borrower or its Subsidiaries or the value of such Property for the
purpose of the business of Borrower or its Subsidiaries;
 
such other Liens as Required Lenders may hereafter approve in writing; and
 
extensions, renewals and replacements of the Liens referred to in paragraphs (i)
through (ix) hereof.
 
Subordinated Debt and Other Indebtedness.    Make, or permit any Subsidiary of
Borrower to make, any payment or repurchase of any part or all of any
Subordinated Debt or take any other action or omit to take any other action in
respect of any Subordinated Debt, except in accordance with any applicable
subordination agreement or the subordination provisions of the Subordinated Note
Documents; provided, however that Borrower shall not make any optional
prepayment of the Subordinated Notes without the prior written consent of
Majority Lenders. In addition Borrower may not exercise its option to pay in
cash any portion of the interest due on the Subordinated Notes which otherwise
is paid-in-kind, unless all Lenders have, in advance, consented to such cash
payment. Except for regularly scheduled (as of the Closing Date) payments of
principal and interest, make or permit any Subsidiary of Borrower to make any
payment or repurchase of any part or all of any of the Indebtedness outstanding
under the Hastings Documents or the Promissory Note and Stock Pledge Agreement.
Amend or modify any of the Subordinated Note Documents, the Hastings Documents
or the Promissory Note and Stock Pledge Agreement in any manner adverse to
Borrower or Agent or Lenders.
 
Distributions.    Declare or make, or permit any Subsidiary of Borrower to
declare or make, any Distributions; provided, however, that Borrower may make
repurchases of Common Stock from (i) its departing officers and directors not in
excess of $1,500,000 during any fiscal year and (ii) its shareholders not in
excess of $500,000 during any fiscal year, in each case, provided Borrower shall
have Availability over the 60 days prior to such repurchase, on average, and
immediately after giving effect to any such repurchase, of at least $10,000,000
and no Default or Event of Default shall have occurred and be continuing.
 
Capital Expenditures.    Make Capital Expenditures (including, without
limitation, by way of capitalized leases) which, in the aggregate, as to
Borrower and its Subsidiaries during any fiscal year (or other period) of
Borrower exceeds the amount set forth opposite such fiscal year (or other
period) in the following schedule:
 
Fiscal Year Ending

--------------------------------------------------------------------------------

 
Permitted Capital Expenditure

--------------------------------------------------------------------------------

December 31, 2002
 
$2,000,000 plus Carryover Amount
     
December 31, 2003 and each December 31 thereafter
 
$4,000,000 plus Carryover Amount

 
For any fiscal year, Carryover Amount shall be the lesser of $1,000,000 or the
amount of permitted Capital Expenditures for the previous fiscal year without
giving effect to any Carryover Amount minus the actual amount of Capital
Expenditures made within such fiscal year.



28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Disposition of Assets.    Sell, lease or otherwise dispose of any of, or permit
any Subsidiary of Borrower to sell, lease or otherwise dispose of any of, its
Properties, including any disposition of Property as part of a sale and
leaseback transaction, to or in favor of any Person, except for:
 
sales of Inventory in the ordinary course of business;
 
transfers of Property to Borrower by a Subsidiary of Borrower;
 
dispositions of Property that is substantially worn, damaged, uneconomic or
obsolete (subject to subsection 6.4.2 hereof);
 
dispositions of investments described in paragraphs (iv), (v), (vi) and (vii) of
the definition of the term “Restricted Investments”; and
 
other dispositions expressly authorized by this Agreement.
 
Securities of Subsidiaries.    Permit any of its Subsidiaries to issue any
additional Securities except to Borrower and except for director’s qualifying
Securities.
 
Bill-and-Hold Sales, Etc.    Make, or permit any Subsidiary of Borrower to make,
a sale to any customer on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, repurchase or return or consignment basis.
 
Restricted Investment.    Except as otherwise provided by subsection 8.2.2 of
the Agreement, make or have, or permit any Subsidiary of Borrower to make or
have, any Restricted Investment.
 
Subsidiaries and Joint Ventures.    Create, acquire or otherwise suffer to
exist, or permit any Subsidiary of Borrower to create, acquire or otherwise
suffer to exist, any Subsidiary or joint venture arrangement not in existence as
of the date hereof.
 
Tax Consolidation.    File or consent to the filing of any consolidated income
tax return with any Person other than Borrower’s Subsidiaries.
 
Organizational Documents.    Agree to, or suffer to occur, any amendment,
supplement or addition to its or any of its Subsidiaries’ charter, articles or
certificate of incorporation, certificate of formation, limited partnership
agreement, bylaws, limited liability agreement, operating agreement or other
organizational documents (as the case may be), that would reasonably be expected
to have a Material Adverse Effect.
 
Fiscal Year End.    Change, or permit any Subsidiary of Borrower to change, its
fiscal year end.
 
Negative Pledges.    Enter into any agreement limiting the ability of Borrower
or any of its Subsidiaries to voluntarily create Liens upon any of its Property.
 
Leases.    Become, or permit any of its Subsidiaries to become, a lessee under
any operating lease (other than a lease under which Borrower or any of its
Subsidiaries is lessor) of Property if the aggregate Rentals payable during any
current or future of 12 consecutive months under the lease in question and all
other leases under which Borrower or any of its Subsidiaries is then lessee
would exceed One Million Five Hundred Thousand Dollars ($1,500,000). Lease
payments made with respect to the Sale and Leaseback Transaction are capital
lease payments not operating lease payments. The term “Rentals” means, as of the
date of determination, all payments which the lessee is required to make by the
terms of any lease.
 
Specific Financial Covenants.
 
During the Term, and thereafter for so long as there are any Obligations
outstanding, Borrower covenants that, unless otherwise consented to by Majority
Lenders, in writing, it shall comply with all of the financial
 



29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
covenants set forth in Exhibit 8.3 hereto. If GAAP changes from the basis used
in preparing the audited financial statements delivered to Agent by Borrower on
or before the Closing Date, Borrower will provide Agent with certificates
demonstrating compliance with such financial covenants and will include, at the
election of Borrower or upon the request of Agent, calculations setting forth
the adjustments necessary to demonstrate how Borrower is also in compliance with
such financial covenants based upon GAAP as in effect on the Closing Date.
 
CONDITIONS PRECEDENT
 
Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, and without affecting in any manner the rights of Agent or any Lender
under the other sections of this Agreement, no Lender shall be required to make
any Loan, nor shall Agent be required to or issue or procure any Letter of
Credit or LC Guaranty unless and until each of the following conditions has been
and continues to be satisfied:
 
Documentation.
 
Agent shall have received, in form and substance satisfactory to Agent and its
counsel, a duly executed copy of this Agreement and the other Loan Documents,
together with such additional documents, instruments, opinions and certificates
as Agent and its counsel shall require in connection therewith from time to
time, all in form and substance satisfactory to Agent and its counsel.
 
No Default.
 
No Default or Event of Default shall exist.
 
Other Conditions.
 
Each of the conditions precedent set forth in the Loan Documents shall have been
satisfied.
 
No Litigation.
 
No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of this Agreement or the
consummation of the transactions contemplated hereby.
 
Material Adverse Effect.
 
As of the Closing Date, since August 31, 2002, there has not been any material
adverse change in its business, assets, financial condition, income or
prospects.
 
Subordinated Note Documents.
 
The Subordinated Note Documents shall have been amended in a manner acceptable
to Lenders.
 
EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
 
Events of Default.
 
The occurrence of one or more of the following events shall constitute an “Event
of Default”:
 
Payment of Obligations.    Borrower shall fail to pay any of the Obligations
hereunder or under any Note on the due date thereof (whether due at stated
maturity, on demand, upon acceleration or otherwise).



30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Misrepresentations.    Any representation, warranty or other statement made or
furnished to Agent or any Lender by or on behalf of Borrower, any Subsidiary of
Borrower or any Guarantor in this Agreement, any of the other Loan Documents or
any instrument, certificate or financial statement furnished in compliance with
or in reference thereto proves to have been false or misleading in any material
respect when made, furnished or reaffirmed pursuant to Section 7.2 hereof.
 
Breach of Specific Covenants.    Borrower shall fail or neglect to perform, keep
or observe any covenant contained in Section or subsection 5.2, 5.3, 5.4, 6.1.1,
6.1.2, 6.2.4, 6.2.5, 8.1.1, 8.1.4, 8.1.9, 8.2 or 8.3 hereof on the date that
Borrower is required to perform, keep or observe such covenant or shall fail or
neglect to perform, keep or observe any covenant contained in Section 8.1.3 or
8.1.7 hereof within 5 days following the date on which Borrower is required to
perform, keep or observe such covenant.
 
Breach of Other Covenants.    Borrower or any Subsidiary of Borrower shall fail
or neglect to perform, keep or observe any covenant contained in this Agreement
(other than a covenant which is dealt with specifically elsewhere in Section
10.1 hereof) and the breach of such other covenant is not cured to Required
Lenders’ satisfaction within five (5) days after the sooner to occur of
Borrower’s receipt of notice of such breach from Agent or any Lender or the date
on which such failure or neglect first becomes known to any officer of Borrower
or any Subsidiary of any Borrower; provided, however, that if a cure cannot be
effected within such five (5) day period, Borrower shall have ten (10)
additional days to effect such cure if during such ten-day period Borrower is
diligent in pursuing such a cure.
 
Default Under Security Documents or Other Agreements.    Any event of default
shall occur under, or Borrower or any of its Subsidiaries shall default in the
performance or observance of any term, covenant, condition or agreement
contained in, any of the Security Documents, or the Other Agreements and such
default shall continue beyond any applicable grace period.
 
Other Defaults.    There shall occur any default or event of default on the part
of Borrower or any Subsidiary of Borrower under any agreement, document or
instrument to which Borrower or such Subsidiary of Borrower is a party or by
which Borrower, such Subsidiary of Borrower or any of its Property is bound,
evidencing or relating to any Indebtedness (other than the Obligations) with an
outstanding principal balance in excess of $750,000, if the payment or maturity
of such Indebtedness is or could be accelerated in consequence of such event of
default or demand for payment of such Indebtedness is made or could be made in
accordance with the terms thereof.
 
Uninsured Losses.    Any material loss, theft, damage or destruction of any
portion of the Collateral having a fair market value of $200,000, in the
aggregate, if not fully covered (subject to such deductibles and self-insurance
retentions as Agent shall have permitted) by insurance.
 
Insolvency and Related Proceedings.    Borrower or any Subsidiary of Borrower
shall cease to be Solvent or shall suffer the appointment of a receiver,
trustee, custodian or similar fiduciary, or shall make an assignment for the
benefit of creditors, or any petition for an order for relief shall be filed by
or against Borrower or any Subsidiary of Borrower under U.S. federal bankruptcy
laws (if against Borrower or any Subsidiary of Borrower the continuation of such
proceeding for more than 30 days), or Borrower or any Subsidiary of Borrower
shall make any offer of settlement, extension or composition to their respective
unsecured creditors generally.
 
Business Disruption; Condemnation.    There shall occur a cessation of a
substantial part of the business of Borrower or any Subsidiary of Borrower for a
period which materially adversely affects Borrower’s or such Subsidiary’s
capacity to continue its business on a profitable basis; or Borrower or any
Subsidiary of Borrower shall suffer the loss or revocation of any material
license or permit now held or hereafter acquired by Borrower or any Subsidiary
of Borrower which is necessary to the continued or lawful operation of its
business; or Borrower or any Subsidiary of Borrower shall be enjoined,
restrained or in any way prevented by court, governmental or administrative
order from conducting all or any material part of its business affairs; or any
material lease or agreement pursuant to which Borrower or any Subsidiary of
Borrowerleases, uses or occupies any Property shall be canceled or terminated
prior to the expiration of its stated



31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

term, except any such lease or agreement the cancellation or termination of
which could not reasonably be expected to have a Material Adverse Effect; or any
material portion of the Collateral shall be taken through condemnation or the
value of such Property shall be impaired through condemnation.
 
Change of Control.    Either (i) the Spell Group shall cease to own and control,
beneficially, at least ten percent (10%) of the issued and outstanding capital
stock of Borrower, on a fully diluted basis after giving effect to the exercise
of all options and warrants or (ii) a Change of Control occurs.
 
ERISA.    A Reportable Event shall occur which, in Agent’s reasonable
determination, constitutes grounds for the termination by the Pension Benefit
Guaranty Corporation of any Plan or for the appointment by the appropriate
United States district court of a trustee for any Plan, or any Plan shall be
terminated or any such trustee shall be requested or appointed, or if Borrower
or any Subsidiary of Borrower is in “default” (as defined in Section 4219(c)(5)
of ERISA) with respect to payments to a Multiemployer Plan resulting from
Borrower’s or such Subsidiary’s complete or partial withdrawal from such Plan
and any such event could reasonably be expected to have a Material Adverse
Effect.
 
Challenge to Agreement.    Borrower or any Subsidiary of Borrower, or any
Affiliate of any of them, shall challenge or contest in any action, suit or
proceeding the validity or enforceability of this Agreement or any of the other
Loan Documents, the legality or enforceability of any of the Obligations or the
perfection or priority of any Lien granted to Agent.
 
Criminal Forfeiture.    Borrower or any Subsidiary of Borrower any other
Guarantor shall be criminally indicted or convicted under any law that could
lead to a forfeiture of any Property of Borrower or any Subsidiary of Borrower.
 
Judgments.    Any money judgments, writ of attachment or similar processes
(collectively, “Judgments”) are issued or rendered against Borrower or any
Subsidiary of Borrower, or any of their respective Property (i) in the case of
money judgments, in an amount of Two Hundred Fifty Thousand Dollars ($250,000)
or more for all such judgments, attachments or processes in the aggregate, in
each case in excess of any applicable insurance with respect to which the
insurer has admitted liability, and (ii) in the case of non-monetary Judgments,
such Judgment or Judgments (in the aggregate) could reasonably be expected to
have a Material Adverse Effect, in each case which Judgment is not stayed,
released or discharged within 30 days.
 
Acceleration of the Obligations.
 
Upon or at any time after the occurrence and during the continuance of an Event
of Default, (i) the Revolving Loan Commitments shall, at the option of Agent or
Majority Lenders be terminated and/or (ii) Agent or Majority Lenders may declare
all or any portion of the Obligations at once due and payable without
presentment, demand protest or further notice by Agent or any Lender, and
Borrower shall forthwith pay to Agent, the full amount of such Obligations,
provided, that upon the occurrence of an Event of Default specified in
subsection 10.1.8 hereof, the Revolving Loan Commitments shall automatically be
terminated and all of the Obligations shall become automatically due and
payable, in each case without declaration, notice or demand by Agent or any
Lender.
 
Other Remedies.
 
Upon the occurrence and during the continuance of an Event of Default, Agent
shall have and may exercise from time to time the following other rights and
remedies:
 
All of the rights and remedies of a secured party under the UCC or under other
applicable law, and all other legal and equitable rights to which Agent or
Lenders may be entitled, all of which rights and remedies shall be cumulative
and shall be in addition to any other rights or remedies contained in this
Agreement or any of the other Loan Documents, and none of which shall be
exclusive.
 
The right to take immediate possession of the Collateral, and to (i) require
Borrower and each of its Subsidiaries to assemble the Collateral, at Borrower’s
expense, and make it available to Agent at a place designated by



32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent which is reasonably convenient to both parties, and (ii) enter any
premises where any of the Collateral shall be located and to keep and store the
Collateral on said premises until sold (and if said premises be the Property of
Borrower or any Subsidiary of Borrower, Borrower agrees not to charge, or permit
any of its Subsidiaries to charge, Agent for storage thereof).
 
The right to sell or otherwise dispose of all or any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale or sales, with such notice as may be required by law, in lots or
in bulk, for cash or on credit, all as Agent, in its sole discretion, may deem
advisable. Agent may, at Agent’s option, disclaim any and all warranties
regarding the Collateral in connection with any such sale. Borrower agrees that
10 days’ written notice to Borrower or any of its Subsidiaries of any public or
private sale or other disposition of Collateral shall be reasonable notice
thereof, and such sale shall be at such locations as Agent may designate in said
notice. Agent shall have the right to conduct such sales on Borrower’s or any of
its Subsidiaries’ premises, without charge therefor, and such sales may be
adjourned from time to time in accordance with applicable law. Agent shall have
the right to sell, lease or otherwise dispose of the Collateral, or any part
thereof, for cash, credit or any combination thereof, and Agent, on behalf of
Lenders, may purchase all or any part of the Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of such purchase
price, may set off the amount of such price against the Obligations. The
proceeds realized from the sale of any Collateral may be applied, after allowing
2 Business Days for collection, first to the costs, expenses and attorneys’ fees
incurred by Agent in collecting the Obligations, in enforcing the rights of
Agent and Lenders under the Loan Documents and in collecting, retaking,
completing, protecting, removing, storing, advertising for sale, selling and
delivering any Collateral, second to the interest due upon any of the
Obligations; and third, to the principal of the Obligations. If any deficiency
shall arise, Borrower shall remain jointly and severally liable to Agent and
Lenders therefor.
 
Agent is hereby granted a license or other right to use, without charge,
Borrower’s and each of its Subsidiary’s labels, patents, copyrights, licenses,
rights of use of any name, trade secrets, trade names, trademarks and
advertising matter, or any Property of a similar nature, as it pertains to the
Collateral, in completing, advertising for sale and selling any Collateral and
Borrower’s and each of its Subsidiary’s rights under all licenses and all
franchise agreements shall inure to Agent’s benefit.
 
Agent may, at its option, require Borrower to deposit with Agent funds equal to
the LC Amount and, if Borrower fails to promptly make such deposit, Agent may
advance such amount as a Revolving Credit Loan (whether or not an Overadvance is
created thereby). Each such Revolving Credit Loan shall be secured by all of the
Collateral and shall constitute a Base Rate Revolving Portion. Any such deposit
or advance shall be held by Agent as a reserve to fund future payments on such
LC Guaranties and future drawings against such Letters of Credit. At such time
as all LC Guaranties have been paid or terminated and all Letters of Credit have
been drawn upon or expired, any amounts remaining in such reserve shall be
applied against any outstanding Obligations, or, if all Obligations have been
indefeasibly paid in full, returned to Borrower.
 
Set Off and Sharing of Payments.
 
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, during the continuance of any Event of
Default, each Lender is hereby authorized by Borrower at any time or from time
to time, with prior written consent of Agent and with reasonably prompt
subsequent notice to Borrower (any prior or contemporaneous notice to Borrower
being hereby expressly waived) to set off and to appropriate and to apply any
and all (i) balances held by such Lender at any of its offices for the account
of Borrower or any of its Subsidiaries (regardless of whether such balances are
then due to Borrower or its Subsidiaries), and (ii) other property at any time
held or owing by such Lender to or for the credit or for the account of Borrower
or any of its Subsidiaries, against and on account of any of the Obligations.
Any Lender exercising a right to set off shall, to the extent the amount of any
such set off exceeds its Revolving Loan Percentage of the amount set off,
purchase for cash (and the other Lenders shall sell) interests in each such
other Lender’s pro rata share of the Obligations as would be necessary to cause
such Lender to share such excess with each other Lender in accordance with their
respective Revolving Loan Percentages. Borrower agrees, to the fullest extent
permitted by law, that any Lender may exercise its right to set off with respect
to amounts in excess of its pro rata share of the



33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligations and upon doing so shall deliver such excess to Agent for the benefit
of all Lenders in accordance with the Revolving Loan Percentages.
 
Remedies Cumulative; No Waiver.
 
All covenants, conditions, provisions, warranties, guaranties, indemnities, and
other undertakings of Borrower contained in this Agreement and the other Loan
Documents, or in any document referred to herein or contained in any agreement
supplementary hereto or in any schedule or in any Guaranty Agreement given to
Agent or any Lender or contained in any other agreement between any Lender and
Borrower or between Agent and Borrower heretofore, concurrently, or hereafter
entered into, shall be deemed cumulative to and not in derogation or
substitution of any of the terms, covenants, conditions, or agreements of
Borrower herein contained. The failure or delay of Agent or any Lender to
require strict performance by Borrower of any provision of this Agreement or to
exercise or enforce any rights, Liens, powers, or remedies hereunder or under
any of the aforesaid agreements or other documents or security or Collateral
shall not operate as a waiver of such performance, Liens, rights, powers and
remedies, but all such requirements, Liens, rights, powers, and remedies shall
continue in full force and effect until all Loans and other Obligations owing or
to become owing from Borrower to Agent and each Lender have been fully
satisfied. None of the undertakings, agreements, warranties, covenants and
representations of Borrower contained in this Agreement or any of the other Loan
Documents and no Default or Event of Default by Borrower under this Agreement or
any other Loan Documents shall be deemed to have been suspended or waived by
Lenders, unless such suspension or waiver is by an instrument in writing
specifying such suspension or waiver and is signed by a duly authorized
representative of Agent and directed to Borrower.
 
AGENT
 
Authorization and Action.
 
Each Lender hereby appoints and authorizes Agent to take such action on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Each Lender hereby
acknowledges that Agent shall not have by reason of this Agreement assumed a
fiduciary relationship in respect of any Lender. In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and
shall not assume, or be deemed to have assumed, any obligation toward, or
relationship of agency or trust with or for, Borrower. As to any matters not
expressly provided for by this Agreement and the other Loan Documents (including
without limitation enforcement and collection of the Notes), Agent may, but
shall not be required to, exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Majority Lenders,
whenever such instruction shall be requested by Agent or required hereunder, or
a greater or lesser number of Lenders if so required hereunder, and such
instructions shall be binding upon all Lenders; provided, that Agent shall be
fully justified in failing or refusing to take any action which exposes Agent to
any liability or which is contrary to this Agreement, the other Loan Documents
or applicable law, unless Agent is indemnified to its satisfaction by the other
Lenders against any and all liability and expense which it may incur by reason
of taking or continuing to take any such action. If Agent seeks the consent or
approval of the Majority Lenders (or a greater or lesser number of Lenders as
required in this Agreement), with respect to any action hereunder, Agent shall
send notice thereof to each Lender and shall notify each Lender at any time that
the Majority Lenders (or such greater or lesser number of Lenders) have
instructed Agent to act or refrain from acting pursuant hereto.
 
Agent’s Reliance, Etc.
 
Neither Agent, any Affiliate of Agent, nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, Agent: (i)
may treat each Lender party hereto as the holder of Obligations until Agent
receives written notice of the assignment or transfer or such lender’s portion
of the Obligations signed by such Lender and in form reasonably satisfactory to
Agent; (ii) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in



34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

good faith by it in accordance with the advice of such counsel, accountants or
experts, (iii) makes no warranties or representations to any Lender and shall
not be responsible to any Lender for any recitals, statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Documents; (iv) shall not have any duty beyond Agent’s customary practices in
respect of loans in which Agent is the only lender, to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or the other Loan Documents on the part of Borrower, to
inspect the property (including the books and records) of Borrower, to monitor
the financial condition of Borrower or to ascertain the existence or possible
existence or continuation of any Default or Event of Default; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (vi) shall not be liable to any Lender for any action taken, or
inaction, by Agent upon the instructions of Majority Lenders pursuant to Section
11.1 hereof or refraining to take any action pending such instructions; (vii)
shall not be liable for any apportionment or distributions of payments made by
it in good faith pursuant to Section 3 hereof; (viii) shall incur no liability
under or in respect of this Agreement or the other Loan Documents by acting upon
any notice, consent, certificate, message or other instrument or writing (which
may be by telephone, facsimile, telegram, cable or telex) believed in good faith
by it to be genuine and signed or sent by the proper party or parties; and (ix)
may assume that no Event of Default has occurred and is continuing, unless Agent
has actual knowledge of the Event of Default, has received notice from Borrower
or Borrower’s independent certified public accounts stating the nature of the
Event of Default, or has received notice from a Lender stating the nature of the
Event of Default and that such Lender considers the Event of Default to have
occurred and to be continuing. In the event any apportionment or distribution
described in clause (vii) above is determined to have been made in error, the
sole recourse of any Person to whom payment was due but not made shall be to
recover from the recipients of such payments any payment in excess of the amount
to which they are determined to have been entitled.
 
Fleet and Affiliates.
 
With respect to its commitment hereunder to make Loans, Fleet shall have the
same rights and powers under this Agreement and the other Loan Documents as any
other Lender and may exercise the same as though it were not Agent; and the
terms “Lender,” “Lenders” or “Majority Lenders” shall, unless otherwise
expressly indicated, include Fleet in its individual capacity as a Lender. Fleet
and its Affiliates may lend money to, and generally engage in any kind of
business with, Borrower, and any Person who may do business with or own
Securities of Borrower all as if Fleet were not Agent and without any duty to
account therefor to any other Lender.
 
Lender Credit Decision.
 
Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the financial statements referred to
herein and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Agent shall not have any duty
or responsibility, either initially or on an ongoing basis, to provide any
Lender with any credit or other similar information regarding Borrower.
 
Indemnification.
 
Lenders agree to indemnify Agent (to the extent not reimbursed by Borrower), in
accordance with their respective Aggregate Percentages, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against Agent in any way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted by Agent under this Agreement; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse Agent promptly upon demand for its
ratable share, as set forth above, of any out-of-pocket expenses (including
attorneys’ fees) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiation, legal proceedings



35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or otherwise) of, or legal advice in respect of rights or responsibilities
under, this Agreement and each other Loan Document, to the extent that Agent is
not reimbursed for such expenses by Borrower. The obligations of Lenders under
this Section 11.5 shall survive the payment in full of all Obligations and the
termination of this Agreement. If after payment and distribution of any amount
by Agent to Lenders, any Lender or any other Person, including Borrower, any
creditor of Borrower, a liquidator, administrator or trustee in bankruptcy,
recovers from Agent any amount found to have been wrongfully paid to Agent or
disbursed by Agent to Lenders, then Lenders, in accordance with their respective
Aggregate Percentages, shall reimburse Agent for all such amounts.
 
Rights and Remedies to be Exercised by Agent Only.
 
Each Lender agrees that, except as set forth in Section 10.4, no Lender shall
have any right individually (i) to realize upon the security created by this
Agreement or any other Loan Document, (ii) to enforce any provision of this
Agreement or any other Loan Document, or (iii) to make demand under this
Agreement or any other Loan Document.
 
Agency Provisions Relating to Collateral.
 
Each Lender authorizes and ratifies Agent’s entry into this Agreement and the
Security Documents for the benefit of Lenders. Each Lender agrees that any
action taken by Agent with respect to the Collateral in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by
Agent of the powers set forth herein or therein, together with such other powers
as are reasonably incidental thereto, shall be authorized and binding upon all
Lenders. Agent is hereby authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender to take any action
with respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected Agent’s Liens upon the Collateral, for its
benefit and the ratable benefit of Lenders. Lenders hereby irrevocably authorize
Agent, at its option and in its discretion, to release any Lien granted to or
held by Agent upon any Collateral (i) upon termination of the Agreement and
payment and satisfaction of all Obligations; or (ii) constituting property being
sold or disposed of if Borrower certifies to Agent that the sale or disposition
is made in compliance with subsection 8.2.9 hereof (and Agent may rely
conclusively on any such certificate, without further inquiry); or (iii)
constituting property in which Borrower owned no interest at the time the Lien
was granted or at any time thereafter; or (iv) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence and
during the continuation of an Event of Default or (v) if approved, authorized or
ratified in writing by Agent at the direction of all Lenders. Upon request by
Agent at any time, Lenders will confirm in writing Agent’s authority to release
particular types or items of Collateral pursuant hereto. Agent shall have no
obligation whatsoever to any Lender or to any other Person to assure that the
Collateral exists or is owned by Borrower or is cared for, protected or insured
or has been encumbered or that the Liens granted to Agent herein or pursuant to
the Security Documents have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of its rights,
authorities and powers granted or available to Agent in this Section 11.7 or in
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Agent may act in any
manner it may deem appropriate, in its sole discretion, but consistent with the
provisions of this Agreement, including given Agent’s own interest in the
Collateral as a Lender and that Agent shall have no duty or liability whatsoever
to any Lender.
 
Agent’s Right to Purchase Commitments.
 
Agent shall have the right, but shall not be obligated, at any time upon written
notice to any Lender and with the consent of such Lender, which may be granted
or withheld in such Lender’s sole discretion, to purchase for Agent’s own
account all of such Lender’s interests in this Agreement, the other Loan
Documents and the Obligations, for the face amount of the outstanding
Obligations owed to such Lender, including without limitation all accrued and
unpaid interest and fees.



36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Right of Sale, Assignment, Participations.
 
Borrower hereby consents to any Lender’s participation, sale, assignment,
transfer or other disposition, at any time or times hereafter, of this Agreement
and any of the other Loan Documents, or of any portion hereof or therp1
eof, including, without limitation, such Lender’s rights, title, interests,
remedies, powers, and duties hereunder or thereunder subject to the terms and
conditions set forth below:
 
Sales, Assignments.    Each Lender hereby agrees that, with respect to any sale
or assignment (i) no such sale or assignment shall be for an amount of less than
$5,000,000, (ii) each such sale or assignment shall be made on terms and
conditions which are customary in the industry at the time of the transaction,
(iii) Agent and, in the absence of a Default or Event of Default, Borrower, must
consent, such consent not to be unreasonably withheld, to each such assignment
to a Person that is not an original signatory to this Agreement, (iv) the
assigning Lender shall pay to Agent a processing and recordation fee of $3,500
and any out-of-pocket attorneys’ fees and expenses incurred by Agent in
connection with any such sale or assignment and (v) Agent, the assigning Lender
and the assignee Lender shall each have executed and delivered an Assignment and
Acceptance Agreement. After such sale or assignment has been consummated (x) the
assignee Lender thereupon shall become a “Lender” for all purposes of this
Agreement and (y) the assigning Lender shall have no further liability for
funding the portion of Revolving Loan Commitments assumed by such other Lender.
 
Participations.    Any Lender may grant participations in its extensions of
credit hereunder to any other Lender or other lending institution (a
“Participant”), provided that (i) no such participation shall be for an amount
of less than $5,000,000, (ii) no Participant shall thereby acquire any direct
rights under this Agreement, (iii) no Participant shall be granted any right to
consent to any amendment, except to the extent any of the same pertain to (1)
reducing the aggregate principal amount of, or interest rate on, or fees
applicable to, any Loan or (2) extending the final stated maturity of any Loan
or the stated maturity of any portion of any payment of principal of, or
interest or fees applicable to, any of the Loans; provided, that the rights
described in this subclause (2) shall not be deemed to include the right to
consent to any amendment with respect to or which has the effect of requiring
any mandatory prepayment of any portion of any Loan or any amendment or waiver
of any Default or Event of Default, (iv) no sale of a participation in
extensions of credit shall in any manner relieve the originating Lender of its
obligations hereunder, (v) the originating Lender shall remain solely
responsible for the performance of such obligations, (vi) Borrower and Agent
shall continue to deal solely and directly with the originating Lender in
connection with the originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (vii) in no event shall any financial
institution purchasing the participation grant a participation in its
participation interest in the Loans without the prior written consent of Agent,
and, in the absence of a Default or an Event of Default, Borrower, which
consents shall not unreasonably be withheld and (viii) all amounts payable by
Borrower hereunder shall be determined as if the originating Lender had not sold
any such participation.
 
Certain Agreements of Borrower.    Borrower agrees that (i) it will use
commercially reasonable best efforts to assist and cooperate with each Lender in
any manner reasonably requested by such Lender to effect the sale of
participation in or assignments of any of the Loan Documents or any portion
thereof or interest therein, including, without limitation, assisting in the
preparation of appropriate disclosure documents and making members of management
available at reasonable times and upon reasonable notice to meet with and answer
questions of potential assignees and Participants; and (ii) subject to the
provisions of Section 12.14 hereof, such Lender may disclose credit information
regarding Borrower to any potential Participant or assignee.
 
Non U.S. Resident Transferees.    If, pursuant to this Section 11.9, any
interest in this Agreement or any Loans is transferred to any transferee which
is organized under the laws of any jurisdiction other than the United States or
any state thereof, the transferor Lender shall cause such transferee (other than
any Participant), and may cause any Participant, concurrently with and as a
condition precedent to the effectiveness of such transfer, to (i) represent to
the transferor Lender (for the benefit of the transferor Lender, Agent, and
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by Agent, Borrower or the transferor Lender with respect to any
payments to be made to such transferee in respect of the interest so
transferred, (ii) furnish to the transferor Lender, Agent and Borrower either
United States



37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Internal Revenue Service Form W-8BEN or United States Internal Revenue Service
Form W-8ECI (wherein such transferee claims entitlement to complete exemption
from United States federal withholding tax on all interest payments hereunder),
and (iii) agree (for the benefit of the transferor Lender, Agent and Borrower)
to provide the transferor Lender, Agent and Borrower a new Form W-8BEN or Form
W-8ECI upon the obsolescence of any previously delivered form and comparable
statements in accordance with applicable United States laws and regulations and
amendments duly executed and completed by such transferee, and to comply from
time to time with all applicable United States laws and regulations with regard
to such withholding tax exemption.
 
Amendment.
 
No amendment or waiver of any provision of this Agreement or any other Loan
Document (including without limitation any Note), nor consent to any departure
by Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Majority Lenders and Borrower, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no amendment, waiver or consent shall be
effective, unless (i) in writing and signed by each Lender, to any of the
following: (1) increase or decrease the aggregate Loan Commitments, or any
Lender’s Revolving Loan Commitment, or Term Loan Commitment, (2) reduce the
principal of, or interest on, any amount payable hereunder or under any Note,
other than those payable only to Fleet in its capacity as Agent, which may be
reduced by Fleet unilaterally, (3) increase or decrease any interest rate
payable hereunder, (4) postpone any date fixed for any payment of principal of,
or interest on, any amounts payable hereunder or under any Note, other than
those payable only to Fleet in its capacity as Agent, which may be postponed by
Fleet unilaterally, (5) increase any advance percentage contained in the
definition of the term Borrowing Base, (6) reduce the number of Lenders that
shall be required for Lenders or any of them to take any action hereunder, (7)
release or discharge any Person liable for the performance of any obligations of
Borrower hereunder or under any of the Loan Documents, (8) amend any provision
of this Agreement that requires the consent of all Lenders or consent to or
waive any breach thereof, (9) amend the definition of the term “Majority
Lenders”, (10) amend this Section 11.10 or (11) release any substantial portion
of the Collateral, unless otherwise permitted pursuant to Section 11.7 hereof;
or (ii) in writing and signed by Agent in addition to the Lenders required above
to affect the rights or duties of Agent under this Agreement, any Note or any
other Loan Document.
 
Resignation of Agent; Appointment of Successor.
 
Agent may resign as Agent by giving not less than thirty (30) days’ prior
written notice to Lenders and Borrower. If Agent shall resign under this
Agreement, then, (i) subject to the consent of Borrower (which consent shall not
be unreasonably withheld and which consent shall not be required during any
period in which a Default or an Event of Default exists), Majority Lenders shall
appoint from among Lenders a successor agent for Lenders or (ii) if a successor
agent shall not be so appointed and approved within the thirty (30) day period
following Agent’s notice to Lenders and Borrower of its resignation, then Agent
shall appoint a successor agent who shall serve as Agent until such time as
Majority Lenders appoint a successor agent, subject to Borrower’s consent as set
forth above. Upon its appointment, such successor agent shall succeed to the
rights, powers and duties of Agent and the term “Agent” shall mean such
successor effective upon its appointment, and the former Agent’s rights, powers
and duties as Agent shall be terminated without any other or further act or deed
on the part of such former Agent or any of the parties to this Agreement. After
the resignation of any Agent hereunder, the provisions of this Section 11 shall
inure to the benefit of such former Agent and such former Agent shall not by
reason of such resignation be deemed to be released from liability for any
actions taken or not taken by it while it was an Agent under this Agreement.
 
Audit and Examination Reports; Disclaimer by Lenders.
 
By signing this Agreement, each Lender:
 
is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each audit or examination report (each a “Report”
and collectively, “Reports”) prepared by or on behalf of Agent;



38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;
 
expressly agrees and acknowledges that the Reports are not comprehensive audits
or examinations, that Agent or other party performing any audit or examination
will inspect only specific information regarding Borrower and will rely
significantly upon Borrower’s books and records, as well as on representations
of Borrower’s personnel;
 
agrees to keep all Reports confidential and strictly for its internal use, and
not to distribute except to its participants, or use any Report in any other
manner, in accordance with the provisions of Section 12.14; and
 
without limiting the generality of any other indemnification provision contained
in this Agreement, agrees: (i) to hold Agent and any such other Lender preparing
a Report harmless from any action the indemnifying Lender may take or conclusion
the indemnifying Lender may reach or draw from any Report in connection with any
loans or other credit accommodations that the indemnifying Lender has made or
may make to Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a loan or loans of Borrower; and (ii) to pay
and protect, and indemnify, defend and hold Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses and other amounts (including attorney’s fees and
expenses) incurred by Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.
 
MISCELLANEOUS
 
Power of Attorney.
 
Borrower hereby irrevocably designates, makes, constitutes and appoints Agent
(and all Persons designated by Agent) as Borrower’s true and lawful attorney
(and agent-in-fact), solely with respect to the matters set forth in this
Section 12.1, and Agent, or Agent’s agent, may, without notice to Borrower and
in Borrower’s or Agent’s name, but at the cost and expense of Borrower:
 
At such time or times as Agent or said agent, in its sole discretion, may
determine, endorse Borrower’s name on any checks, notes, acceptances, drafts,
money orders or any other evidence of payment or proceeds of the Collateral
which come into the possession of Agent or under Agent’s control.
 
At such time or times upon or after the occurrence and during the continuance of
an Event of Default (provided that the occurrence of an Event of Default shall
not be required with respect to clauses (iv), (vi), (viii) and (ix) below), as
Agent or its agent in its sole discretion may determine: (i) demand payment of
the Accounts from the Account Debtors, enforce payment of the Accounts by legal
proceedings or otherwise, and generally exercise all of Borrower’s rights and
remedies with respect to the collection of the Accounts; (ii) settle, adjust,
compromise, discharge or release any of the Accounts or other Collateral or any
legal proceedings brought to collect any of the Accounts or other Collateral;
(iii) sell or assign any of the Accounts and other Collateral upon such terms,
for such amounts and at such time or times as Agent deems advisable, and at
Agent’s option, with all warranties regarding the Collateral disclaimed; (iv)
take control, in any manner, of any item of payment or proceeds relating to any
Collateral; (v) prepare, file and sign Borrower’s name to a proof of claim in
bankruptcy or similar document against any Account Debtor or to any notice of
lien, assignment or satisfaction of lien or similar document in connection with
any of the Collateral; (vi) receive, open and dispose of all mail addressed to
Borrower and notify postal authorities to change the address for delivery
thereof to such address as Agent may designate; (vii) endorse the name of
Borrower upon any of the items of payment or proceeds relating to any Collateral
and deposit the same to the account of Agent on account of the Obligations;
(viii) endorse the name of Borrower upon any chattel paper, document,
instrument, invoice, freight bill, bill of lading or similar document or
agreement relating to the Accounts, Inventory and any other Collateral; (ix) use
Borrower’s stationery and sign the name of Borrower to verifications of the
Accounts and notices thereof to Account Debtors; (x) use the information
recorded on or contained in any data processing equipment and Computer Hardware
and Software relating



39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the Accounts, Inventory, Equipment and any other Collateral; (xi) make and
adjust claims under policies of insurance; and (xii) do all other acts and
things necessary, in Agent’s determination, to fulfill Borrower’s obligations
under this Agreement.
 
The power of attorney granted hereby shall constitute a power coupled with an
interest and shall be irrevocable.
 
Indemnity.
 
Borrower hereby agrees to indemnify Agent and each Lender (and each of their
Affiliates) and hold Agent and each Lender (and each of their Affiliates)
harmless from and against any liability, loss, damage, suit, action or
proceeding ever suffered or incurred by any such Person (including reasonable
attorneys fees and legal expenses) as the result of Borrower’s failure to
observe, perform or discharge Borrower’s duties hereunder. In addition, Borrower
shall defend Agent and each Lender (and each of their Affiliates) against and
save it harmless from all claims of any Person with respect to the Collateral
(except those resulting from the gross negligence or intentional misconduct of
Agent, any Lender or any Affiliate of Agent or any Lender, as applicable).
Without limiting the generality of the foregoing, these indemnities shall extend
to any claims asserted against Agent or any Lender (and each of their
Affiliates) by any Person under any Environmental Laws by reason of Borrower’s
or any other Person’s failure to comply with laws applicable to solid or
hazardous waste materials or other toxic substances. Notwithstanding any
contrary provision in this Agreement, the obligation of Borrower under this
Section 12.2 shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
Sale of Interest.
 
Borrower may not sell, assign or transfer any interest in this Agreement, any of
the other Loan Documents, or any of the Obligations, or any portion thereof,
including, without limitation, Borrower’s rights, title, interests, remedies,
powers, and duties hereunder or thereunder.
 
Severability.
 
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 
Successors and Assigns.
 
This Agreement, the Other Agreements and the Security Documents shall be binding
upon and inure to the benefit of the successors and assigns of Borrower, Agent
and each Lender permitted under Section 11.9 hereof.
 
Cumulative Effect; Conflict of Terms.
 
The provisions of the Other Agreements and the Security Documents are hereby
made cumulative with the provisions of this Agreement. Except as otherwise
provided in any of the other Loan Documents by specific reference to the
applicable provision of this Agreement, if any provision contained in this
Agreement is in direct conflict with, or inconsistent with, any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.
 
Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.



40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Notice.
 
Except as otherwise provided herein, all notices, requests and demands to or
upon a party hereto, to be effective, shall be in writing, and shall be sent by
certified or registered mail, return receipt requested, by personal delivery
against receipt, by overnight courier or by facsimile and, unless otherwise
expressly provided herein, shall be deemed to have been validly served, given,
delivered or received immediately when delivered against receipt, three (3)
Business Days’ after deposit in the mail, postage prepaid, one (1) Business Day
after deposit with an overnight courier or, in the case of facsimile notice,
when sent with respect to machine confirmed, addressed as follows:
 
If to Agent:
  
Fleet Capital Corporation
One South Wacker Drive
Suit 1400 Chicago,
Illinois 60606
Attention: Loan Administration Manager
Facsimile No.: (312) 827-4222
      
With a copy to:
  
Vedder, Price, Kaufman & Kammholz
222 North LaSalle Street
Suite 2600 Chicago, Illinois 60601|
Attention: John T. McEnroe
Facsimile No.: (312) 609-5005
      
If to Borrower:
  
PW Eagle, Inc.
222 South Ninth Street
Suite 2280 Minneapolis, Minnesota 55402
Attention: William Spell, President and COO
F acsimile No.: (612) 371-9651
      
With copies to:
  
PW Eagle, Inc.
1550 Valley River Drive
Eugene, Oregon 97440
Attention: Roger R. Robb
Facsimile No.: (541) 686-9248
           
and
           
Fredrikson & Byron, P.A.
900 Second Avenue South
1100 International Centre
Minneapolis, Minnesota 55402
Attention: K. Lisa Holter
Facsimile No.: (612) 347-7077

 
or to such other address as each party may designate for itself by notice given
in accordance with this Section 12.8; provided, however, that any notice,
request or demand to or upon Agent or a Lender pursuant to subsection 3.1.1 or
4.2.2 hereof shall not be effective until received by Agent or such Lender.
 
Consent
 
Whenever Agent’s, Majority Lenders’ or all Lenders’ consent is required to be
obtained under this Agreement, any of the Other Agreements or any of the
Security Documents as a condition to any action, inaction, condition or event,
except as otherwise specifically provided herein, Agent, Majority Lenders or all
Lenders, as



41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
applicable, shall be authorized to give or withhold such consent in their sole
and absolute discretion and to condition its consent upon the giving of
additional Collateral security for the Obligations, the payment of money or any
other matter.
 
Credit Inquiries
 
Borrower hereby authorizes and permits Agent and each Lender to respond to usual
and customary credit inquiries from third parties concerning Borrower or any of
its Subsidiaries.
 
Time of Essence
 
Time is of the essence of this Agreement, the Other Agreements and the Security
Documents.
 
Entire Agreement
 
This Agreement and the other Loan Documents, together with all other
instruments, agreements and certificates executed by the parties in connection
therewith or with reference thereto, embody the entire understanding and
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supersede all prior agreements, understandings and
inducements, whether express or implied, oral or written.
 
Interpretation
 
No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.
 
Confidentiality
 
Agent and each Lender shall hold all nonpublic information obtained pursuant to
the requirements of this Agreement in accordance with Agent’s and such Lender’s
customary procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices and in any event may make
disclosure reasonably required by a prospective participant or assignee in
connection with the contemplated participation or assignment or as required or
requested by any governmental authority or representative thereof or pursuant to
legal process and shall require any such participant or assignee to agree to
comply with this Section 12.14.
 
GOVERNING LAW; CONSENT TO FORUM
 
THIS AGREEMENT HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED IN AND SHALL BE
DEEMED TO HAVE BEEN MADE IN CHICAGO, ILLINOIS. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS; PROVIDED,
HOWEVER, THAT IF ANY OF THE COLLATERAL SHALL BE LOCATED IN ANY JURISDICTION
OTHER THAN ILLINOIS, THE LAWS OF SUCH JURISDICTION SHALL GOVERN THE METHOD,
MANNER AND PROCEDURE FOR FORECLOSURE OF AGENT’S LIEN UPON SUCH COLLATERAL AND
THE ENFORCEMENT OF AGENT’S OTHER REMEDIES IN RESPECT OF SUCH COLLATERAL TO THE
EXTENT THAT THE LAWS OF SUCH JURISDICTION ARE DIFFERENT FROM OR INCONSISTENT
WITH THE LAWS OF ILLINOIS. AS PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED,
AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS
OF BORROWER, AGENT OR ANY LENDER, BORROWER HEREBY CONSENTS AND AGREES THAT THE
CIRCUIT COURT OF COOK COUNTY, ILLINOIS, OR, AT AGENT’S OPTION, THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION, SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
BORROWER ON THE ONE HAND AND AGENT OR ANY LENDER ON THE OTHER HAND PERTAINING TO
THIS



42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT. BORROWER
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH
BORROWER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE
ADDRESS SET FORTH IN THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE
ENFORCEMENT BY AGENT OR ANY LENDER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH
FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY
OTHER APPROPRIATE FORUM OR JURISDICTION.
 
WAIVERS BY BORROWE R.
 
 
BORROWER WAIVES (i) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE
COLLATERAL; (ii) PRESENTMENT, DEMAND AND PROTEST AND NOTICE OF PRESENTMENT,
PROTEST, DEFAULT, NON PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT,
EXTENSION OR RENEWAL OF ANY OR ALL COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS,
DOCUMENTS, INSTRUMENTS            , CHATTEL PAPER AND GUARANTIES AT ANY TIME
HELD BY AGENT OR ANY LENDER ON WHICH BORROWER MAY IN ANY WAY BE LIABLE AND
HEREBY RATIFIES AND CONFIRMS WHATEVER AGENT OR ANY LENDER MAY DO IN THIS REGARD;
(iii) NOTICE PRIOR TO AGENT’S TAKING POSSESSION OR CONTROL OF THE COLLATERAL OR
ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING
AGENT TO EXERCISE ANY OF AGENT’S REMEDIES; (iv) THE BENEFIT OF ALL VALUATION,
APPRAISEMENT AND EXEMPTION LAWS; (v) NOTICE OF ACCEPTANCE HEREOF AND (vi) EXCEPT
AS PROHIBITED BY LAW, ANY RIGHT TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL
INDUCEMENT TO AGENT’S AND EACH LENDER’S ENTERING INTO THIS AGREEMENT AND THAT
AGENT AND EACH LENDER IS RELYING UPON THE FOREGOING WAIVERS IN ITS FUTURE
DEALINGS WITH BORROWER. BORROWER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY
WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
 
Advertisement.
 
Borrower hereby authorizes Agent to publish the name of Borrower and the amount
of the credit facility provided hereunder in any “tombstone” or comparable
advertisement which Agent elects to publish.
 
No Novation.    Notwithstanding anything to the contrary contained herein, this
Agreement is not intended to and does not serve to effect a novation of the
Obligations. Instead, it is the express intention of the parties hereto to
reaffirm the indebtedness created under the Original Loan Agreement which is
evidenced by the



43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
notes provided for therein and secured by the Collateral. Borrower acknowledges
and confirms that the Liens granted pursuant to the Loan Documents secured the
indebtedness, liabilities and obligations of Borrower to Agent and Lenders under
the Original Loan Agreement, as amended and restated hereby, and that the term
“Obligations” as used in the Loan Documents (or any other terms used therein to
describe or refer to the indebtedness, liabilities and obligations of Borrower
to Agent and Lenders) includes, without limitation, the indebtedness,
liabilities and obligations of Borrower under the Notes to be delivered
hereunder, and under the Original Loan Agreement, as amended and restated
hereby, as the same may be further amended, modified, supplemented or restated
from time to time. The Loan Documents and all agreements, instruments and
documents executed or delivered in connection with any of the foregoing shall
each be deemed to be amended to the extent necessary to give effect to the
provisions of this Agreement. Cross-references in the Loan Documents to
particular section numbers in the Original Loan Agreement shall be deemed to be
cross-references to the corresponding sections, as applicable, to this
Agreement.
 
(Signature Page Follows)



44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
(Signature Page to Third Amended and Restated Loan and Security Agreement)
 
IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
specified at the beginning of this Agreement.
 
PW EAGLE, INC., as Borrower
By:
 
/s/  DOBSON WEST       

--------------------------------------------------------------------------------

   
Its:  Chief Administrative Officer

--------------------------------------------------------------------------------

 
FLEET CAPITAL CORPORATION, as Agent and as a Lender
By:
 
/s/  BRIAN CONOLE        

--------------------------------------------------------------------------------

   
Name:  Brian Conole

--------------------------------------------------------------------------------

 
Title:  Senior Vice President

--------------------------------------------------------------------------------

 
Revolving Loan Commitment: $27,142,857 (60.317461111%)
New Term Loan Commitment: $6,091,677.12 Outstanding Principal Balance
of the Original Term Loan as
of the Closing Date:$4,765,465.68
Term Loan as of the Closing Date:$10,857,142.80 (60.317461111%)



45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
THE CIT GROUP/BUSINESS CREDIT, INC.,
as Lender
By:
 
/s/    Lori C. Hilker                                
   
Name:  Lori C. Hilker                          
Title:  Vice President                            
Address:
 
Ten South LaSalle Street
22nd Floor
Chicago, IL 60603-1097
Attention: Lori Hilker                                       
Telephone No.:  (312) 424-9700
Facsimile No.:  (312) 424-9740
 
Revolving Loan Commitment:  $17,857,143
(39.682538889%)
New Term Loan Commitment:  $3,171,635.80
Outstanding Principal Balance
of the Original Term Loan as
of the Closing Date:  $3,971,221.40
Term Loan as of the Closing Date:  $7,142,857.20
(39.682538889%)



46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
APPENDIX A
 
GENERAL DEFINITIONS
 
When used in the Loan and Security Agreement dated as of September 30, 2002, by
and among Fleet Capital Corporation, individually and as Agent, the other
financial institutions which are or become parties thereto and PW Eagle, Inc.,
(a) the terms Account, Certificated Security, Chattel Paper, Commercial Tort
Claims, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Financial Asset, Fixture, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Payment Intangibles, Proceeds,
Security, Security Entitlement, Software, Supporting Obligations, Tangible
Chattel Paper and Uncertificated Security have the respective meanings assigned
thereto under the UCC; (b) all terms reflecting Collateral having the meanings
assigned thereto under the UCC shall be deemed to mean such Property, whether
now owned or hereafter created or acquired by Borrower or in which Borrower now
has or hereafter acquires any interest; (c) capitalized terms which are not
otherwise defined have the respective meanings assigned thereto in said Loan and
Security Agreement; and (d) the following terms shall have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):
 
Account Debtor – any Person who is or may become obligated under or on account
of any Account, Contract Right, Chattel Paper or General Intangible.
 
Affiliate – a Person (other than a Subsidiary): (i) which directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, a Person; (ii) which beneficially owns or holds 5% or more
of any class of the Voting Stock of a Person; or (iii) 5% or more of the Voting
Stock (or in the case of a Person which is not a corporation, 5% or more of the
equity interest) of which is beneficially owned or held by a Person or a
Subsidiary of a Person.
 
Agent – Fleet Capital Corporation in its capacity as agent for the Lenders under
the Agreement and any successor in that capacity appointed pursuant to
subsection 11.11 of the Agreement.
 
Agent Loans – as defined in subsection 1.1.5 of the Agreement.
 
Aggregate Percentage – with respect to each Lender, the percentage equal to the
quotient of (i) such Lender’s Loan Commitment divided by (ii) the aggregate of
all Loan Commitments.
 
Agreement – the Loan and Security Agreement referred to in the first sentence of
this Appendix A, all Exhibits and Schedules thereto and this Appendix A, as each
of the same may be amended from time to time.
 
ALTA Survey – a survey prepared in accordance with the standards adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 1997, known as the “Minimum Standard Detail Requirements of Land
Title Surveys”. The ALTA Survey shall be in sufficient form to satisfy the
requirements of              Title Insurance Company to provide extended
coverage over survey defects and shall also show the location of all easements,
utilities, and covenants of record, dimensions of all improvements,
encroachments from any adjoining property, and certify as to the location of any
flood plain area affecting the subject real estate. The ALTA Survey shall
contain the following certification: “To PW Eagle, Inc., Fleet Capital
Corporation, as Agent, and              Title Insurance Company. This is to
certify that this map of plat and the survey on which it is based were made in
accordance with the “Minimum Standard Detail Requirements for Land Title
Surveys” jointly established and adopted by ALTA and ACSM in 1997. (signed
(SEAL) License No.             ”.



A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Applicable Margin – from the Closing Date to, but not including, the first
Adjustment Date (as hereinafter defined) the percentages set forth below with
respect to the Base Rate Revolving Portion, the Base Rate Term Portion, the
LIBOR Revolving Portion and the LIBOR Term Portion:

        
Base Rate Revolving Portion
  
.50
%
Base Rate Term Portion
  
.75
%
LIBOR Revolving Portion
  
2.50
%
LIBOR Term Portion
  
2.75
%

 
The percentages set forth above will be adjusted on the first day of the month
following delivery by Borrower to Agent of the financial statements required to
be delivered pursuant to subsection 8.1.3(ii) of the Agreement for each December
31, March 31, June 30 and September 30 during the Term, commencing with the
month ending September 30, 2002 (each such date an “Adjustment Date”), effective
prospectively, by reference to the applicable “Financial Measurement” (as
defined below) for the four quarters most recently ending in accordance with the
following:
 
Financial
Measurement

--------------------------------------------------------------------------------

  
Base Rate
Revolving
Portion

--------------------------------------------------------------------------------

 
Base Rate
Term
Portion

--------------------------------------------------------------------------------

 
LIBOR
Revolving
Portion

--------------------------------------------------------------------------------

 
LIBOR
Term
Portion

--------------------------------------------------------------------------------

³ 1.40 to 1
  
0%
 
.25%
 
2.00    
 
2.25%
< 1.40 to 1, but ³ 1.20
  
.25%
 
.50%
 
2.25%
 
2.50%
< 1.20 to 1
  
.50%
 
.75%
 
2.50%
 
2.75%

 
provided that, (i) if Borrower’s audited financial statements for any fiscal
year delivered pursuant to subsection 8.1.3(i) of the Agreement reflect a
Financial Measurement that yields a higher Applicable Margin than that yielded
by the monthly financial statements previously delivered pursuant to subsection
8.1.3(ii) of the Agreement for the last month of such fiscal year, the
Applicable Margin shall be readjusted retroactively for the period that was
incorrectly calculated and (ii) if Borrower fails to deliver the financial
statements required to be delivered pursuant to subsection 8.1.3(i) or
subsection 8.1.3(ii) of the Agreement on or before the due date thereof, and
such failure has not been cured to Agent’s reasonable satisfaction, the
Applicable Margin shall automatically adjust to the highest interest rate set
forth above, effective prospectively from such due date until the next
Adjustment Date. For purposes hereof, “Financial Measurement” shall mean the
Fixed Charge Coverage Ratio.
 
Assignment and Acceptance Agreement – an assignment and acceptance agreement in
form and content reasonably acceptable to Agent pursuant to which a Lender
assigns to another Lender all or any portion of any of such Lender’s Revolving
Loan Commitment or Term Loan Commitment, as permitted pursuant to the terms of
this Agreement.
 
Availability – the amount of additional money which Borrower is entitled to
borrow from time to time as Revolving Credit Loans, such amount being the
difference derived when the sum of the principal amount of Revolving Credit
Loans then outstanding (including any amounts which Agent or any Lender may have
paid for the account of Borrower pursuant to any of the Loan Documents and which
have not been reimbursed by Borrower), the LC Amount and any reserves is
subtracted from the Borrowing Base. If the amount outstanding is equal to or
greater than the Borrowing Base, Availability is 0.
 
Bank – Fleet National Bank
 
 



A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Base Rate – the rate of interest announced or quoted by Bank from time to time
as its prime rate for commercial loans, whether or not such rate is the lowest
rate charged by Bank to its most preferred borrowers; and, if such prime rate
for commercial loans is discontinued by Bank as a standard, a comparable
reference rate designated by Bank as a substitute therefor shall be the Base
Rate.
 
Base Rate Portion – a Base Rate Term Portion, or a Base Rate Revolving Portion.
 
Base Rate Revolving Portion – that portion of the Revolving Credit Loans that is
not subject to a LIBOR Option.
 
Base Rate Term Portion – that portion of the Term Loan that is not subject to a
LIBOR Option.
 
Borrowing Base – as at any date of determination thereof, an amount equal to the
lesser of:
 
(a)   the Maximum Revolving Loan Amount; or
 
(b)   an amount equal to:
 
(i)    the sum of eighty-five percent (85%) of the net amount of Eligible
Accounts (other than Eligible Accounts with dating terms) outstanding at such
date, plus eighty-five percent (85%) of the lesser of Eight Million Dollars
($8,000,000) or the net amount of Eligible Accounts with dating terms
outstanding at such date;
 
PLUS
 
(ii)    the lesser of (1) Twenty-Seven Million Five Hundred Thousand Dollars
($27,500,000); or (2) fifty-five percent (55%) of the value of Eligible
Inventory at such date calculated on the basis of the lower of cost or market
with the cost of raw materials and finished goods calculated on a first-in,
first-out basis; provided that the amount of allocated fixed manufacturing
overhead included within the value of Eligible Inventory at any date shall not
exceed Three Million Dollars ($3,000,000);
 
MINUS (subtract from the lesser of (i) or (ii) above)
 
(i)     an amount equal to the sum of (a) the LC Amount plus (b) the amount of
any reserve established by Agent pursuant to Section 1.1.1 above.
 
For purposes hereof, the net amount of Eligible Accounts at any time shall be
the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed Account Debtors, granted, outstanding or payable in connection with such
Accounts at such time. Agent and Lenders agree that Accounts derived from sales
on items of “FOB Seller’s (Borrower’s) plant” (or the equivalent) may be
included within Eligible Accounts from the date of any such sale.
 
Borrowing Base Certificate – a certificate by a responsible officer of Borrower,
substantially in the form of Exhibit 8.1.4 (or another form acceptable to Agent)
setting forth the calculation of the Borrowing Base, including a calculation of
each component thereof, all in such detail as shall be satisfactory to Agent.
All calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall originally be made by Borrower and certified to
Agent; provided, that Agent shall have the right to review and adjust, in the
exercise of its
 



A-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
credit judgment, any such calculation after giving notice thereof to Borrower,
(1) to reflect its reasonable estimate of declines in value of any of the
Collateral described therein, and (2) to the extent that Agent determines that
such calculation is not in accordance with this Agreement.
 
Business Day – any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of Wisconsin or the State of Illinois or is
a day on which banking institutions located in either of such states are closed.
 
Capital Expenditures – expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of Capitalized Lease Obligations.
 
Capitalized Lease Obligation – any Indebtedness represented by obligations under
a lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.
 
Change of Control – means the occurrence of any of the following events: (i) all
or substantially all of Borrower’s assets, on a consolidated basis, are sold as
an entirety to any Person or related group of Persons or there shall be
consummated any consolidation or merger of Borrower (A) in which Borrower is not
the continuing or surviving company (other than a consolidation or merger with a
wholly owned Subsidiary in which all shares of Common Stock outstanding
immediately prior to the effectiveness thereof are changed into or exchanged for
the same consideration) or (B) pursuant to which the Common Stock would be
converted into cash, securities or other property, in any case, other than a
sale of assets or consolidation or merger of Borrower in which the holders of
the Common Stock immediately prior to the sale of assets or consolidation or
merger have, directly or indirectly, at least a majority of the Common Stock of
the transferee or continuing or surviving company immediately after such sale of
assets or consolidation or merger, (ii) any “person”(as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) other than the Spell Group, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 of the
Exchange Act provided that such person shall be deemed to have “beneficial
ownership” of all shares that such person has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the outstanding voting
securities of Borrower; (iii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board (together
with any new directors whose election by such Board of Directors or whose
nomination for election by the shareholders of Borrower, as the case may be, was
approved by a vote of at least a majority of the directors of Borrower then
still in office) who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved cease for
any reason to constitute a majority of the Board of Directors of Borrower then
in office; or (iv) a “Change of Control” (as defined in the Subordinated Debt
Documents) shall occur.
 
Closing Date – the date on which all of the conditions precedent in Section 9 of
the Agreement are satisfied or waived and the New Term Loan is made under the
Agreement.
 
Collateral – all of the Property and interests in Property described in Section
5 of the Agreement, and all other Property and interests in Property that now or
hereafter secure the payment and performance of any of the Obligations.
 
Common Stock – means (i) the Common Stock, $.01 par value of Borrower, (ii) the
Class B Common Stock and (iii) the other class of capital stock of Borrower
hereafter authorized that is not limited to a fixed sum or percentage of par or
stated or liquidation value with respect to the rights of the holders thereof to
participate in dividends or in the distribution of assets upon any liquidation,
dissolution or winding up of Borrower.
 



A-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Compliance Certificate – as defined in subsection 8.1.3 of the Agreement.
 
Computer Hardware and Software – all of Borrower’s rights (including rights as
licensee and lessee) with respect to (i) computer and other electronic data
processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all Software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever); (iii)
any firmware associated with any of the foregoing; and (iv) any documentation
for hardware, Software and firmware described in clauses (i), (ii) and (iii)
above, including flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes.
 
Consolidated – the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.
 
Contract Right – any right of Borrower to payment under a contract for the sale
or lease of goods or the rendering of services, which right is at the time not
yet earned by performance.
 
Default – an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.
 
Default Rate – as defined in subsection 2.1.2 of the Agreement.
 
Derivative Obligations – every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreement), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices.
 
Distribution – in respect of any Person means and includes: (i) the payment of
any dividends or other distributions on Securities (except distributions in such
Securities) and (ii) the redemption or acquisition of Securities of such Person,
as the case may be, unless made contemporaneously from the net proceeds of the
sale of Securities.
 
Domnion Account – a special bank account or accounts of Agent established by
Borrower pursuant to subsection 6.2.4 of the Agreement at banks selected by
Borrower, but acceptable to Agent in its discretion, and over which Agent shall
have sole and exclusive access and control for withdrawal purposes.
 
Eigible Account – an Account arising in the ordinary course of the business of
Borrower from the sale of goods or rendition of services which Agent, in its
reasonable judgment, deems to be an Eligible Account. Without limiting the
generality of the foregoing, no Account shall be an Eligible Account if:
 
(c)
 
it arises out of a sale made by Borrower to a Subsidiary or an Affiliate of
Borrower or to a Person controlled by an Affiliate of Borrower; or

 
(d)
 
in respect to Accounts without dating terms, it is unpaid for more than 60 days
after the original due date shown on the invoice; or

 



A-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(e)
 
in respect to Accounts without dating terms, it is due or unpaid more than 90
days after the original invoice date; or

 
(f)
 
in respect to Accounts with dating terms, it is due or unpaid for more than 240
days after the original invoice date; provided, however, that invoices
qualifying for dating hereunder cannot be issued prior to December 1 or after
March 31 of the subsequent year, and any invoice issued with dating must be paid
on or before the next July 31;

 
(g)
 
25% or more of the Accounts from the Account Debtor are not deemed Eligible
Accounts hereunder; or

 
(h)
 
the total unpaid Accounts of the Account Debtor exceed 20% of the net amount of
all Eligible Accounts, to the extent of such excess; or

 
(i)
 
any covenant, representation or warranty contained in the Agreement with respect
to such Account has been breached; or

 
(j)
 
the Account Debtor is also Borrower’s creditor or supplier, or the Account
Debtor has disputed liability with respect to such Account, or the Account
Debtor has made any claim with respect to any other Account due from such
Account Debtor to Borrower, or the Account otherwise is or may become subject to
any right of setoff by the Account Debtor; or

 
(k)
 
the Account Debtor has commenced a voluntary case under the federal bankruptcy
laws, as now constituted or hereafter amended, or made an assignment for the
benefit of creditors, or a decree or order for relief has been entered by a
court having jurisdiction in the premises in respect of the Account Debtor in an
involuntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other petition or other application for relief under
the federal bankruptcy laws has been filed against the Account Debtor, or if the
Account Debtor has failed, suspended business, ceased to be Solvent, or
consented to or suffered a receiver, trustee, liquidator or custodian to be
appointed for it or for all or a significant portion of its assets or affairs;
or

 
(l)
 
it arises from a sale to an Account Debtor outside the United States, Ontario,
Canada or any other province of Canada in which the Personal Property Security
Act has been adopted in substantially the same form as currently in effect in
Ontario, unless the sale is on letter of credit, guaranty or acceptance terms in
each case acceptable to Agent in its sole discretion; or

 
(m)
 
it arises from a sale to the Account Debtor on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment or any other repurchase or return
basis; or

 
(n)
 
the Account Debtor is the United States of America or any department, agency or
instrumentality thereof, unless Borrower assigns its right to payment of such
Account to Agent, for its benefit and the ratable benefit of Lenders, in a
manner satisfactory to Agent so as to comply with the Assignment of Claims Act
of 1940 (31 U.S.C. §203 et seq., as amended); or

 
(o)
 
the Account is subject to a Lien other than a Permitted Lien; or

 
(p)
 
the goods giving rise to such Account have not been delivered to and accepted by
the Account Debtor or the services giving rise to such Account have not been
performed by Borrower and accepted by the Account Debtor or the Account
otherwise does not represent a final sale; or

 
(q)
 
the Account is evidenced by chattel paper or an instrument of any kind, or has
been reduced to judgment; or

 





A-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(r)
 
Borrower has made any agreement with the Account Debtor for any deduction
therefrom, except for discounts or allowances which are made in the ordinary
course of business for prompt payment and which discounts or allowances are
reflected in the calculation of the face value of each invoice related to such
Account; or

 
(s)
 
the Account is not at all times subject to Agent’s duly perfected, first
priority security interest and no other Lien except a Permitted Lien; or

 
(t)
 
Borrower has made an agreement with the Account Debtor to extend the time of
payment thereof.

 
Eligible Inventory – such Inventory of Borrower (other than packaging materials,
supplies, consigned Inventory, ropes and reels) which Agent in its reasonable
credit judgments deems to be Eligible Inventory. Without limiting the generality
of the foregoing, no Inventory shall be Eligible Inventory if:
 
(u)
 
it is not raw materials or finished goods that is, in Agent’s opinion, readily
marketable in its current form; or

 
(v)
 
it is not in good, new and saleable condition; or

 
(w)
 
it is slow-moving, obsolete or unmerchantable; or

 
(x)
 
it does not meet all standards imposed by any governmental agency or authority;
or

 
(y)
 
it does not conform in all respects to the warranties and representations set
forth in the Agreement; or

 
(z)
 
it is not at all times subject to Agent’s duly perfected, first priority
security interest and no other Lien except a Permitted Lien; or

 
(aa)
 
it is not situated at a location in compliance with the Agreement or is in
transit; or

 
(bb)
 
it is not situated at a location in the United States of America.

 
Environmental Laws – all federal, state and local laws, rules, regulations,
ordinances, orders and consent decrees relating to health, safety and
environmental matters.
 
ERISA – the Employee Retirement Income Security Act of 1974, as amended, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.
 
Event of Default – as defined in Section 10.1 of the Agreement.
 
Fee Letter – as defined in Section 2.3 of the Agreement.
 
Funded Debt – as defined in Exhibit 8.3 of the Agreement.
 
GAAP – generally accepted accounting principles in the United States of America
in effect from time to time.
 



A-7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Hasting Documents – that certain Redevelopment Contract with the City of
Hasting, Nebraska and related Promissory Notes.
 
Indebtedness – as applied to a Person means, without duplication:
 
(cc)
 
all items which in accordance with GAAP would be included in determining total
liabilities as shown on the liability side of a balance sheet of such Person as
at the date as of which Indebtedness is to be determined, including, without
limitation, Capitalized Lease Obligations;

 
(dd)
 
all obligations of other Persons which such Person has guaranteed;

 
(ee)
 
all reimbursement obligations in connection with letters of credit or letter of
credit guaranties issued for the account of such Person;

 
(ff)
 
Derivative Obligations; and

 
(gg)
 
in the case of Borrower (without duplication), the Obligations.

 
Intellectual Property – means: all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.
 
Interest Period – as applicable to any LIBOR Portion, a period commencing on the
date such LIBOR Portion is advanced, continued or converted, and ending on the
date which is one (1) month, two (2) months, three (3) months, or six (6) months
later, as may then be requested by Borrower; provided that (i) any Interest
Period which would otherwise end on a day which is not a Business Day shall end
in the next preceding or succeeding Business Day as is Agent’s custom in the
market to which such LIBOR Portion relates; (ii) there remains a minimum of one
(1) month, two (2) months, three (3) months or six (6) months (depending upon
which Interest Period Borrower selects) in the Term, unless Borrower and Lenders
have agreed to an extension of the Term beyond the expiration of the Interest
Period in question; (iii) all Interest Periods of the same duration which
commence on the same date shall end on the same date; and (iv) with respect to
any LIBOR Term Portion, no applicable Interest Period shall extend beyond the
scheduled installment payment date for such LIBOR Term Portion; provided that
Borrower shall not be required to pay double interest even though the preceding
Interest Period ends and all new Interest Period begins on the same day.
 
LC Amount – at any time, the aggregate undrawn face amount of all Letters of
Credit and LC Guaranties then outstanding.
 



A-8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
LC Guaranty – any guaranty pursuant to which Agent or any Affiliate of Agent
shall guaranty the payment or performance by Borrower of its reimbursement
obligation under any letter of credit.
 
LC Obligations – Any Obligations that arise from any draw against any Letter of
Credit or against any Letter of Credit supported by an LC Guaranty.
 
Letter of Credit – any standby or documentary letter of credit issued by Agent
or any Affiliate of Agent for the account of Borrower.
 
LIBOR – as applicable to any LIBOR Portion, for the applicable Interest Period,
the rate per annum (rounded upward, if necessary, to the nearest 1/8 of one
percent) as determined on the basis of the offered rates for deposits in U.S.
dollars, for a period of time comparable to such Interest Period which appears
on the Telerate page 3750 as of 11:00 a.m. (London time) on the day that is two
(2) London Banking Days preceding the first day of such Interest Period;
provided, however, if the rate described above does not appear on the Telerate
System on any applicable interest determination date, the LIBOR shall be the
rate (rounded upwards as described above, if necessary) for deposits in U.S.
dollars for a period substantially equal to the Interest Period on the Reuters
Page ”LIBO” (or such other page as may replace the LIBO Page on that service for
the purpose of displaying such rates), as of 11:00 a.m. (London Time), on the
day that is two (2) London Banking Days prior to the first day of such Interest
Period. If both the Telerate and Reuters systems are unavailable, then the rate
for that date will be determined on the basis of the offered rates for deposits
in U.S. dollars for a period of time comparable to such Interest Period which
are offered by four (4) major banks in the London interbank market at
approximately 11:00 a.m. (London time), on the day that is two (2) London
Banking Days preceding the first day of such Interest Period as selected by
Agent. The principal London office of each of the major London banks so selected
will be requested to provide a quotation of its U.S. dollar deposit offered
rate. If at least two (2) such quotations are provided, the rate for that date
will be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the rate for that date will be determined on the basis of
the rates quoted for loans in U.S. dollars to leading European banks for a
period of time comparable to such Interest Period offered by major banks in New
York City at approximately 11:00 a.m. (New York City time), on the day that is
two (2) London Banking Days preceding the first day of such Interest Period. In
the event that Agent is unable to obtain any such quotation as provided above,
it will be determined that LIBOR pursuant to an Interest Period cannot be
determined. In the event that the Board of Governors of the Federal Reserve
System shall impose a Reserve Percentage with respect to LIBOR deposits of Bank
then for any period during which such Reserve Percentage shall apply, LIBOR
shall be equal to the amount determined above divided by an amount equal to 1
minus the Reserve Percentage.
 
LIBOR Interest Payment Date – the first day of each calendar month during and
immediately following the applicable Interest Period.
 
LIBOR Option – the option granted pursuant to Section 3.1 of the Agreement to
have the interest on all or any portion of the principal amount of the Revolving
Credit Loans or the Term Loan based on the LIBOR.
 
LIBOR Portion – a LIBOR Revolving Portion or a LIBOR Term Portion.
 
LIBOR Request – a notice in writing (or by telephone confirmed electronically or
by telecopy or other facsimile transmission on the same day as the telephone
request) from Borrower to Agent requesting that interest on a Revolving Credit
Loan or all or any portion of the Term Loan be based on the LIBOR, specifying:
(i) the first day of the Interest Period (which shall be a Business Day); (ii)
the length of the Interest Period; (iii) whether the LIBOR Portion is a new
Loan, a conversion of a Base Rate Portion, or a continuation of a LIBOR Portion,
and (iv) the dollar amount of the LIBOR Revolving Portion or LIBOR Term Portion,
which shall be in an amount not less than $1,000,000 or an integral multiple of
$100,000 in excess thereof.
 



A-9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
LIBOR Revolving Portion – that portion of the Revolving Credit Loans specified
in a LIBOR Request (including any portion of Revolving Credit Loans which is
being borrowed by Borrower concurrently with such LIBOR Request) which, as of
the date of the LIBOR Request specifying such LIBOR Revolving Portion, has met
the conditions for basing interest on the LIBOR in Section 3.1 of the Agreement
and the Interest Period of which has not terminated.
 
LIBOR Term Portion – that portion of the Term Loan specified in a LIBOR Request
which, as of the date of the LIBOR Request specifying such LIBOR Term Portion,
has met the conditions for basing interest on the LIBOR in Section 3.1 of the
Agreement and the Interest Period of which has not terminated.
 
Lien – any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on
common law, statute or contract. The term “Lien” shall also include rights of
seller under conditional sales contracts or title retention agreements,
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For the purpose of the Agreement, Borrower shall be deemed
to be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.
 
Loan Account – the loan account established on the books of Agent pursuant to
Section 3.6 of the Agreement.
 
Loan Commitment – with respect to any Lender, the amount of such Lender’s
Revolving Loan Commitment plus such Lender’s Term Loan Commitment.
 
Loan Documents – the Agreement, the Other Agreements and the Security Documents.
 
Loans – all loans and advances of any kind made by Agent, any Lender, or any
Affiliate of Agent or any Lender, pursuant to the Agreement.
 
London Banking Day – any date on which commercial banks are open for business in
London, England.
 
Majority Lenders – as of any date, Lenders holding 66-2/3% of the Term Loan and
Revolving Loan Commitments determined on a combined basis and following the
termination of the Revolving Loan Commitments, Lenders holding 66-2/3% or more
of the outstanding Loans, LC Amounts and LC Obligations not yet reimbursed by
Borrower or funded with a Revolving Credit Loan; provided, that (i) in each
case, if there are 2 or more Lenders with outstanding Loans, LC Amounts,
unfunded and unreimbursed LC Obligations or Revolving Loan Commitments, at least
2 Lenders shall be required to constitute Majority Lenders; (ii) if there are 2
or fewer Lenders with outstanding Loans, LC Amounts, unfunded and unreimbursed
LC Obligations or Revolving Loan Commitments, at least 2 Lenders shall be
required to constitute Majority Lenders; and (iii) prior to termination of the
Revolving Loan Commitments, if any Lender breaches its obligation to fund any
requested Revolving Credit Loan, for so long as such breach exists, its voting
rights hereunder shall be calculated with reference to its outstanding Loans, LC
Amounts and unfunded and unreimbursed LC Obligations, rather than its Revolving
Loan Commitment.
 
Material Adverse Effect – (i) a material adverse effect on the business,
condition (financial or otherwise), operation, performance or properties of
Borrower, (ii) a material adverse effect on the rights and remedies of Agent or
Lenders under the Loan Documents, or (iii) the material impairment of the
ability of Borrower or any of its Subsidiaries to perform its obligations
hereunder or under any Loan Document.
 



A-10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Money Borrowed – means, (i) Indebtedness arising from the lending of money by
any Person to Borrower or any of its Subsidiaries; (ii) Indebtedness, whether or
not in any such case arising from the lending by any Person of money to Borrower
or any of its Subsidiaries, (1) which is represented by notes payable or drafts
accepted that evidence extensions of credit, (2) which constitutes obligations
evidenced by bonds, debentures, notes or similar instruments, or (3) upon which
interest charges are customarily paid (other than accounts payable) or that was
issued or assumed as full or partial payment for Property; (iii) Indebtedness
that constitutes a Capitalized Lease Obligation; (iv) reimbursement obligations
with respect to letters of credit or guaranties of letters of credit and (v)
Indebtedness of Borrower or any of its Subsidiaries under any guaranty of
obligations that would constitute Indebtedness for Money Borrowed under clauses
(i) through (iii) hereof, if owed directly by Borrower or any of its
Subsidiaries. Money Borrowed shall not include trade payables or accrued
expenses.
 
Mortgages – the mortgages, deeds of trust, security deeds and/or leasehold
mortgages executed prior to the Closing Date by Borrower (or a
predecessor-in-interest to Borrower by merger) in favor of Agent as security for
the Obligations, a Lien upon the real Property located in or at (i) Hastings,
Nebraska, (ii) Visalia, California; (iii) Cameron Park, California; and (iv)
Sunnyside, Washington.
 
Multiemployer Plan – has the meaning set forth in Section 4001(a)(3) of ERISA.
 
New Mortgages – as defined in Section 5.4 of the Agreement.
 
New Term Loan – as defined in Section 1.3 of the Agreement.
 
New Term Loan Commitment – as defined in Section 1.3 of the Agreement.
 
New Term Loan Percentage – as defined in Section 1.3 of the Agreement.
 
Notes – the Revolving Notes and the Term Notes.
 
Obligations – all Loans, all LC Obligations and all other advances, debts,
liabilities, obligations, covenants and duties, together with all interest, fees
and other charges thereon, owing, arising, due or payable from Borrower to
Agent, for its own benefit, from Borrower to Agent for the benefit of any
Lender, from Borrower to any Lender or from Borrower to Bank or any other
Affiliate of Agent, of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, whether arising under the
Agreement or any of the other Loan Documents or otherwise, whether direct or
indirect (including those acquired by assignment), absolute or contingent,
primary or secondary, due or to become due, now existing or hereafter arising
and however acquired, including without limitation any Product Obligations owing
to Agent, any Lender, Bank or any Affiliate of Bank or Agent.
 
Organizational I.D. Number – with respect to any Person, the organizational
identification number assigned to such Person by the applicable governmental
unit or agency of the jurisdiction of organization of such Person.
 
Original Closing Date – the “Closing Date” as defined in the Original Loan
Agreement.
 
Original Lenders – as defined in Section 1.3 of the Agreement.



A-11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Other Agreements – any and all agreements, instruments and documents (other than
the Agreement and the Security Documents), heretofore, now or hereafter executed
by Borrower, any Subsidiary of Borrower or any other third party and delivered
to Agent or any Lender in respect of the transactions contemplated by the
Agreement.
 
Overadvance – as defined in subsection 1.1.2 of the Agreement.
 
Patent Assignment – the Amended and Restated Patent Security Agreement executed
by Borrower on or about the Original Closing Date in favor of Agent and by which
Borrower assigned to Agent and granted to Agent a security interest in, as
security for all of the Obligations, all of Borrower’s rights, title and
interest in and to all of its patents, as the same may be amended from time to
time.
 
Permitted Liens – any Lien of a kind specified in subsection 8.2.5 of the
Agreement.
 
Permitted Purchase Money Indebtedness – Purchase Money Indebtedness of Borrower
incurred after the date hereof which is secured by a Purchase Money Lien and the
principal amount of which, when aggregated with the principal amount of all
other such Indebtedness and Capitalized Lease Obligations of Borrower and its
Subsidiaries at the time outstanding, does not exceed [$1,250,000]. For the
purposes of this definition, the principal amount of any Purchase Money
Indebtedness consisting of capitalized leases (as opposed to operating leases)
shall be computed as a Capitalized Lease Obligation.
 
Person – an individual, partnership, corporation, limited liability company,
joint stock company, land trust, business trust, or unincorporated organization,
or a government or agency or political subdivision thereof.
 
Plan – an employee benefit plan now or hereafter maintained for employees of
Borrower or any of its Subsidiaries that is covered by Title IV of ERISA.
 
Product Obligations – every obligation of Borrower under and in respect of any
one or more of the following types of services or facilities extended to
Borrower by Bank, Agent, any Lender or any Affiliate of Bank or Agent: (i)
credit cards, (ii) cash management or related services including the automatic
clearing house transfer of funds for the account of Borrower pursuant to
agreement or overdraft, (iii) cash management, including controlled disbursement
services and (iv) Derivative Obligations.
 
Projections – Borrower’s forecasted Consolidated and consolidating (i) balance
sheets, (ii) profit and loss statements, (iii) cash flow statements, and (iv)
capitalization statements, all prepared on a consistent basis with the
historical financial statements of Borrower and its Subsidiaries, together with
appropriate supporting details and a statement of underlying assumptions.
 
Promissory Note and Stock Pledge Agreement – that certain Promissory Note and
Stock Pledge Agreement dated as of July 10, 1995 between Pacific Acquisition
Corp., Pacific Plastics, Inc. (a predecessor-in-interest to Borrower) and the
selling shareholder signatories thereto, as in effect on the Original Closing
Date.
 
Property – any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Purchase Money Indebtedness – means and includes (i) Indebtedness (other than
the Obligations) for the payment of all or any part of the purchase price of any
fixed assets, (ii) any Indebtedness (other than the Obligations) incurred at the
time of or within 10 days prior to or after the acquisition of any fixed assets
for the purpose of financing all or



A-12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
any part of the purchase price thereof, and (iii) any renewals, extensions or
refinancings thereof, but not any increases in the principal amounts thereof
outstanding at the time.
 
Purchase Money Lien – a Lien upon fixed assets which secures Purchase Money
Indebtedness, but only if such Lien shall at all times be confined solely to the
fixed assets the purchase price of which was financed through the incurrence of
the Purchase Money Indebtedness secured by such Lien.
 
Rentals – as defined in subsection 8.2.18 of the Agreement.
 
Reportable Event – any of the events set forth in Section 4043(c) of ERISA.
 
Reserve Percentage – the maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.
 
Restricted Investment – any investment made in cash or by delivery of Property
to any Person, whether by acquisition of stock, Indebtedness or other obligation
or Security, or by loan, advance or capital contribution, or otherwise, or in
any Property except the following:
 
(hh)    investments
 
by Borrower, to the extent existing on the Closing Date, in one or more
Subsidiaries of Borrower;

 
(ii)
 
Property to be used in the ordinary course of business;

 
(jj)
 
Current Assets arising from the sale of goods and services in the ordinary
course of business of Borrower or any of its Subsidiaries;

 
(kk)
 
investments in direct obligations of the United States of America, or any agency
thereof or obligations guaranteed by the United States of America, provided that
such obligations mature within one year from the date of acquisition thereof;

 
(ll)
 
investments in certificates of deposit maturing within one year from the date of
acquisition and fully insured by the Federal Deposit Insurance Corporation;

 
(mm)
 
investments in commercial paper given the highest rating by a national credit
rating agency and maturing not more than 270 days from the date of creation
thereof;

 
(nn)
 
investments in money market, mutual or similar funds having assets in excess of
$100,000,000 and the investments of which are limited to investment grade
securities;

 
(oo)
 
investments existing on the date hereof and listed on Exhibit 8.2.12 hereto; and

 
(pp)
 
investments otherwise expressly permitted pursuant to the Agreement.

 
Revolving Credit Loan – a Loan made by any Lender pursuant to Section 1.1 of the
Agreement.
 
Revolving Credit Maximum Amount – Forty Million Dollars ($40,000,000); provided,
however, if no Event of Default exists and is continuing, the Revolving Credit
Maximum Amount shall be increased to Forty-Five Million



A-13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Dollars ($45,000,000) for the period between February 1 through and including
May 31 of each year within the Term hereof, as such amounts may be reduced from
time to time pursuant to the terms of the Agreement.
 
Revolving Loan Commitment – with respect to any Lender, the amount of such
Lender’s Revolving Loan Commitment pursuant to subsection 1.1.1 of the
Agreement, as set forth below such Lender’s name on the signature page hereof or
any Assignment and Acceptance Agreement executed by such Lender.
 
Revolving Loan Percentage – with respect to each Lender, the percentage equal to
the quotient of such Lender’s Revolving Loan Commitment divided by the aggregate
of all Revolving Loan Commitments.
 
Revolving Notes – the Secured Promissory Notes to be executed by Borrower on or
about the Closing Date in favor of each Lender to evidence the Revolving Credit
Loans, which shall be in the form of Exhibit 1.1 to the Agreement, together with
any replacement or successor notes therefor.
 
Sale and Leaseback Documents – the Sale and Leaseback Agreement together with
all exhibits, schedules and related documents.
 
Sale and Leaseback Transaction – the sale and leaseback by Borrower of its real
Property located in Perris, California, Eugene, Oregon, West Jordan, Utah and
Tacoma, Washington pursuant to that certain Lease Agreement (“Sale and Leaseback
Agreement”) dated as of February 28, 2002, by and between Borrower and PWE
(Multi) 14-85, Inc. (“Lessor”).
 
Security – all shares of stock, partnership interests, membership interests,
membership units or other ownership interests in any other Person and all
warrants, options or other rights to acquire the same.
 
Security Documents – the Mortgages, any New Mortgage, the Patent Assignment, the
Trademark Assignment and all other instruments and agreement now or at any time
hereafter securing the whole or any part of the Obligations.
 
Solvent – as to any Person, that such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Indebtedness (including contingent debts), (ii) is able to pay all of its
Indebtedness as such Indebtedness matures and (iii) has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage.
 
Spell Group shall mean collectively (i) William H. Spell and (ii) Harry W.
Spell, Richard W. Perkins, Bruce A. Richard, and, in either case, any of their
spouses or any family trust which is controlled by any of the foregoing.
 
Subordinated Debt – Indebtedness of Borrower or any Subsidiary of Borrower that
is subordinated to the Obligations in a manner satisfactory to Agent, and
contains terms, including without limitation, payment terms, satisfactory to
Agent.
 
Subordinated Note – those certain subordinated promissory notes dated on or
about the Original Closing Date in the original aggregate principal amount of
$32,500,000 executed by Borrower in favor of the purchasers thereof.
 
Subordinated Note Documents – that certain Securities Purchase Agreement dated
on or about the Original Closing Date by and between Borrower and the holders of
the Subordinated Notes and all schedules, exhibits and other documents and
agreements executed and/or delivered in connection therewith.
 



A-14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Subsidiary – any Person of which another Person owns, directly or indirectly
through one or more intermediaries, more than 50% of the Voting Stock at the
time of determination.
 
Swingline Loans – as defined in subsection 1.1.4 of the Agreement.
 
Term – as defined in Section 4.1 of the Agreement.
 
Term Loan – the Loan described in subsection 1.3.1 of the Agreement.
 
Term Loan Notes – the Secured Promissory Notes to be executed by Borrower on or
about the Closing Date in favor of each applicable Lender to evidence its Term
Loan, which shall be in the form of Exhibit 1.3A to the Agreement, together with
any replacement or successor notes therefor.
 
Total Credit Facility – Sixty-Three Million Dollars ($63,000,000), as reduced
from time to time pursuant to the terms of the Agreement.
 
Trademark Assignment – the Amended and Restated Trademark Security Agreement
executed by Borrower on or about the Original Closing Date in favor of Agent and
by which Borrower assigned to Agent, and granted to Agent a security interest
in, as security for the Obligations all of Borrower’s rights, title and interest
in and to all of its trademarks, as the same may be amended from time to time.
 
Type of Organization – with respect to any Person, the kind or type of entity by
which such Person is organized, such as a corporation or limited liability
company.
 
UCC – the Uniform Commercial Code as in effect in the State of Illinois on the
date of this Agreement, as it may be amended or otherwise modified.
 
Unused Line Fee – as defined in Section 2.5 of the Agreement.
 
Voting Stock – Securities of any class or classes of a corporation, limited
partnership or limited liability company or any other entity the holders of
which are ordinarily, in the absence of contingencies, entitled to vote with
respect to the election of corporate directors (or Persons performing similar
functions).
 
Other Terms.    All other terms contained in the Agreement shall have, when the
context so indicates, the meanings provided for by the UCC to the extent the
same are used or defined therein.
 
Certain Matters of Construction.    The terms “herein”, “hereof” and “hereunder”
and other words of similar import refer to the Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. The section titles, table of contents and list of
exhibits appear as a matter of convenience only and shall not affect the
interpretation of the Agreement. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. All references to any of the Loan Documents shall include any and
all modifications thereto and any and all extensions or renewals thereof.
 



A-15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibit 1.1
  
Form of Revolving Note
Exhibit 1.3A
  
Form of Term Loan Note
Exhibit 6.1.1
  
Business Locations
Exhibit 7.1.1
  
Jurisdictions in which Borrower and each Subsidiary is Authorized to do Business
Exhibit 7.1.4
  
Capital Structure of Borrower and each Subsidiary
Exhibit 7.1.5
  
Names; Organization
Exhibit 7.1.13
  
Surety Obligations
Exhibit 7.1.14
  
Tax Identification Numbers of Subsidiaries
Exhibit 7.1.15
  
Brokers’ Fees
Exhibit 7.1.16
  
Patents, Trademarks, Copyrights and Licenses
Exhibit 7.1.19
  
Contracts Restricting Right to Incur Debts
Exhibit 7.1.20
  
Litigation
Exhibit 7.1.22
  
Capitalized and Operating Leases
Exhibit 7.1.23
  
Pension Plans
Exhibit 7.1.25
  
Labor Relations
Exhibit 8.1.3
  
Form of Compliance Certificate
Exhibit 8.1.4
  
Form of Borrowing Base Certificate
Exhibit 8.2.3
  
Existing Indebtedness
Exhibit 8.2.5
  
Permitted Liens
Exhibit 8.2.12
  
Permitted Investments
Exhibit 8.3
  
Financial Covenants



List of Exhibits and Schedules



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 1.1
 
FORM OF REVOLVING NOT E
 
$____________________
 
__________________, 20__
Chicago, Illinois

 
FOR VALUE RECEIVED, the undersigned, (hereinafter “Borrower”), hereby PROMISES
TO PAY to the order of                     , a              corporation
(“Lender”), or its registered assigns, at the principal office of Fleet Capital
Corporation, as agent for such Lender, or at such other place in the United
States of America as the holder of this Note may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the principal amount of                  ($              ), or
such lesser principal amount as may be outstanding pursuant to the Loan
Agreement (as hereinafter defined) with respect to the Revolving Credit Loan,
together with interest on the unpaid principal amount of this Note outstanding
from time to time.
 
This Note is one of the Revolving Credit Notes referred to in, and issued
pursuant to, that certain Third Amended and Restated Loan and Security Agreement
dated as of September 30, 2002, by and among Borrower, the lender signatories
thereto (including Lender) and Fleet Capital Corporation (“FCC”), as agent for
such Lenders (FCC in such capacity “Agent”) (hereinafter amended from time to
time, the “Loan Agreement”), and is entitled to the benefit and security of the
Loan Agreement. All of the terms, covenants and conditions of the Loan Agreement
and the Security Documents are hereby made a part of this Note and are deemed
incorporated herein in full. All capitalized terms herein, unless otherwise
defined, unless otherwise specifically defined in this Note, shall have the
meanings ascribed to them in the Loan Agreement.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement and, if not sooner
paid in full, on August 20, 2005, unless the term hereof is extended in
accordance with the Loan Agreement. Interest thereon shall be paid until such
principal amount is paid in full at such interest rates and at such times as are
specified in the Loan Agreement.
 
Upon and after the occurrence, and during the continuation, of an Event of
Default, this Note shall or may, as provided in the Loan Agreement, become or be
declared immediately due and payable.
 
The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.
 
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.



Exhibit 1.1 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
This Note shall be interpreted, governed by, and construed in accordance with,
the internal laws of the State of Illinois.
 
PW EAGLE, INC.
 
By:
 
                                                                              
                  
   
Name:                                    
                                                
   
Title:                                    
                                                  



Exhibit 1.1 - Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 1.3A
 
FORM OF TERM LOAN NOTE
 
(Term Note)
 
$____________________
 
__________________, 20__
Chicago, Illinois

 
FOR VALUE RECEIVED, the undersigned (hereinafter “Borrower”), hereby promises to
pay to the order of             , a              corporation (hereinafter
“Lender”), or its registered assigns at the office of Fleet Capital Corporation,
as agent for such Lender, or at such other place in the United States of America
as the holder of this Note may designate from time to time in writing, in lawful
money of the United States, in immediately available funds, at the time of
payment, the principal sum of              ($            ), together with
interest from and after the date hereof on the unpaid principal balance
outstanding from time to time.
 
This Secured Promissory Note (the “Note”) is one of the Term Notes referred to
in, and is issued pursuant to, that certain Third Amended and Restated Loan and
Security Agreement dated as of September 30, 2002, by and among Borrower, the
lender signatories thereto (including Lender) and Fleet Capital Corporation
(“FCC”) as Agent for said lenders (FCC in such capacity “Agent”) (hereinafter,
as amended from time to time, the “Loan Agreement”), and is entitled to all of
the benefits and security of the Loan Agreement. All of the terms, covenants and
conditions of the Loan Agreement and the Security Documents are hereby made a
part of this Note and are deemed incorporated herein in full. All capitalized
terms used herein, unless otherwise specifically defined in this Note, shall
have the meanings ascribed to them in the Loan Agreement.
 
For so long as no Event of Default shall have occurred and be continuing the
principal amount and accrued interest of this Note shall be due and payable on
the dates and in the manner hereinafter set forth:
 
(a)    Interest on the unpaid principal balance outstanding from time to time
shall be paid at such interest rates and at such times as are specified in the
Loan Agreement;
 
(b)    Principal shall be due and payable quarterly commencing on December 31,
2002 and continuing on each March 31, June 30, September 30 and December 31
thereafter to and including June 30, 2005, in installments equal to [aggregate
$650,000].
 
(c)    The entire remaining principal amount then outstanding, together with any
and all other amounts due hereunder, shall be due and payable on August 20,
2005.
 
Notwithstanding the foregoing, the entire unpaid principal balance and accrued
interest on this Note shall be due and payable immediately upon any termination
of the Loan Agreement pursuant to Section 4 thereof.
 
This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement. Borrower may also prepay this
Note in the manner provided in Section 4 of the Loan Agreement.
 
Upon the occurrence, and during the continuation, of an Event of Default, this
Note shall or may, as provided in the Loan Agreement, become or be declared
immediately due and payable.



Exhibit 1.3A - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.
 
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.
 
This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Illinois.
 
PW EAGLE, INC.
By:
 

--------------------------------------------------------------------------------

Name:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------



Exhibit 1.3A - Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 6.1.1
 
BUSINESS LOCATIONS
 
1.
 
Borrower currently has the following business locations, and no others:

 
Chief Executive Office:
 
Other Locations:
 
2.
 
Borrower maintains its books and records relating to Accounts and General
Intangibles at:

 
3.
 
Borrower has had no office, place of business or agent for process located in
any county other than as set forth above, except:

 
4.
 
Each Subsidiary currently has the following business locations, and no others:

 
Chief Executive Office:
 
Other Locations:
 
5.
 
Each Subsidiary maintains its books and records relating to Accounts and General
Intangibles at:

 
6.
 
Each Subsidiary has had no office, place of business or agent for process
located in any county other than as set forth above, except:

 
7.
 
The following bailees, warehouseman, similar parties and consignees hold
Inventory of Borrower or one of its Subsidiaries:

 
Name and Address of Party

--------------------------------------------------------------------------------

    
Nature of Relationship

--------------------------------------------------------------------------------

    
Amount of Inventory

--------------------------------------------------------------------------------

    
Owner of
Inventory

--------------------------------------------------------------------------------

                                             

 
Name and Address of Party

--------------------------------------------------------------------------------

    
Nature of Relationship

--------------------------------------------------------------------------------

    
Amount of Inventory

--------------------------------------------------------------------------------

    
Owner of
Inventory

--------------------------------------------------------------------------------

                                             



Exhibit 6.1.1 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.1
 
JURISDICTIONS IN WHICH BORROWER
AND ITS SUBSIDIARIES
ARE AUTHORIZED TO DO BUSINESS
 
Name of Entity

--------------------------------------------------------------------------------

    
Jurisdiction

--------------------------------------------------------------------------------

 



Exhibit 7.1.1 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.4
 
CAPITAL STRUCTURE
 
1.
 
The classes and the number of authorized and issued Securities of Borrower and
each of its Subsidiaries and the record owner of such Securities of Borrower are
as follows:

 
Borrower:
 
Class of Securities

--------------------------------------------------------------------------------

    
Number of Securities Issued
and Outstanding

--------------------------------------------------------------------------------

  
Record Owners

--------------------------------------------------------------------------------

    
Number of Securities
Authorized but Unissued

--------------------------------------------------------------------------------

                                                                            
      

 
Subsidiaries:
 
Class of Securities

--------------------------------------------------------------------------------

    
Number of Securities Issued
and Outstanding

--------------------------------------------------------------------------------

  
Record Owners

--------------------------------------------------------------------------------

    
Number of Securities
Authorized but Unissued

--------------------------------------------------------------------------------

                                                                            
      

 
2.
 
The number, nature and holder of all other outstanding Securities of Borrower
and each Subsidiary are as follows:

 
3.
 
The correct name and jurisdiction of incorporation or organization of each
Subsidiary of Borrower and the percentage of its issued and outstanding Voting
Stock owned by Borrower are as follows:

 
Name

--------------------------------------------------------------------------------

    
Jurisdiction of Incorporation/Organization

--------------------------------------------------------------------------------

    
Percentage of Voting
Stock Owned by Borrower

--------------------------------------------------------------------------------

                                               

 
4.
 
The name of each of Borrower’s and each Subsidiary’s corporate or joint venture
Affiliates and the nature of the affiliation are as follows:

 
5.
 
The agreements or instruments binding upon the partners, members or shareholders
of Borrower or any of its Subsidiaries and relating to the ownership of its
Securities, are as follows:

 



Exhibit 7.1.4 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.5
 
NAMES; ORGANIZATION
 
6.
 
Borrower’s correct name, as registered with the Secretary of State of the State
of Delaware is:

 
7.
 
In the conduct of its business, Borrower has used the following names:

 
8.
 
Each Subsidiary’s correct name, as registered with the Secretary of State of the
State of its incorporation or formation, is:

 
9.
 
In the conduct of its business, each Subsidiary has used the following names:

 
10.
 
Borrower’s Organizational I.D. Number is:

 
11.
 
Each Subsidiary’s Organizational I.D. Number is:

 
12.
 
Borrower’s Type of Organization is:

 
13.
 
Each Subsidiary’s Type of Organization is:

 
14.
 
Borrower has not been the surviving entity of a merger or consolidation nor has
it acquired substantially all the assets of any person.

 
15.
 
No Subsidiary has been the surviving entity of a merger or consolidation nor has
it acquired substantially all the assets of any person.

 



Exhibit 7.1.5 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.13
 
SURETY OBLIGATIONS
 



Exhibit 7.1.13 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.14
 
TAX IDENTIFICATION NUMBERS OF SUBSIDIARIES
 
Subsidiary

--------------------------------------------------------------------------------

  
Number

--------------------------------------------------------------------------------

 



Exhibit 7.1.14 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.15
 
BROKERS’ FEES
 



Exhibit 7.1.15 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.16
 
PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
16.
 
Borrower’s and its Subsidiaries’ patents:

 
Patent

--------------------------------------------------------------------------------

  
Owner

--------------------------------------------------------------------------------

  
Status in Patent Office

--------------------------------------------------------------------------------

    
Federal
Registration Number

--------------------------------------------------------------------------------

    
Registration Date

--------------------------------------------------------------------------------

                                                                               
                       

 
17.
 
Borrower’s and its Subsidiaries’ trademarks:

 
Patent

--------------------------------------------------------------------------------

  
Owner

--------------------------------------------------------------------------------

  
Status in Patent Office

--------------------------------------------------------------------------------

    
Federal
Registration Number

--------------------------------------------------------------------------------

    
Registration Date

--------------------------------------------------------------------------------

                                                                               
                       

 
18.
 
Borrower’s and its Subsidiaries’ copyrights:

 
Patent

--------------------------------------------------------------------------------

  
Owner

--------------------------------------------------------------------------------

  
Status in Patent Office

--------------------------------------------------------------------------------

    
Federal
Registration Number

--------------------------------------------------------------------------------

    
Registration Date

--------------------------------------------------------------------------------

                                                                               
                       

 
19.
 
Borrower’s and its Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions):

 
Name of License

--------------------------------------------------------------------------------

  
Nature of License

--------------------------------------------------------------------------------

  
Licensor

--------------------------------------------------------------------------------

  
Term of License

--------------------------------------------------------------------------------

                                                                   

 
20.
 
Infringement Activities:

 
21.
 
Unregistered material trademarks, service marks and copyrights:

 
22.
 
Material license agreements that do not permit assignment or limit the use of
license after default:

 



Exhibit 7.1.16 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.19
 
CONTRACTS RESTRICTING RIGHT TO INCUR DEBT
 
Contracts that restrict the right of Borrower or any of its Subsidiaries to
incur Indebtedness:
 
Title of Contract

--------------------------------------------------------------------------------

  
Identity of Parties

--------------------------------------------------------------------------------

    
Nature of Restriction

--------------------------------------------------------------------------------

    
Term of Contract

--------------------------------------------------------------------------------

                                                                            
      

 



Exhibit 7.1.19 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.20
 
LITIGATION
 
23.
 
Actions, suits, proceedings and investigations pending against Borrower or any
Subsidiary:

 
Title of Action

--------------------------------------------------------------------------------

  
Nature of Action

--------------------------------------------------------------------------------

    
Complaining Parties

--------------------------------------------------------------------------------

    
Jurisdiction or Tribunal

--------------------------------------------------------------------------------

                                                                            
      

 
24.
 
The only threatened actions, suits, proceedings or investigations of which
Borrower or any Subsidiary is aware are as follows:

 



Exhibit 7.1.20 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.22
 
CAPITALIZED AND OPERATING LEASES
 
Borrower and its Subsidiaries have the following capitalized and operating
leases:
 
Lessee

--------------------------------------------------------------------------------

  
Lessor

--------------------------------------------------------------------------------

  
Term of Lease

--------------------------------------------------------------------------------

    
Property Covered

--------------------------------------------------------------------------------

                                                                           



Exhibit 7.1.22 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.23
 
PENSION PLANS
 
Borrower and its Subsidiaries have the following Plans:
 
Party

--------------------------------------------------------------------------------

  
Type of Plan

--------------------------------------------------------------------------------

Borrower
           
Subsidiaries
           

 



Exhibit 7.1.23 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 7.1.25
 
COLLECTIVE BARGAINING AGREEMENTS; LABOR CONTROVERSIES
 
25.
 
Borrower and its Subsidiaries are parties to the following collective bargaining
agreements:

 
Type of Agreement

--------------------------------------------------------------------------------

  
Parties

--------------------------------------------------------------------------------

    
Term of Agreement

--------------------------------------------------------------------------------

                                         

 
26.
 
Material grievances, disputes of controversies with employees of Borrower or any
of its Subsidiaries are as follows:

 
Parties Involved

--------------------------------------------------------------------------------

    
Nature of Grievance, Dispute or Controversy

--------------------------------------------------------------------------------

                          

 
27.
 
Threatened strikes, work stoppages and asserted pending demands for collective
bargaining with respect to Borrower or any of its Subsidiaries are as follows:

 
Parties Involved

--------------------------------------------------------------------------------

  
Nature of Matter

--------------------------------------------------------------------------------

                    

 



Exhibit 7.1.25 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 8.1.3
 
COMPLIANCE CERTIFICATE
 
PW EAGLE, INC.
222 South Ninth Street
Suite 2880
Minneapolis, MN 55402
 
                    ,     
 
Fleet Capital Corporation, as Agent
One South Wacker Drive
Suite 1400
Chicago, Illinois 60606
 
The undersigned, the chief financial officer of PW Eagle, Inc. (“Borrower”),
gives this certificate to Fleet Capital Corporation, in its capacity as Agent
(“Agent”) in accordance with the requirements of subsection 8.1.3 of that
certain Third Amended and Restated Loan and Security Agreement dated September
30, 2002 among Borrower, Agent and the Lenders party thereto (“Loan Agreement”).
Capitalized terms used in this Certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the Loan Agreement.
 
1.      Based upon my review of the balance sheets and statements of income of
Borrower and its Subsidiaries for the [            ] period ending             ,
            , copies of which are attached hereto, I hereby certify that:
 
1.     (i)      Capital Expenditures during the period and for the fiscal year
to date total $             and $            , respectively;
 
2.     (ii)     The Interest Coverage Ratio for the period from              to
             is              to 1;
 
3.     (iii)    The Fixed Charge Coverage Ratio for the period from             
to              is      to 1; and
 
4.     (iv)    The Funded Debt to EBITDA Ratio for the period from             
to              is              to 1.
 
2.      No Default exists on the date hereof, other than:                      
     [if none, so state]; and



Exhibit 8.1.3 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
3.    No Event of Default exists on the date hereof, other than             
                 [if none, so state].
 
 
Very truly yours,

--------------------------------------------------------------------------------

Chief Financial Officer



Exhibit 8.1.3 - Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 8.1.4
 
FORM OF BORROWING BASE CERTIFICATE
 
[to come]
 



Exhibit 8.1.4 - Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 8.2.3
 
EXISTING INDEBTEDNESS
 
Borrower

--------------------------------------------------------------------------------

  
Lender

--------------------------------------------------------------------------------

  
Amount

--------------------------------------------------------------------------------

    
Maturity

--------------------------------------------------------------------------------

 
 
 
 
Exhibit 8.2.3 - Page 1





--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 8.2.5
 
PERMITTED LIENS
 
Secured Party

--------------------------------------------------------------------------------

  
Nature of Lien

--------------------------------------------------------------------------------

                           

 
 
 
 
Exhibit 8.2.5 - Page 1





--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 8.2.12
 
PERMITTED INVESTMENTS
 
 
 
 
Exhibit 8.2.12 - Page 1





--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 8.3
 
FINANCIAL COVENANTS
 
Consolidated Net Income means, with respect to Borrower and its Subsidiaries for
any fiscal period, the net income (or loss) of Borrower and its Subsidiaries for
such period taken as a whole (determined in accordance with GAAP on a
consolidated basis), but excluding in any event: (a) any gains or losses on the
sale or other disposition of Investments or fixed or capital assets or from any
transaction classified as extraordinary under GAAP, any taxes on such excluded
gains and any tax deductions or credits on account of any such excluded losses;
(b) the proceeds of any life insurance policy; (c) net earnings and losses of
any business entity, substantially all the assets of which have been acquired in
any manner by Borrower, realized by such business entity prior to the date of
such acquisition; (d) net earnings and losses of any business entity which shall
have merged into Borrower earned or incurred prior to the date of such merger;
(e) net earnings of any business entity (other than a Consolidated Subsidiary)
in which Borrower has an ownership interest unless such net earnings shall have
been received by Borrower in the form of cash distributions; (f) earnings
resulting from a reappraisal, revaluation or write-up of assets; (g) any charge
to net earnings resulting from the amortization of the value of stock options
given to employees to the extent required by FASB 25; (h) any increase or
decrease of net income arising from a change in Borrower’s accounting methods;
(i) any gains resulting from the forgiveness of Funded Debt or the retirement of
Funded Debt at a discount; (j) any gain arising from the acquisition of any
Securities of Borrower; and (k) any reversal of any contingency reserve, except
that provision for such contingency reserve shall have been made from income
arising during such period.
 
EBITDA With respect to any fiscal period, the sum of Borrower’s Consolidated Net
Income plus amounts deducted in determining Consolidated Net Income in respect
of: (a) any provision for (or less any benefit from) income taxes whether
current or deferred; (b) amortization and depreciation expense; (c) Interest
Expense for such period; (d) prior to December 31, 1999, that portion of cost of
goods sold resulting from the write-up of Inventory in connection with the
Acquisition pursuant to APB 16; provided that the aggregate amount added to
EBITDA pursuant to this clause (d) shall not exceed $3,000,000; and (e) the
restructuring charge taken in the third fiscal quarter of fiscal year 2001 in
the amount of Two Million Five Hundred Thousand Dollars ($2,500,000.00).
 
Fixed Charge Coverage Ratio – With respect to any period of determination, the
ratio of (i) EBITDA of Borrower for such period minus income taxes paid in cash
and non-financed Capital Expenditures during such period to (ii) Fixed Charges.
 
Fixed Charges – For any period of determination, the sum of (a) scheduled
principal payments of Funded Debt (including the principal portion of scheduled
payments of Capital Lease Obligations), (b) Interest Expense paid in cash
included in the determination of Consolidated Net Income, and (c) dividends paid
on Borrower’s capital stock.
 





--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Funded Debt – means: (i) Indebtedness arising from the lending of money by any
Person to Borrower, including, without limitation, the Obligations; (ii)
Indebtedness, whether or not in any such case arising from the lending by any
Person of money to Borrower (A) which is represented by notes payable or drafts
accepted that evidence extensions of credit, (B) which constitutes obligations
evidenced by bonds, debentures, notes or similar instruments, or (C) upon which
interest charges are customarily paid (other than accounts payable) or that was
issued or assumed as full or partial payment for Property; (iii) Indebtedness
that constitutes a Capitalized Lease Obligation; (iv) reimbursement obligations
with respect to letters of credit or guaranties of letters of credit and (v)
Indebtedness of Borrower for purposes of the Funded Debt to EBITDA Ratio for the
nine months ending September 30, 2002, EBITDA for such period shall be actual
EBITDA for such period multiplied by four-thirds (4/3s) for one most recently
ended twelve month period; provided, that, under any guaranty of obligations
that would constitute Funded Debt under clauses (i) through (iv) hereof if owed
directly by Borrower or any guaranty having the economic effect of guaranteeing
any of the obligations of any other Person. In computing the amount of Funded
Debt, the Subordinated Notes will be valued at full face value (less any
payments thereon) without giving effect to any original issue discount.
 
Funded Debt to EBITDA Ratio – With respect to any date, the ratio of (i) total
funded Funded Debt as of such date to (ii) EBITDA for the most recently ended
twelve month period; provided that for purposes of the Funded Debt to EBITDA
Ratio for the nine months ending September 30, 2002, EBITDA for such period
shall be actual EBITDA for such period multiplied by four-thirds (4/3s).
 
Interest Coverage Ratio – With respect to any period of determination, the ratio
of (i) EBITDA for such period to (ii) Interest Expense paid in cash for such
period, all as determined in accordance with GAAP.
 
Interest Expense – With respect to any fiscal period, the interest expense
incurred for such period excluding interest income as determined in accordance
with GAAP.
 
Investment – All investments in the property or assets of any person, in cash or
property, whether by way of advance, loan, extension of credit by Borrower or
any of its Subsidiaries (by way of guaranty or otherwise) or capital
contribution, or purchase of stock, bonds, notes, debentures or other securities
or any assets constituting the purchase of a business or line of business.
 
Net Worth – Book net worth of Borrower as determined in accordance with GAAP.
For purposes of this Exhibit 8.3, Net Worth shall include any unamortized value
assigned to the Warrants issued in connection with the Subordinated Notes which
value was calculated in accordance with GAAP and is contained in Borrower’s
Consolidated Financial Statements.
 
Interest Coverage Ratio – Borrower shall not permit the Interest Coverage Ratio
as of the last date of the period set forth below to be less than the ratio set
forth opposite such period below:
 
Period

--------------------------------------------------------------------------------

 
Ratio

--------------------------------------------------------------------------------

For 9 months ending 9/30/2002
 
1.80 to 1
 
For 12 months ending 12/31/2002
 
 
 
1.65 to 1
 
Trailing 12 month period ending 3/31/2003 and each 6/30, 9/30, 12/31 and 3/31
thereafter
 
1 .70 to 1

 



-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Fixed Charge Coverage Ratio—Borrower shall not permit the Fixed Charge Coverage
Ratio as of the last date of the period set forth below to be less than the
ratio set forth opposite such period below:
 
Period

--------------------------------------------------------------------------------

 
Ratio

--------------------------------------------------------------------------------

For 9 months ending 9/30/2002
 
1.20 to 1
 
Trailing 12 month period ending 12/31/2002
 
 
1.05 to 1
Trailing 12 month period ending 3/31/2003 and each 6/30, 9/30, 12/31 and 3/31
thereafter
 
1.10 to 1

 
Net Worth—Borrower shall achieve Net Worth as of each day set forth in the
schedule below of not less than the amount set forth opposite such period of the
following schedule:
 
Period

--------------------------------------------------------------------------------

 
Amount

--------------------------------------------------------------------------------

12/31/2002
 
$26,500,000
 
3/31/2003
 
 
$24,500,000
 
6/30/2003
 
$27,500,000
 
9/30/2003
 
 
$30,500,000
 
12/31/2003
 
$29,000,000
 
3/31/2004
 
 
$27,000,000
 
6/30/2004
 
$30,000,000
 
9/30/2004
 
 
$33,000,000
 
12/31/2004
 
$31,500,000
 
3/31/2005
 
 
$29,500,000
 
6/30/2005
 
$32,500,000
     



-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Funded Debt to EBITDA Ratio—Borrower shall not permit the Funded Debt to EBITDA
Ratio for any period set forth below to be greater than the ratio set forth
opposite such period below:
 
Period

--------------------------------------------------------------------------------

 
Ratio

--------------------------------------------------------------------------------

9 months ending 9/30/2002
 
4.50 to 1
 
Trailing 12 month period ending 12/31/2002
 
 
4.50 to 1
 
Trailing 12 month period ending 3/31/2003
 
5.00 to 1
 
Trailing 12 month period ending 6/30/2003
 
 
5.00 to 1
 
Trailing 12 month period ending 9/30/2003
 
4.50 to 1
 
Trailing 12 month period ending 12/31/2003
 
 
4.50 to 1
 
Trailing 12 month period ending 3/31/04 and each 6/30 and 3/31 thereafter
 
5.00 to 1
 
Trailing 12 month period ending 9/30/04 and each 12/31 and 9/30 thereafter
 
 
4.50 to 1
 



-5-